

EXHIBIT 10.1




AMENDMENT NO. 4 AND WAIVER TO FINANCING AGREEMENT
AMENDMENT NO. 4 AND WAIVER TO FINANCING AGREEMENT, dated as of April 30, 2018
(this "Amendment"), to the Financing Agreement, dated as of September 24, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
"Financing Agreement"), by and among Remark Holdings, Inc., a Delaware
corporation (the "Parent"), each subsidiary of the Parent listed as a "U.S.
Borrower" on the signature pages thereto (together with the Parent and each
other Person that executes a Joinder Agreement (as defined therein) and becomes
a "U.S. Borrower" thereunder, each a "U.S. Borrower" and, collectively, jointly
and severally, the "U.S. Borrowers"), KanKan Limited, a company organized under
the laws of the British Virgin Islands (the "BVI Borrower" and together with the
U.S. Borrowers, each, a "Borrower" and, collectively, the "Borrowers"), each
subsidiary of the Parent listed as a "Guarantor" on the signature pages thereto
(together with each other Person that executes a joinder agreement and becomes a
"Guarantor" thereunder or otherwise guaranties all or any part of the
Obligations (as defined therein), each a "Guarantor" and, collectively, the
"Guarantors"), the lenders from time to time party thereto (each a "Lender" and,
collectively, the "Lenders"), MGG Investment Group LP ("MGG"), as collateral
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the "Collateral Agent"), and MGG, as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the "Administrative Agent" and together with the
Collateral Agent, each an "Agent" and, collectively, the "Agents").
WHEREAS, the Loan Parties have requested that the Lenders amend certain terms
and conditions and waive certain provisions of the Financing Agreement as more
fully set forth herein, and the Lenders are willing to amend certain terms and
conditions and waive such provisions of the Financing Agreement on the terms set
forth herein;
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1. Definitions. All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.


2. Amendments. The Financing Agreement is hereby amended to delete the red or
green stricken text (indicated textually in the same manner as the following
examples: stricken text and stricken text); and (ii) to add the blue or green
double-underlined text (indicated textually in the same manner as the following
examples: double-underlined text and double-underlined text), in each case, as
set forth in the marked copy of the Financing Agreement attached as Exhibit A
hereto and made a part hereof for all purposes.


3. Waivers.


(a) Pursuant to the Quitclaim Agreement, dated as of October 24, 2017, by and
among the Parent, Banks.com, Inc. ("Banks.com") and InterSearch Tax Solutions,
Inc.




--------------------------------------------------------------------------------



("Buyer"), the Parent and Banks.com sold to Buyer certain assets relating to
e-file tax extension filing services (the "Tax Extension Services Sale"). The
Loan Parties did not (i) obtain the prior written consent of the Required
Lenders to consummate the Tax Extension Services Sale, (ii) apply the Net Cash
Proceeds thereof in accordance with Section 2.05(c)(ii) or Section 2.05(c)(v) of
the Financing Agreement, as applicable, and (iii) provide written notice of any
mandatory prepayment in accordance with Section 2.05(e). The Loan Parties have
requested the Agents and the Lenders to waive any Event of Default under any
Loan Document that arose solely from the Tax Extension Services Sale and the
applications of the Net Cash Proceeds thereof, including but not limited to any
breach of Sections 2.05(c)(ii), 2.05(c)(v), 2.05(e) or 7.02(c)(ii) of the
Financing Agreement, and the Agents and the Lenders hereby consent to such
request so long as, within 10 Business Days of the Fourth Amendment Effective
Date (or such later date as agreed to in writing by the Collateral Agent in its
sole discretion), the Collateral Agent receives the promissory note received by
the Loan Parties in connection with the Tax Extension Services Sale, accompanied
by proper instrument of transfer.


(b) FileLater.com LLC and Tax Extension LLC were dissolved in March 2018. The
Loan Parties did not obtain the written consent of the Required Lenders prior to
such dissolutions. The Loan Parties have requested the Agents and the Lenders to
waive any Event of Default under any Loan Document that arose solely from the
dissolutions of FileLater.com LLC and Tax Extension LLC, including but not
limited to any breach of Section 7.02(c)(i) of the Financing Agreement, and the
Agents and the Lenders hereby consent to such request.


(c) RAAD Productions, LLC ("RAAD Productions") did not comply with Section
7.01(b) of the Financing Agreement with respect to its direct Subsidiary, RAAD
Promotions, LLC, a California limited liability ("RAAD Promotions"), and Parent
did not comply with Section 7.01(b) of the Financing Agreement with respect to
the Specified Foreign Subsidiaries (as defined below). The Loan Parties have
requested the Agents and the Lenders to waive any Event of Default under any
Loan Document that arose solely from such noncompliance with Section 7.01(b) of
the Financing Agreement with respect to RAAD Promotions and the Specified
Foreign Subsidiaries, and the Agents and the Lenders hereby consent to such
request so long as within 10 Business Days of the Fourth Amendment Effective
Date (or such later date as agreed to in writing by the Collateral Agent in its
sole discretion), the Collateral Agent receives (i) a pledge amendment, duly
executed by RAAD Productions, in form and substance reasonably satisfactory to
the Collateral Agent, pursuant to which 100% of the Equity Interests of RAAD
Promotions is pledged to secure the Obligations and (ii) a pledge amendment,
duly executed by the Parent, in form and substance reasonably satisfactory to
the Collateral Agent, pursuant to which (A) 65% of the voting Equity Interests
of HSW (HK) Inc. and KanKan Holdings Ltd. (together, the "Specified Foreign
Subsidiaries") and 100% of the non-voting Equity Interests of the Specified
Foreign Subsidiaries are pledged to secure the U.S. Obligations and (B) 100% of
the Equity Interests of the Specified Foreign Subsidiaries are pledged to secure
the BVI Obligations.


(d) The Loan Parties have executed the Material Contracts attached to the
Material Contracts Certificate. The Administrative Borrower has failed to
furnish to each Agent and each Lender within 5 days after execution thereof,
copies of such Material Contracts as required under Section 4(d)(i) of the Side
Letter. The Loan Parties have requested the Agents and the Lenders


- 2 -



--------------------------------------------------------------------------------



to waive any Event of Default under any Loan Document that arose solely from the
Administrative Borrower's failure to comply with Section 4(d)(i) of the Side
Letter with respect to such Material Contracts, and the Agents and the Lenders
hereby consent to such request.


(e) The waivers in this Section 3 shall be effective only in this specific
instance and for the specific purpose set forth herein and does not allow for
any other or further departure from the terms and conditions of the Financing
Agreement or any other Loan Document, which terms and conditions shall continue
in full force and effect.


4. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:


(a) Representations and Warranties; No Event of Default. After giving effect to
the waivers set forth in Section 3 above, the representations and warranties
herein, in Article VI of the Financing Agreement (other than Section 6.01(z)
solely relating to the CBG Acquisition and the CBG Acquisition Documents) and in
each other Loan Document, certificate or other writing delivered by or on behalf
of the Loan Parties to any Agent or any Lender pursuant to the Financing
Agreement or any other Loan Document on or immediately prior to the Fourth
Amendment Effective Date are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
or warranties that already are qualified or modified as to "materiality" or
"Material Adverse Effect" in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of such date as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
solely to an earlier date (in which case such representation or warranty shall
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to "materiality" or "Material Adverse
Effect" in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of such
earlier date), and no Default or Event of Default has occurred and is continuing
as of the Fourth Amendment Effective Date or would result from this Amendment
becoming effective in accordance with its terms.


(b) Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated, and to execute and deliver this
Amendment, the Fee Letter (as amended and restated on the Fourth Amendment
Effective Date) and the Side Letter (as amended and restated on the Fourth
Amendment Effective Date) and to consummate the transactions contemplated
hereby, by the Fee Letter (as amended and restated on the Fourth Amendment
Effective Date), by the Side Letter (as amended and restated on the Fourth
Amendment Effective Date) and by the Financing Agreement, as amended hereby, and
(iii) is duly qualified to do business in, and is in good standing in each
jurisdiction where the character of the properties owned or leased by it or in
which the transaction of its business makes such qualification necessary except
(solely for the purposes of this subclause (iii)) where the failure to be so
qualified and be in good standing could not reasonably be expected to have a
Material Adverse Effect.


- 3 -



--------------------------------------------------------------------------------





(c) Authorization, Etc. The execution and delivery by each Loan Party of this
Amendment, the Fee Letter (as amended and restated on the Fourth Amendment
Effective Date), the Side Letter (as amended and restated on the Fourth
Amendment Effective Date) and each other Loan Document to which it is or will be
a party, and the performance by it of the Fee Letter (as amended and restated on
the Fourth Amendment Effective Date), the Side Letter (as amended and restated
on the Fourth Amendment Effective Date) and the Financing Agreement, as amended
hereby, (i) are within the power and authority of such Loan Party and have been
duly authorized by all necessary action, (ii) do not and will not contravene any
of its Governing Documents, (iii) do not and will not result in or require the
creation of any Lien (other than pursuant to any Loan Document) upon or with
respect to any of its properties, (iv) do not and will not result in any
default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to its
operations or any of its properties, except (solely for the purposes of this
subclause (iv)) to the extent that such default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal could not reasonably be
expected to have a Material Adverse Effect and (v) do not contravene any
applicable Requirement of Law or any Contractual Obligation binding on or
otherwise affecting it or any of its properties, except (solely for the purposes
of this subclause (v)) to the extent it could not reasonably be expected to have
a Material Adverse Effect.


(d) Enforceability of Loan Documents. Each of this Amendment, the Fee Letter (as
amended and restated on the Fourth Amendment Effective Date) and the Side Letter
(as amended and restated on the Fourth Amendment Effective Date) is, and each
other Loan Document, as amended hereby, to which any Loan Party is or will be a
party, when delivered hereunder, will be, a legal, valid and binding obligation
of such Person, enforceable against such Person in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally and by principles of equity.


(e) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required in
connection with the due execution and delivery of this Amendment, the Fee Letter
(as amended and restated on the Fourth Amendment Effective Date) and the Side
Letter (as amended and restated on the Fourth Amendment Effective Date) and
performance by any Loan Party of this Amendment, the Fee Letter (as amended and
restated on the Fourth Amendment Effective Date), the Side Letter (as amended
and restated on the Fourth Amendment Effective Date) and the other Loan
Documents, as amended hereby.


5. Conditions to Effectiveness. This Amendment shall become effective as of the
date when, and only when, all of the following conditions have been satisfied as
determined in Collateral Agent's discretion (such date, the "Fourth Amendment
Effective Date"):


(a) Collateral Agent shall have received this Amendment duly executed by the
Loan Parties, each Agent and each Lender;




- 4 -



--------------------------------------------------------------------------------



(b) Collateral Agent shall have received the Fee Letter (as amended and restated
on the Fourth Amendment Effective Date), duly executed by the Borrowers and the
Agents;


(c) Collateral Agent shall have received (i) the Side Letter (as amended and
restated on the Fourth Amendment Effective Date), duly executed by the
Administrative Borrower and the Collateral Agent, and (ii) the certificate of an
Authorized Officer of the Administrative Borrower described in the last
paragraph of Section 4(b) of the Side Letter (the "Material Contracts
Certificate");


(d) The Borrowers shall have paid on or before the Fourth Amendment Effective
Date all fees, costs and expenses then invoiced and payable, if any, pursuant to
Section 2.06 (including fees provided for in the Fee Letter (as amended and
restated on the Fourth Amendment Effective Date)) and 12.04 of the Financing
Agreement;


(e) After giving effect to the waivers set forth in Section 3 above, the
representations and warranties contained in this Amendment, in Article VI of the
Financing Agreement (other than Section 6.01(z) solely relating to the CBG
Acquisition and the CBG Acquisition Documents) and in each other Loan Document,
certificate or other writing delivered to any Agent or any Lender pursuant
hereto or thereto on or prior to the Fourth Amendment Effective Date are true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations or warranties that already are
qualified or modified as to "materiality" or "Material Adverse Effect" in the
text thereof, which representations and warranties shall be true and correct on
and as of such earlier date in all respects subject to such qualification) on
and as of such date as though made on and as of such date, except to the extent
that any such representation or warranty expressly relates solely to an earlier
date (in which case such representation or warranty shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to "materiality" or "Material Adverse Effect" in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of such earlier date), and no Default
or Event of Default has occurred and is continuing as of the Fourth Amendment
Effective Date or would result from this Amendment becoming effective in
accordance with its terms; and


(f) a certificate of an Authorized Officer of each Loan Party, certifying (A) as
to a copy of the resolutions or written consents of such Loan Party authorizing
(1) the transactions contemplated by this Amendment, the Fee Letter (as amended
and restated on the Fourth Amendment Effective Date), the Side Letter (as
amended and restated on the Fourth Amendment Effective Date) and the other Loan
Documents, as amended hereby, to which such Loan Party is or will be a party,
and (2) the execution and delivery of this Amendment, the Fee Letter (as amended
and restated on the Fourth Amendment Effective Date), the Side Letter (as
amended and restated on the Fourth Amendment Effective Date) and performance by
such Loan Party of this Amendment, the Fee Letter (as amended and restated on
the Fourth Amendment Effective Date), the Side Letter (as amended and restated
on the Fourth Amendment Effective Date) and each other Loan Document, as amended
hereby, to which such Loan Party is or will be a party


- 5 -



--------------------------------------------------------------------------------



and the execution and delivery of the other documents to be delivered by such
Person in connection herewith or therewith, and (B) as to the matters set forth
in Section 5(e) above.


6. Covenants.


(a) Within 10 Business Days of the Fourth Amendment Effective Date (or such
later date as agreed to in writing by the Collateral Agent in its sole
discretion), the Collateral Agent shall have received an amendment, in form and
substance reasonably satisfactory to the Collateral Agent, to the Deposit
Account Control Agreement, dated as of December 18, 2015, by and among LV.com,
LLC, the Collateral Agent and Bank of America, N.A. (the "Specified DACA") to
provide that the account number of the account subject to the Specified DACA is
501014687772;


(b) Within 30 days of the Fourth Amendment Effective Date (or such later date as
agreed to in writing by the Collateral Agent in its sole discretion), the
Collateral Agent shall have received a Control Agreement with respect to (i)
Casino Travel & Tours, LLC's account (account number 5010 1468 7785) with Bank
of America, N.A. and (ii) CT&T Transportation, LLC's Checking account (account
number 0049 6833 0753) with Bank of America, N.A.; and


7. Continued Effectiveness of the Financing Agreement and Other Loan Documents.
Each Loan Party hereby (a) acknowledges and consents to this Amendment,
(b) confirms and agrees that the Financing Agreement and each other Loan
Document to which it is a party is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects, except that on and
after the Fourth Amendment Effective Date, all references in any such Loan
Document to "the Financing Agreement", the "Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended by this Amendment, (c) confirms and
agrees that, to the extent that any such Loan Document purports to assign or
pledge to the Collateral Agent, for the benefit of the Agents and the Lenders,
or to grant to the Collateral Agent, for the benefit of the Agents and the
Lenders, a security interest in or Lien on any Collateral as security for the
Obligations of the Loan Parties from time to time existing in respect of the
Financing Agreement (as amended hereby) and the other Loan Documents, such
pledge, assignment and/or grant of the security interest or Lien is hereby
ratified and confirmed in all respects and (d) with respect to each Loan Party
that is a Guarantor, confirms and agrees that all of the provisions of and
obligations under its Guaranty are hereby ratified and confirmed in all
respects. This Amendment does not and shall not affect any of the obligations of
the Loan Parties, other than as expressly provided herein, including, without
limitation, the Loan Parties' obligations to repay the Loans in accordance with
the terms of Financing Agreement or the obligations of the Loan Parties under
any Loan Document to which they are a party, all of which obligations shall
remain in full force and effect, and nothing herein contained shall be construed
as a substitution or novation of the obligations outstanding under the Financing
Agreement or instruments securing the same. Nothing expressed or implied in this
Amendment shall be construed as a release or other discharge of any Loan Party
under the Financing Agreement, or the other Loan Documents, as amended hereby,
from any of its obligations and liabilities as a "Borrower", "Guarantor" or
"Loan Party" thereunder. Except as expressly provided herein, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right,


- 6 -



--------------------------------------------------------------------------------



power or remedy of any Agent or any Lender under the Financing Agreement or any
other Loan Document nor constitute a waiver of any provision of the Financing
Agreement or any other Loan Document.
 
8. Release. Each Loan Party hereby acknowledges and agrees that: (a) neither it
nor any of its Subsidiaries has any claim or cause of action against any Agent
or any Lender (or any of the directors, officers, employees, agents, attorneys
or consultants of any of the foregoing) and (b) the Agents and the Lenders have
heretofore properly performed and satisfied in a timely manner all of their
obligations to the Loan Parties, and all of their Subsidiaries and Affiliates.
Notwithstanding the foregoing, the Agents and the Lenders wish (and the Loan
Parties agree) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of their rights, interests, security and/or remedies. Accordingly, for and
in consideration of the agreements contained in this Amendment and other good
and valuable consideration, each Loan Party (for itself and its Subsidiaries and
Affiliates and the successors, assigns, heirs and representatives of each of the
foregoing) (collectively, the "Releasors") does hereby fully, finally,
unconditionally and irrevocably release, waive and forever discharge the Agents
and the Lenders, together with their respective Affiliates and Related Funds,
and each of the directors, officers, employees, agents, attorneys and
consultants of each of the foregoing (collectively, the "Released Parties"),
from any and all debts, claims, allegations, obligations, damages, costs,
attorneys' fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done, in each case prior to the Fourth Amendment Effective Date, directly
arising out of, connected with or related to the Financing Agreement or any
other Loan Document or any act, event or transaction related or attendant
thereto (other than this Amendment or the agreements of any Agent or any Lender
contained therein) or the possession, use, operation or control of any of the
assets of any Loan Party, or the making of any Loans or other advances, or the
management of such Loans or other advances or the Collateral. Each Loan Party
represents and warrants that it has no knowledge of any claim by any Releasor
against any Released Party or of any facts or acts or omissions of any Released
Party which on the date hereof would be the basis of a claim by any Releasor
against any Released Party which would not be released hereby. The foregoing
release does not release or discharge, or operate to waive performance by, the
Agents or the Lenders of their express agreements and obligations stated in the
Loan Documents on or after the Fourth Amendment Effective Date.


9. Miscellaneous.


(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.
 


- 7 -



--------------------------------------------------------------------------------



(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.


(c) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.


(d) Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a "Loan Document" under the Financing Agreement. Accordingly, it
shall be an immediate Event of Default under the Financing Agreement if (i) any
representation or warranty made by any Loan Party under or in connection with
this Amendment shall have been incorrect in any respect when made or deemed
made, or (ii) any Loan Party shall fail to perform or observe any term, covenant
or agreement contained in this Amendment (including, the covenants set forth in
Section 6).


(e) Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
[Remainder of page intentionally left blank.]


- 8 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.
 
U.S. BORROWERS:
 
 
 
 
REMARK HOLDINGS, INC.
 
BANKS.COM, INC.
 
BIKINI.COM LLC
 
ROOMLIA, INC.
 
VEGAS.COM, LLC
 
By:
/s/ Douglas Osrow
 
 
Name:
Douglas Osrow
 
 
Title:
Chief Financial Officer
 
 
 
 
BVI BORROWER:
 
 
 
 
KANKAN LIMITED
 
By:
/s/ Kai-Shing Tao
 
 
Name:
Kai-Shing Tao
 
 
Title:
Director
 
 
 
 
GUARANTORS:
 
 
 
 
CASINO TRAVEL & TOURS, LLC
 
CTT TOURS, LLC
 
CT&T TRANSPORTATION, LLC
 
INTAC INTERNATIONAL, INC.
 
LV.COM, LLC
 
REMARK TRAVEL, INC.
 
SLAPTV LLC
 
REMARK HOLDINGS SPV, INC.
 
RAAD PRODUCTIONS, LLC
 
By:
/s/ Douglas Osrow
 
 
Name:
Douglas Osrow
 
 
Title:
Chief Financial Officer








--------------------------------------------------------------------------------



 
COLLATERAL AGENT AND ADMINISTRATIVE AGENT:
 
 
 
 
MGG INVESTMENT GROUP LP


By: MGG GP LLC,
its general partner


 
By:
/s/ Kevin F. Griffin
 
 
Name:
Kevin F. Griffin
 
 
Title:
Chief Executive Officer





 
LENDERS:
 
 
 
 
MGG FUNDING II LLC
 
By:
/s/ Kevin Griffin
 
 
Name:
Kevin Griffin
 
 
Title:
Chief Executive Officer and Chief Investment Officer
 
 
 
 
MGG SPECIALTY FINANCE FUND LP
 
By:
/s/ Kevin Griffin
 
 
Name:
Kevin Griffin
 
 
Title:
Chief Executive Officer and Chief Investment Officer
 
 
 
 
MGG SF EVERGREEN FUND LP
 
By:
/s/ Kevin Griffin
 
 
Name:
Kevin Griffin
 
 
Title:
Chief Executive Officer and Chief Investment Officer
 
 
 
 
MGG SF EVERGREEN MASTER FUND (CAYMAN) LP
 
By:
/s/ Kevin Griffin
 
 
Name:
Kevin Griffin
 
 
Title:
Chief Executive Officer and Chief Investment Officer
 
 
 




--------------------------------------------------------------------------------



 
MGG OFFSHORE FUNDING I LLC
 
By:
/s/ Kevin Griffin
 
 
Name:
Kevin Griffin
 
 
Title:
Chief Executive Officer and Chief Investment Officer
 
 
 
 
MGG SF DRAWDOWN UNLEVERED FUND LP
 
By:
/s/ Kevin Griffin
 
 
Name:
Kevin Griffin
 
 
Title:
Chief Executive Officer and Chief Investment Officer
 
 
 
 
MGG SF EVERGREEN UNLEVERED FUND LP
 
By:
/s/ Kevin Griffin
 
 
Name:
Kevin Griffin
 
 
Title:
Chief Executive Officer and Chief Investment Officer
 
 
 
 
MGG CANADA FUND LP
 
By:
/s/ Kevin Griffin
 
 
Name:
Kevin Griffin
 
 
Title:
Chief Executive Officer and Chief Investment Officer
 
 
 
 
MGG SF DRAWDOWN MASTER FUND (CAYMAN) LP
 
By:
/s/ Kevin Griffin
 
 
Name:
Kevin Griffin
 
 
Title:
Chief Executive Officer and Chief Investment Officer






--------------------------------------------------------------------------------




EXHIBIT A


Financing Agreement


[See attached]





--------------------------------------------------------------------------------


EXECUTION VERSIONExecution Version
Conformed Copy through Amendment No. 34




FINANCING AGREEMENT

Dated as of September 24, 2015


by and among


REMARK MEDIAHOLDINGS, INC.,
AND EACH SUBSIDIARY OF REMARK MEDIAHOLDINGS, INC.
LISTED AS A BORROWER
ON THE SIGNATURE PAGES HERETO
as Borrowers,


EACH SUBSIDIARY OF REMARK MEDIAHOLDINGS, INC.
LISTED AS A GUARANTOR ON THE SIGNATURE PAGES HERETO,
as Guarantors,


THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,


and


MGG INVESTMENT GROUP LP,
as Collateral Agent and as Administrative Agent






DOC ID - 27822767.5
 
 



ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018

--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
Page
ARTICLE I DEFINITIONS; CERTAIN TERMS
5
Section 1.01
Definitions
5
Section 1.02
Terms Generally
4949
Section 1.03
Certain Matters of Construction
4950
Section 1.04
Accounting and Other Terms
5051
Section 1.05
Time References
5051
Section 1.06
Obligation to Make Payments in Dollars
5151
ARTICLE II THE LOANS
5152


Section 2.01
Commitments
5152
Section 2.02
Making the Loans
5152
Section 2.03
Repayment of Loans; Evidence of Debt
5253
Section 2.04
Interest
5354
Section 2.05
Reduction of Commitment; Prepayment of Loans
5455
Section 2.06
Fees
5758
Section 2.07
[Intentionally Omitted]
5859
Section 2.08
Funding Losses; No Match Funding Requirement
5859
Section 2.09
Taxes
5960
Section 2.10
Increased Costs and Reduced Return
6162
Section 2.11
Changes in Law; Impracticability or Illegality
6263
ARTICLE III [INTENTIONALLY OMITTED]
 
ARTICLE IV APPLICATION OF PAYMENTS; DEFAULTING LENDERS; JOINT
 
AND SEVERAL LIABILITY OF BORROWERS
6364
Section 4.01
Payments; Computations and Statements
6364
Section 4.02
Sharing of Payments
6465
Section 4.03
Apportionment of Payments
6566
Section 4.04
Defaulting Lenders
6667
Section 4.05
Administrative Borrower; Joint and Several Liability of the Borrowers
6768
ARTICLE V CONDITIONS TO LOANS
6869
Section 5.01
Conditions Precedent to Effectiveness
6870
ARTICLE VI REPRESENTATIONS AND WARRANTIES
7374
Section 6.01
Representations and Warranties
7374
ARTICLE VII COVENANTS OF THE LOAN PARTIES
8384
Section 7.01
Affirmative Covenants
8384
Section 7.02
Negative Covenants
9697



DOC ID - 27822767.5
i
 



ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018

--------------------------------------------------------------------------------





Section 7.03
Financial Covenants
102103
December 31, 2017
 
$2,500,000
102
 
March 31, 2018
102
 
$3,000,000
102
 
$4,000,000"
102
 
ARTICLE VIII CASH MANAGEMENT ARRANGEMENTS AND OTHER
 
COLLATERAL MATTERS
103106
Section 8.01
Cash Management Arrangements
103106
ARTICLE IX EVENTS OF DEFAULT
104107
Section 9.01
Events of Default
104107
ARTICLE X AGENTS
108111
Section 10.01
Appointment
108111
Section 10.02
Nature of Duties; Delegation
109112
Section 10.03
Rights, Exculpation, Etc
110113
Section 10.04
Reliance
110113
Section 10.05
Indemnification
111114
Section 10.06
Agents Individually
111114
Section 10.07
Successor Agent
111114
Section 10.08
Collateral Matters
112115
Section 10.09
Agency for Perfection
114117
Section 10.10
No Reliance on any Agent's Customer Identification Program.
114117
Section 10.11
No Third Party Beneficiaries
114117
Section 10.12
No Fiduciary Relationship
114117
Section 10.13
Reports; Confidentiality; Disclaimers
115118
Section 10.14
Collateral Custodian
115118
Section 10.15
[Intentionally Omitted]
115118
Section 10.16
[Intentionally Omitted]
115119
Section 10.17
Collateral Agent May File Proofs of Claim
116119
ARTICLE XI GUARANTY
116119
Section 11.01
Guaranty
116119
Section 11.02
Guaranty Absolute
117120
Section 11.03
Waiver
117121
Section 11.04
Continuing Guaranty; Assignments
118121
Section 11.05
Subrogation
118121
Section 11.06
Contribution
119122
ARTICLE XII MISCELLANEOUS
120122
Section 12.01
Notices, Etc
120123



DOC ID - 27822767.5
ii
 





ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018

--------------------------------------------------------------------------------





Section 12.02
Amendments, Etc
121124
Section 12.03
No Waiver; Remedies, Etc
123126
Section 12.04
Expenses; Taxes; Attorneys' Fees
123126
Section 12.05
Right of Set-off
124127
Section 12.06
Severability
125128
Section 12.07
Assignments and Participations
125128
Section 12.08
Counterparts
128131
Section 12.09
GOVERNING LAW
128131
Section 12.10
CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE
129132
Section 12.11
WAIVER OF JURY TRIAL, ETC
130133
Section 12.12
Consent by the Agents and Lenders
130133
Section 12.13
No Party Deemed Drafter
130133
Section 12.14
Reinstatement; Certain Payments
130133
Section 12.15
Indemnification; Limitation of Liability for Certain Damages
131134
Section 12.16
Records
132135
Section 12.17
Binding Effect
132135
Section 12.18
Highest Lawful Rate
132135
Section 12.19
Confidentiality
133136
Section 12.20
Public Disclosure
134137
Section 12.21
Integration
134137
Section 12.22
USA PATRIOT Act
134137
Section 12.23
Investment Unit Tax Reporting
135138
Section 12.24
Judgment Currency
135138
Section 12.25
Waiver of Immunity
135138
Section 12.26
English Language
136138



DOC ID - 27822767.5
iii
 





ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018

--------------------------------------------------------------------------------






SCHEDULES AND EXHIBITS
Schedule 1.01(A)
Lenders and Lenders' Commitments

Schedule 6.01(e)
Capitalization; Subsidiaries

Schedule 6.01(l)
Nature of Business

Schedule 6.01(q)
Environmental Matters

Schedule 6.01(r)
Insurance

Schedule 6.01(u)
Intellectual Property

Schedule 6.01(y)
Credit Card Agreements

Schedule 7.02(a)
Existing Liens

Schedule 7.02(b)
Existing Indebtedness

Schedule 7.02(e)
Existing Investments

Schedule 7.02(k)
Limitations on Dividends and Other Payment Restrictions

Schedule 8.01
Cash Management Accounts



Exhibit A    Form of Joinder Agreement
Exhibit B    Form of Assignment and Acceptance
Exhibit C    Form of Notice of Borrowing
Exhibit D    Form of Key Operating Metrics Report
Exhibit E    Form of Modified Reporting Statement
Exhibit F    Form of Modified Aging Report








DOC ID - 27822767.5
iv
 



ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018

--------------------------------------------------------------------------------








FINANCING AGREEMENT
Financing Agreement, dated as of September 24, 2015, by and among Remark
MediaHoldings, Inc., a Delaware corporation (the "Parent"), each subsidiary of
the Parent listed as a "U.S. Borrower" on the signature pages hereto (together
with the Parent and each other Person that executes a joinder agreement and
becomes a "U.S. Borrower" hereunder, each a "U.S. Borrower" and, collectively,
the "U.S. Borrowers"), KanKan Limited, a company organized under the laws of the
British Virgin Islands (the "BVI Borrower", and together with the U.S.
Borrowers, each a "Borrower" and, collectively, the "Borrowers"), each
subsidiary of the Parent listed as a "Guarantor" on the signature pages hereto
(together with each other Person that executes a joinder agreement and becomes a
"Guarantor" hereunder or otherwise guaranties all or any part of the Obligations
(as hereinafter defined), each a "Guarantor" and, collectively, the
"Guarantors"), the lenders from time to time party hereto (each a "Lender" and
collectively, the "Lenders"), MGG Investment Group LP ("MGG"), as collateral
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the "Collateral Agent"), and MGG, as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the "Administrative Agent" and together with the
Collateral Agent, each an "Agent" and, collectively, the "Agents").
RECITALS
On the Effective Date (as hereinafter defined), the Lenders extended credit to
the U.S. Borrowers consisting of (a) an Initial Loan (as hereinafter defined) in
the aggregate principal amount of $27,500,000, the proceeds of which were used
to finance a portion of the cash consideration for the Vegas.com Acquisition (as
hereinafter defined), for general working capital purposes of the U.S. Borrowers
and to pay fees and expenses related to this Agreement and the Vegas.com
Acquisition.
On the First Amendment Effective Date (as hereinafter defined), the BVI Borrower
has asked the Lenders to make an Additional Loan (as hereinafter defined) to the
BVI Borrower in the aggregate principal amount of $8,000,000, the proceeds of
which shall be used to finance a portion of the cash consideration for the CBG
Acquisition (as hereinafter defined), for general working capital purposes of
the BVI Borrower and the CBG Subsidiaries (as hereinafter defined) and to pay
fees and expenses related to the First Amendment (as hereinafter defined) and
the CBG Acquisition.
The Lenders are severally, and not jointly, willing to extend such credit to the
applicable Borrowers subject to the terms and conditions hereinafter set forth.
In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:


DOC ID - 27822767.5
 
 



ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018

--------------------------------------------------------------------------------






ARTICLE I


DEFINITIONS; CERTAIN TERMS



Section 1.01    Definitions. As used in this Agreement, the following terms
shall have the respective meanings indicated below:
"Account Debtor" means, with respect to any Person, each debtor, customer or
obligor in any way obligated on or in connection with any Account of such
Person, including any Credit Card Issuer or Credit Card Processor.
"Acquisition" means the acquisition (whether by means of a merger, consolidation
or otherwise) of all of the Equity Interests of any Person or all or
substantially all of the assets of (or any division or business line of) any
Person.
"Action" has the meaning specified therefor in Section 12.12.
"Additional Amount" has the meaning specified therefor in Section 2.09(a).
"Additional Loan" means the loans made by the Lenders to the BVI Borrower on the
First Amendment Effective Date pursuant to Article II hereof.
"Additional Loan Commitment" means, with respect to each Lender, the commitment
of such Lender to make the Additional Loan to the BVI Borrower on the First
Amendment Effective Date in the amount set forth opposite such Lender's name
under the heading "Additional Loan Commitment" on Schedule 1.01(A) hereto, or in
the Assignment and Acceptance pursuant to which such Lender became a Lender
under this Agreement, as the same may be terminated or reduced from time to time
in accordance with the terms of this Agreement.
"Additional Loan Make-Whole Amount" means, as of any date of determination, an
amount equal to (i) the difference between (A) the aggregate amount of interest
(including, without limitation, interest payable in cash, in kind or deferred)
which would have otherwise been payable on the principal amount of the
Additional Loan paid on such date (or in the case of an Applicable Premium
Trigger Event specified in clauses (b), (c) or (d) of the definition thereof,
the principal amount of the Additional Loan outstanding on such date) from the
date of the occurrence of the Applicable Premium Trigger Event until the
twenty-fourtwelve (2412) month anniversary of the FirstFourth Amendment
Effective Date, minus (B) the aggregate amount of interest the Lenders would
earn if the principal amount of the Additional Loan paid on such date (or in the
case of an Applicable Premium Trigger Event specified in clauses (b), (c) or (d)
of the definition thereof, the principal amount of the Additional Loan
outstanding on such date) were reinvested for the period from the date of the
occurrence of the Applicable Premium Trigger Event until the twenty-fourtwelve
(2412) month anniversary of the FirstFourth Amendment Effective Date at the
Treasury Rate plus (ii) an amount equal to 3% times the aggregate amount of all
Obligations in respect of the Additional Loan paid on such date (or, in the case
of an Applicable Premium Trigger Event specified in clauses (b), (c) or (d) of
the definition thereof, the aggregate amount of all Obligations in respect of
the Additional Loan outstanding on such date); provided, that, notwithstanding
any of the foregoing,


DOCID - 27822767.5
 
 

- 5 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





the Additional Loan Make-Whole Amount shall mean zero if the Specified Condition
has been satisfied on or prior to the occurrence of the Applicable Premium
Trigger Event.
"Administrative Agent" has the meaning specified therefor in the preamble
hereto.
"Administrative Agent's Account" means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Agents and the Lenders under this Agreement and the other Loan Documents.
"Administrative Borrower" has the meaning specified therefor in Section 4.05.
"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
"control" of a Person means the power, directly or indirectly, either to (a)
vote 10% or more of the Equity Interests having ordinary voting power for the
election of members of the Board of Directors of such Person or (b) direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise. Notwithstanding anything herein to the contrary, in no
event shall any Agent or any Lender be considered an "Affiliate" of any Loan
Party.
"Agent" has the meaning specified therefor in the preamble hereto.
"Agreement" means this Financing Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.
"Annualized Basis" shall mean, for purposes of calculating the Consolidated
EBITDA of the Parent and its Subsidiaries (or Vegas.com and its Subsidiaries, as
applicable), (a) for the period ending December 31, 2015, an amount equal to
Consolidated EBITDA for the three-month period ending December 31, 2015 times
four (4), (b) for the period ending March 31, 2016, an amount equal to
Consolidated EBITDA for the six-month period ending March 31, 2016 times two
(2), and (c) for the period ending June 30, 2016, an amount equal to
Consolidated EBITDA for the nine-month period ending June 30, 2016 times
four-thirds (4/3).
"Anti-Corruption Laws" has the meaning specified therefor in Section 6.01(bb).
"Anti-Money Laundering and Anti-Terrorism Laws" means any Requirement of Law
relating to terrorism, economic sanctions or money laundering, including,
without limitation, (a) the Money Laundering Control Act of 1986 (i.e., 18
U.S.C. §§ 1956 and 1957), (b) the Bank Secrecy Act of 1970 (31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), and the implementing
regulations promulgated thereunder, (c) the USA PATRIOT Act and the implementing
regulations promulgated thereunder, (d) the laws, regulations and Executive
Orders administered by the United States Department of the Treasury's Office of
Foreign Assets Control ("OFAC"), (e) any law prohibiting or directed against
terrorist activities or the financing or support of terrorist activities (e.g.,
18 U.S.C. §§ 2339A and 2339B), and (f) any similar laws enacted in the United


DOCID - 27822767.5
 
 

- 6 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





States or any other jurisdictions in which the parties to this Agreement
operate, as any of the foregoing laws have been, or shall hereafter be, amended,
renewed, extended, or replaced and all other present and future legal
requirements of any Governmental Authority governing, addressing, relating to,
or attempting to eliminate, terrorist acts and acts of war and any regulations
promulgated pursuant thereto.
"Applicable Margin" means, as of any date of determination, with respect to the
interest rate of (a) any LIBOR Rate Loan, 10.008.50%, and (b) any Reference Rate
Loan, 8.757.25%.
"Applicable Premium" means, as of the date of the occurrence of an Applicable
Premium Trigger Event:
(a)    during the period of time from and after the Fourth Amendment Effective
Date up to and including the Firstdate that is the first anniversary of the
Fourth Amendment Effective Date (the "First Period"), an amount equal to the
Initial Loan Make-Whole Amount,
(a)    (b)    during the period of time after the First Period up to and
including September 24, 2017 (the "Second Period"), an amount equal to the sum
of (Ai) the Initial Loan Make-Whole Amount, plus (Bii) the Additional Loan
Make-Whole Amount, and
(c)    during the period of time after the Second Period up to and including
March 24, 2018 (the "Third Period"), an amount equal to the sum of (A) 3.00%
times the aggregate amount of all Obligations in respect of the Initial Loan
outstanding on (or, in the case of an Applicable Premium Trigger Event described
in clause (a) of the definition thereof, paid on) the date of such Applicable
Premium Trigger Event (other than the Applicable Premium), plus (B) the
Additional Loan Make-Whole Amount,
(d)    during the period of time after the Third Period up to and including the
second anniversary of the First Amendment Effective Date (the "Fourth Period"),
an amount equal to the Additional Loan Make-Whole Amount, and
(b)    (e)    after the FourthFirst Period, zero.
"Applicable Premium Trigger Event" means
(a)    any payment by any Loan Party of all, or any part, of the principal
balance of the Loan for any reason (including, but not limited to, any optional
prepayment or mandatory prepayment) whether before or after (i) the occurrence
of an Event of Default, or (ii) the commencement of any Insolvency Proceeding,
and notwithstanding any acceleration (for any reason) of the Obligations;
provided, however, that no mandatory prepayment made pursuant to Section
2.05(c)(i) or, Section 2.05(c)(iv) or Section 2.05(c)(vi) shall constitute an
Applicable Premium Trigger Event.;


DOCID - 27822767.5
 
 

- 7 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





(b)    the acceleration of the Obligations for any reason, including, but not
limited to, acceleration in accordance with Section 9.01, including as a result
of the commencement of an Insolvency Proceeding;
(c)    the satisfaction, release, payment, restructuring, reorganization,
replacement, reinstatement, defeasance or compromise of any of the Obligations
in any Insolvency Proceeding, foreclosure (whether by power of judicial
proceeding or otherwise) or deed in lieu of foreclosure or the making of a
distribution of any kind in any Insolvency Proceeding to any Agent, for the
account of the Lenders in full or partial satisfaction of the Obligations; or
(d)    the termination of this Agreement for any reason.
"Ashford" means Ashford Capital Partners, L.P., a Delaware limited liability
company.
"Asset Value" means, at any time, the fair market value (net of estimated
expenses of sale) of (a) the assets of the Parent and its Subsidiaries taken as
a whole, (b) any Specified Asset, or (c) the Sharecare Equity, in each case, as
determined from time to time (but not more frequently than once per calendar
month) by the Collateral Agent in good faith (as defined in the UCC) and
notified to the Administrative Borrower in writing. Each determination by the
Collateral Agent of Asset Value shall be conclusive and binding for all purposes
in the absence of manifest error and the Loan Parties irrevocably waive the
right to object to any determination made by the Collateral Agent in the absence
of manifest error.
"Assignment and Acceptance" means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Collateral Agent (and
the Administrative Agent, if applicable), in accordance with Section 12.07
hereof and substantially in the form of Exhibit B hereto or such other form
acceptable to the Collateral Agent.
"Authorized Officer" means, with respect to any Person, the chief executive
officer, chief operating officer, chief financial officer, treasurer or other
financial officer performing similar functions, president or executive vice
president of such Person.
"Bank of America Loan Agreement" means the Loan Agreement, dated as of July 30,
2010 between Bank of America, N.A. and Vegas.com, as amended and restated on the
Effective Date.
"Bank of America Loan Documents" means each of the documents executed and
delivered in connection with the Bank of America Loan Agreement.
"Bankruptcy Code" means Title 11 of the United States Code, as amended from time
to time and any successor statute or any similar federal or state law for the
relief of debtors.
"Blocked Person" means any Person:
(a)    that (i) is identified on the list of "Specially Designated Nationals and
Blocked Persons" published by OFAC; (ii) resides, is organized or chartered, or
has a place of business in a


DOCID - 27822767.5
 
 

- 8 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





country or territory that is the subject of an OFAC Sanctions Program; or (iii)
a United States Person is prohibited from dealing or engaging in a transaction
with under any of the Anti-Money Laundering and Anti-Terrorism Laws; and
(b)    that is owned or controlled by, or that owns or controls, or that is
acting for or on behalf of, any Person described in clause (a) above.
"Bloomberg" means Bloomberg Financial Markets.
"Board" means the Board of Governors of the Federal Reserve System of the United
States (or any successor).
"Board Observer" has the meaning specified therefor in Section 7.01(r).
"Board of Directors" means with respect to (a) any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) a partnership, the board of directors of the general
partner of the partnership, (c) a limited liability company, the managing member
or members or any controlling committee or board of directors of such company or
the sole member or the managing member thereof, and (d) any other Person, the
board or committee of such Person serving a similar function.
"BOD Meeting" has the meaning specified therefor in Section 7.01(r).
"Borrowers" has the meaning specified therefor in the preamble hereto.
"Business Day" means (a) for all purposes other than as described in clause (b)
below, any day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required to close, and (b) with respect
to the borrowing, payment or continuation of, or determination of interest rate
on, LIBOR Rate Loans, any day that is a Business Day described in clause (a)
above and on which dealings in Dollars may be carried on in the interbank
eurodollar markets in New York City and London.
"BVI Borrower" has the meaning specified therefor in the preamble hereto.
"BVI Collateral" means all of the property and assets and all interests therein
and proceeds thereof now owned or hereafter acquired by the BVI Borrower or any
of its Subsidiaries upon which a Lien is granted or purported to be granted by
the BVI Borrower or any of its Subsidiaries as security for all or any part of
the BVI Obligations.
"BVI Loan Party" means the BVI Borrower.
"BVI Obligations" means (a) the Obligations of the BVI Borrower with respect to
the Additional Loan and all other amounts from time to time owing by any BVI
Loan Party with respect to the Additional Loan under any of the Loan Documents,
and (b) all Obligations to the extent incurred by or related to the BVI Borrower
and/or its Subsidiaries; provided that for the avoidance of doubt, the term "BVI
Obligations" shall not include any U.S. Obligations.


DOCID - 27822767.5
 
 

- 9 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





"Capital Expenditures" means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that in accordance with GAAP are or should be included in
"property, plant and equipment" or in a similar fixed asset account on its
balance sheet, whether such expenditures are paid in cash or financed, including
all Capitalized Lease Obligations that are paid or due and payable during such
period and (b) to the extent not covered by clause (a) above, (i) all amounts
paid or payable by the Parent or any of its Subsidiaries during such period
pursuant to the LasVegas.com License Agreement, and (ii) the aggregate of all
expenditures by such Person and its Subsidiaries during such period to acquire
by purchase or otherwise the business or fixed assets of, or the Equity
Interests of, any other Person; provided that the term "Capital Expenditures"
shall not include any such expenditures which constitute (x) a Permitted
Acquisition or (y) expenditures that are accounted for as capital expenditures
of such Person and that actually are paid for by a third party (excluding any
Loan Party) and for which no Loan Party has provided or is required to provide
or incur, directly or indirectly, any consideration or obligation to such third
party or any other person (whether before, during or after such period).
"Capitalized Lease" means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) real or personal property by such Person
as lessee that is required under GAAP to be capitalized on the balance sheet of
such Person.
"Capitalized Lease Obligations" means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.
"Cash Collateral Account" means a Deposit Account in the name of the Parent that
is subject to a Control Agreement in favor of the Collateral Agent (in form and
substance reasonably satisfactory to the Collateral Agent), pursuant to which
the Collateral Agent has exclusive control and dominion over such Deposit
Account.
"Cash Equivalents" means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof;
(b) commercial paper, maturing not more than 270 days after the date of issue
rated P‑1 by Moody's or A‑1 by Standard & Poor's; (c) certificates of deposit
maturing not more than 270 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (d) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (c) above and which are secured by readily marketable direct obligations
of the United States Government or any agency thereof; (e) money market accounts
maintained with mutual funds having assets in excess of $2,500,000,000, which
assets are primarily comprised of Cash Equivalents described in another clause
of this definition; (f) marketable tax exempt securities rated A or higher by
Moody's or A+ or higher by Standard & Poor's, in each case, maturing within 270
days from the date of acquisition


DOCID - 27822767.5
 
 

- 10 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





thereof; and (g) in the case of any Foreign Subsidiary, cash and cash
equivalents that are substantially equivalent in such jurisdiction to those
described in clauses (a) through (f) above in respect of each country that is a
member of the Organization for Economic Co-operation and Development.
"Cash Management Accounts" means the bank accounts of each Loan Party maintained
at one or more Cash Management Banks listed on Schedule 8.01.
"Cash Management Bank" has the meaning specified therefor in Section 8.01(a).
"CBG" means China Branding Group Ltd, an exempted company incorporated under the
laws of the Cayman Islands.
"CBG Acquisition" means the acquisition by the BVI Borrower of 100% of the
Equity Interests of the CBG Subsidiaries pursuant to the CBG Acquisition
Documents.
"CBG Acquisition Agreement" means the Second Amended and Restated Asset and
Securities Purchase Agreement, dated as of September 20, 2016, by and among CBG,
the Joint Official Liquidators, Seller Management, the CBG Subsidiaries, the BVI
Borrower and the Parent.
"CBG Acquisition Documents" means the CBG Acquisition Agreement and all other
agreements, instruments and other documents related thereto or executed in
connection therewith.
"CBG Registration Rights Agreement" means the Registration Rights Agreement,
dated as of the First Amendment Effective Date, in form and substance
satisfactory to the Agents, by and between the Parent and the CBG Warrant
Recipients, with respect to the registration rights of the CBG Warrant
Recipients with respect to the CBG Warrant Stock that the CBG Warrant Recipients
may acquire and the anti-dilution and tag-along provisions applicable thereto.
"CBG Subsidiaries" means (a) Fanstang (Shanghai) Entertainment Information
Consulting Co. Ltd., a company incorporated under the laws of Hong Kong and
(b) China SNS Group Limited, a company incorporated under the laws of Hong Kong.
"CBG Warrant Recipients" means, collectively, MGG Specialty Finance Fund LP, MGG
SF Evergreen Fund LP and MGG SF Evergreen Master Fund (Cayman) LP.
"CBG Warrants" means the warrants issued to the CBG Warrant Recipients on the
First Amendment Effective Date to purchase Equity Interests of the Parent, which
warrants shall be in form and substance satisfactory to the CBG Warrant
Recipients.
"CBG Warrant Stock" has the meaning assigned to the term "Warrant Stock" in the
CBG Warrants.
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, judicial ruling, judgment or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any


DOCID - 27822767.5
 
 

- 11 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives concerning
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States or foreign regulatory authorities shall, in each case, be
deemed to be a "Change in Law", regardless of the date enacted, adopted or
issued.
"Change of Control" means each occurrence of any of the following:
i.the Permitted Holders cease to beneficially and of record own and control,
directly or indirectly, at least 20% of the aggregate outstanding voting or
economic power of the Equity Interests of the Parent;
ii.during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors of the Parent (or its direct
or indirect ultimate parent holding company) (together with any new directors
whose election by such Board of Directors or whose nomination for election by
the shareholders of the Parent (or its direct or indirect ultimate parent
holding company) was approved by a vote of at least a majority of the directors
of the Parent (or its direct or indirect ultimate parent holding company) then
still in office who were either directors at the beginning of such period, or
whose election or nomination for election was previously approved) cease for any
reason to constitute a majority of the Board of Directors of the Parent (or its
direct or indirect ultimate parent holding company);
iii.the Parent shall cease to have beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) of 100% of the aggregate voting or economic
power of the Equity Interests of each other Loan Party and each of its
Subsidiaries (other than in connection with any transaction permitted pursuant
to Section 7.02(c) that results in the disposition of 100% of the Equity
Interests in such Loan Party or Subsidiary), free and clear of all Liens (other
than Permitted Specified Liens); or
iv.Kai-Shing Tao shall cease to be involved in the day to day operations and
management of the business of the Loan Parties, and a successor reasonably
acceptable to the Collateral Agent and the Lenders is not appointed on terms
reasonably acceptable to the Collateral Agent and the Required Lenders within 45
days of such cessation of involvement; or
v.a "Change of Control" (or any comparable term or provision) under or with
respect to (i) any of the Equity Interests of the Parent or (ii) any
Indebtedness of the Parent or any of its Subsidiaries having a principal amount
in excess of $100,000.
"Closing Sale Price" means, for any security as of any date, the last closing
bid price for such security on the Principal Market, as reported by Bloomberg;
provided, that, Closing Sale Price shall mean (i) if the Principal Market begins
to operate on an extended hours basis and does not designate the closing trade
price, the last trade price of such security prior to 4:00:00 p.m., New York
time, as reported by Bloomberg, (ii), if the Principal Market is not the
principal securities exchange or trading market for such security, the last
trade price


DOCID - 27822767.5
 
 

- 12 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





of such security on the principal securities exchange or trading market where
such security is listed or traded as reported by Bloomberg, (iii) if the
foregoing does not apply, the last trade price of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, and (iv) if no last trade price is reported for such
security by Bloomberg, the average of the ask prices of any market makers for
such security as reported in the OTC Link or "pink sheets" by OTC Markets Group
Inc. (formerly Pink OTC Markets Inc.). If the Closing Sale Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Sale Price of such security on such date shall be the fair market
value as mutually determined by the Administrative Borrower and the
Administrative Agent. All such determinations shall be appropriately adjusted
for any stock dividend, stock split, stock combination or other similar
transaction during such period.
"Collateral" means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.
"Collateral Agent" has the meaning specified therefor in the preamble hereto.
"Collateral Agent Advances" has the meaning specified therefor in Section
10.08(a).
"Collections" means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).
"Commitment" means with respect to each Lender, collectively, (a) the Initial
Loan Commitment of such Lender, and (b) the Additional Loan Commitment of such
Lender.
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
"Common Stock" means (a) the Parent's shares of common stock, par value $0.001
per share, and (b) any stock capital into which such Common Stock shall have
been changed or any share capital resulting from a reclassification of such
Common Stock.
"Compliance Certificate" has the meaning assigned to such term in Section
7.01(a)(iv).
"Consolidated EBITDA" means, with respect to any Person for any period:
(a)    the Consolidated Net Income of such Person for such period,
plus
(b)    without duplication, the sum of the following amounts for such period to
the extent deducted in the calculation of Consolidated Net Income for such
period:
(i)    any provision for United States federal income taxes or other taxes
measured by net income,


DOCID - 27822767.5
 
 

- 13 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





(ii)    Consolidated Net Interest Expense,
(iii)    any loss from extraordinary items in an aggregate amount not to exceed
the amount approved in writing by the Collateral Agent prior to the date on
which the financial statements for such period are required to be delivered to
the Agents and the Lenders pursuant to Section 7.01(a)(i), (ii) or (iii) hereof,
as applicable,
(iv)    any depreciation and amortization expense,
(v)    any aggregate net loss on the Disposition of property (other than
accounts and Inventory) outside the ordinary course of business,
(vi)    any fees or expenses paid in connection with the Vegas.com Acquisition,
and/or in connection with the execution and delivery of the Loan Documents on
the Effective Date, in each case, to the extent paid in cash during such period,
in an aggregate amount not to exceed the amount approved in writing by the
Collateral Agent prior to the date on which the financial statements for such
period are required to be delivered to the Agents and the Lenders pursuant to
Section 7.01(a)(i), (ii) or (iii) hereof, as applicable,
(vii)    any other non-cash expenditure, charge or loss for such period (other
than any non-cash expenditure, charge or loss relating to write-offs,
write-downs or reserves with respect to accounts and Inventory),
(viii)    amounts paid pursuant to the terms of the LasVegas.com License
Agreement during such period, and
(ix)    any fees or expenses incurred in connection with the CBG Acquisition,
and/or in connection with the First Amendment, in each case, to the extent
accrued during such period, in an aggregate amount not to exceed the amount
approved in writing by the Collateral Agent prior to the date on which the
financial statements for such period are required to be delivered to the Agents
and the Lenders pursuant to Section 7.01(a)(i), (ii) or (iii) hereof, as
applicable,
minus
(c)    without duplication, the sum of the following amounts for such period to
the extent included in the calculation of such Consolidated Net Income for such
period:
(i)    any credit for United States federal income taxes or other taxes measured
by net income,
(ii)    any gain from extraordinary items,
(iii)    any aggregate net gain from the Disposition of property (other than
accounts and Inventory) outside the ordinary course of business, and


DOCID - 27822767.5
 
 

- 14 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





(iv)    any other non-cash gain, including any reversal of a charge referred to
in clause (b)(vii) above by reason of a decrease in the value of any Equity
Interest;
in each case, determined on a consolidated basis in accordance with GAAP.
"Consolidated Net Income" means, with respect to any Person, for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded: (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation, and (c) the net income of any other Person
arising prior to such other Person becoming a Subsidiary of such Person or
merging or consolidating into such Person or its Subsidiaries.
"Consolidated Net Interest Expense" means, with respect to any Person for any
period, (a) gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP
(including, without limitation, interest expense paid to Affiliates of such
Person), less (b) the sum of (i) interest income for such period and (ii) gains
for such period on Hedging Agreements (to the extent not included in interest
income above and to the extent not deducted in the calculation of gross interest
expense), plus (c) the sum of (i) losses for such period on Hedging Agreements
(to the extent not included in gross interest expense) and (ii) the upfront
costs or fees for such period associated with Hedging Agreements (to the extent
not included in gross interest expense), in each case, determined on a
consolidated basis and in accordance with GAAP.
"Contingent Indemnity Obligations" means any Obligation constituting a
contingent, unliquidated indemnification obligation of any Loan Party, in each
case, to the extent (a) such obligation has not accrued and is not yet due and
payable and (b) no claim has been made or is reasonably anticipated to be made
with respect thereto.
"Contingent Obligation" means, with respect to any Person, any obligation of
such Person guaranteeing or intending to guarantee any Indebtedness, leases,
dividends or other obligations ("primary obligations") of any other Person
(the "primary obligor") in any manner, whether directly or indirectly,
including, without limitation, (a) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of a primary obligor, (b) the obligation to make take-or-pay or
similar payments, if required, regardless of nonperformance by any other party
or parties to an agreement, (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such


DOCID - 27822767.5
 
 

- 15 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





primary obligation of the ability of the primary obligor to make payment of such
primary obligation or (iv) otherwise to assure or hold harmless the holder of
such primary obligation against loss in respect thereof; provided, however, that
the term "Contingent Obligation" shall not include any product warranties
extended in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation with respect to which such Contingent
Obligation is made (or, if less, the maximum amount of such primary obligation
for which such Person may be liable pursuant to the terms of the instrument
evidencing such Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto (assuming such
Person is required to perform thereunder), as determined by such Person in good
faith.
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
"Control Agreement" means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to the Collateral
Agent, among the Collateral Agent, the financial institution or other Person at
which such account is maintained or with which such entitlement or contract is
carried and the Loan Party maintaining such account, effective to grant
"control" (as defined under the applicable UCC) over such account to the
Collateral Agent.
"Controlled Investment Affiliate" means, as to any Person, any other Person that
(a) is controlled by such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, "control" of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.
"Credit Card Acknowledgments" means, with respect to the Loan Parties,
individually and collectively, the agreements by Credit Card Issuers or Credit
Card Processors who are parties to Credit Card Agreements in favor of the
Collateral Agent acknowledging the Collateral Agent's first priority lien on and
security interest in the monies due and to become due to the Loan Parties
(including credits and reserves) under the Credit Card Agreements of such Loan
Parties, and agreeing to transfer all such amounts to a Cash Management Account
subject to a Control Agreement, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.
"Credit Card Agreements" means, with respect to the Loan Parties, all agreements
(other than Credit Card Acknowledgments) now or hereafter entered into by any
Loan Party with any Credit Card Issuer or any Credit Card Processor, as the same
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, including, but not limited to, the agreements set
forth on Schedule 6.01(y).
"Credit Card Issuer" means any Person (other than any Loan Party) who issues or
whose members issue credit or debit cards, including, MasterCard or VISA bank
credit or debit cards or other bank credit or debit cards issued through
MasterCard International, Inc., VISA,


DOCID - 27822767.5
 
 

- 16 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





U.S.A., Inc. or Visa International and American Express, Discover, Diners Club,
Carte Blanche and other non-bank credit or debit cards, including, credit or
debit cards issued by or through American Express Travel Related Services
Company, Inc. and Novus Services, Inc.
"Credit Card Processor" means, with respect to each Loan Party, any servicing or
processing agent or any factor or financial intermediary who facilitates,
services, processes or manages the credit authorization, billing transfer and/or
payment procedures with respect to any of such Loan Party's sales transactions
involving credit card or debit card purchases by customers using credit cards or
debit cards issued by any Credit Card Issuer.
"Credit Card Receivables" means, with respect to each Loan Party, collectively,
(a) all present and future rights of such Loan Party to payment from any Credit
Card Issuer, Credit Card Processor or other third party arising from sales of
goods or rendition of services to customers who have purchased such goods or
services using a credit or debit card and (b) all present and future rights of
such Loan Party to payment from any Credit Card Issuer, Credit Card Processor or
other third party in connection with the sale or transfer of Accounts arising
pursuant to the sale of goods or rendition of services to customers who have
purchased such goods or services using a credit card or a debit card, including,
but not limited to, all amounts at any time due or to become due from any Credit
Card Issuer or Credit Card Processor under the Credit Card Agreements or
otherwise.
"Current Value" has the meaning specified therefor in Section 7.01(m).
"Debtor Relief Law" means (a) the Bankruptcy Code, (b) with respect to the BVI
Borrower, the Insolvency Act, 2003 (British Virgin Islands) and the Insolvency
Rules, 2005 (British Virgin Islands) and (c) any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.
"Default" means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.
"Defaulting Lender" means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within 2 Business Days of the date such Loans were required
to be funded hereunder unless such Lender notifies the Administrative Agent and
the Administrative Borrower in writing that such failure is the result of such
Lender's determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within 2 Business Days of the date when due, (b) has
notified the Administrative Borrower, or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender's obligation to fund a Loan hereunder and states that
such position is based on such Lender's determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Administrative Agent or the Administrative Borrower, to confirm in writing to
the Administrative Agent and the Administrative


DOCID - 27822767.5
 
 

- 17 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Administrative Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity. Notwithstanding anything to the
contrary herein, a Lender shall not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any Equity Interest in that Lender or any direct
or indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender upon delivery of written notice of such
determination to the Administrative Borrower and each Lender.
"DigiPac" means DigiPac, LLC, a Delaware limited liability company.
"Disbursement Letter" means a disbursement letter, in form and substance
satisfactory to the Collateral Agent, by and among the Loan Parties, the Agents,
the Lenders and the other Persons party thereto, and the related funds flow
memorandum describing the sources and uses of all cash payments in connection
with the transactions contemplated to occur on the Effective Date.
"Disposition" means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers,
leases, licenses (as licensor) or otherwise disposes of any property or assets
(whether now owned or hereafter acquired) to any other Person, in each case,
whether or not the consideration therefor consists of cash, securities or other
assets owned by the acquiring Person. For purposes of clarification,
"Disposition" shall include (a) the sale or other disposition for value of any
contracts, (b) the early termination or modification of any contract resulting
in the receipt by any Loan Party of a cash payment or other consideration in
exchange for such event (other than payments in the ordinary course for accrued
and unpaid amounts due through the date of termination or modification and the
return of any deposits or pledges required to be returned upon the termination
of such contract) and (c) any sale of merchant accounts (or any rights thereto
(including, without limitation, any rights to any residual payment stream with
respect thereto)) by any Loan Party.
"Disqualified Equity Interests" means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of


DOCID - 27822767.5
 
 

- 18 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations), (b) is redeemable at the option of the
holder thereof, in whole or in part, (c) provides for the scheduled payments of
dividends or distributions in cash, or (d) is convertible into or exchangeable
for (i) Indebtedness or (ii) any other Equity Interests that would constitute
Disqualified Equity Interests, in each case of clauses (a) through (d), prior to
the date that is six months after the Final Maturity Date.
"Dollar," "Dollars" and the symbol "$" each means lawful money of the United
States of America.
"Domain Assets" means internet domain names, internet protocol addresses and
related rights, assets and agreements.
"Domain Name Control Agreement" means a Domain Name Control Agreement, by and
among a Loan Party that is the owner of Domain Assets, the Collateral Agent and
the applicable domain name registrar, in each case, in form and substance
reasonably satisfactory to the Collateral Agent.
"Domestic Subsidiary" means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.
"Effective Date" has the meaning specified therefor in Section 5.01.
"Employee Plan" means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or that was maintained at any time
during the 6 calendar years preceding the date of any borrowing hereunder) for
employees of any Loan Party or any of its ERISA Affiliates.
"Environmental Actions" means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any Person or
Governmental Authority involving violations of Environmental Laws or Releases of
Hazardous Materials (a) from any assets, properties or businesses owned or
operated by any Loan Party or any of its Subsidiaries or any predecessor in
interest; (b) from adjoining properties or businesses; or (c) onto any
facilities which received Hazardous Materials generated by any Loan Party or any
of its Subsidiaries or any predecessor in interest.
"Environmental Laws" means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other Requirement of
Law, permit, license or other binding determination of any Governmental
Authority imposing liability or establishing standards of conduct for protection


DOCID - 27822767.5
 
 

- 19 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





of the environment or other government restrictions relating to the protection
of the environment or the Release, deposit or migration of any Hazardous
Materials into the environment.
"Environmental Liabilities and Costs" means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental condition or
a Release of Hazardous Materials from or onto (a) any property presently or
formerly owned by any Loan Party or any of its Subsidiaries or (b) any facility
which received Hazardous Materials generated by any Loan Party or any of its
Subsidiaries.
"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
"Equity Documents" means each of the following:
(a)    the Registration Rights Agreement, duly executed by the Parent;
(b)    the Warrants, duly executed by the Parent;
(c)    the CBG Registration Rights Agreement, duly executed by the Parent; and
(d)    the CBG Warrants, duly executed by the Parent.
"Equity Interests" means (a) all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting and (b) all
securities convertible into or exchangeable for any of the foregoing and all
warrants, options or other rights to purchase, subscribe for or otherwise
acquire any of the foregoing, whether or not presently convertible, exchangeable
or exercisable.
"Equity Issuance" means either (a) the sale or issuance by any Loan Party or any
of its Subsidiaries of any shares of its Equity Interests or (b) the receipt by
the Parent of any cash capital contributions.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time. References to sections of ERISA shall be
construed also to refer to any successor sections.
"ERISA Affiliate" means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which


DOCID - 27822767.5
 
 

- 20 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





would be deemed to be a "controlled group" within the meaning of Sections
414(b), (c), (m) and (o) of the Internal Revenue Code.
"Event of Default" has the meaning specified therefor in Section 9.01.
"Excess Cash Flow" means, with respect to any Person for any period,
(a) Consolidated EBITDA of such Person and its Subsidiaries for such period,
less (b) the sum of, without duplication, (i) all cash principal payments
(excluding any principal payments made pursuant to Section 2.05(c)) on the Loans
made during such period, and all cash principal payments on Indebtedness (other
than Indebtedness incurred under this Agreement) of such Person or any of its
Subsidiaries during such period to the extent such other Indebtedness is
permitted to be incurred, and such payments are permitted to be made, under this
Agreement (but, in the case of revolving loans, only to the extent that the
revolving credit commitment in respect thereof is permanently reduced by the
amount of such payments), (ii) all Consolidated Net Interest Expense to the
extent paid or payable in cash during such period, (iii) the cash portion of
Capital Expenditures made by such Person and its Subsidiaries during such period
to the extent permitted to be made under this Agreement (excluding Capital
Expenditures to the extent financed through the incurrence of Indebtedness or
through an Equity Issuance), (iv) all scheduled loan servicing fees and other
similar fees in respect of Indebtedness of such Person or any of its
Subsidiaries paid in cash during such period, to the extent such Indebtedness is
permitted to be incurred, and such payments are permitted to be made, under this
Agreement, (v) income taxes paid in cash by such Person and its Subsidiaries for
such period and (vi) the excess, if any, of Working Capital at the end of such
period over Working Capital at the beginning of such period (or minus the
excess, if any, of Working Capital at the beginning of such period over Working
Capital at the end of such period).
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
"Excluded Account" means (a) any deposit account specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of any Loan Party's employees and (b) any Petty Cash
Accounts.
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.12(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.09, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient's failure
to comply with Section 2.09(e) and (d) any U.S. federal withholding Taxes
imposed under FATCA.


DOCID - 27822767.5
 
 

- 21 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





"Executive Order No. 13224" means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
"Existing Indebtedness" means, collectively, the Indebtedness established or
evidenced by the following documents:
(a)    the Demand Promissory Note, dated as of September 11, 2014, made by the
Parent to the order of DigiPac, in the original face amount of $350,000;
(b)    the Senior Secured Convertible Term Note, dated as of January 29, 2014,
made by the Parent to the order of DigiPac, in the original face amount of
$3,500,000;
(c)    the Senior Secured Convertible Term Note, dated as of November 14, 2013,
made by the Parent to the order of DigiPac, in the original face amount of
$2,500,000;
(d)    the Convertible Promissory Note, dated as of December 17, 2014, made by
the Parent to the order of Ashford in the original face amount of $3,000,000;
(e)    the Convertible Promissory Note, dated as of March 13, 2015, made by the
Parent to the order of Ashford in the original face amount of $300,000; and
(f)    the Term Note, dated as of August 31, 2015, made by the Parent to the
order of Ashford in the original face amount of $1,000,000.
"Extraordinary Receipts" means any cash received by the Parent or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.05(c)(ii) or (iii) hereof), including, without
limitation, (a) foreign, United States, state or local tax refunds, (b) pension
plan reversions, (c) judgments, proceeds of settlements or other consideration
of any kind in connection with any cause of action, (d) indemnity payments
(other than to the extent such indemnity payments are (i) immediately payable to
a Person that is not an Affiliate of the Parent or any of its Subsidiaries or
(ii) received by the Parent or any of its Subsidiaries as reimbursement for any
costs previously incurred or any payment previously made by such Person) and
(e) any purchase price adjustment received in connection with any purchase
agreement including, without limitation, the Vegas.com Acquisition Agreement.
"Facility" means any New Facility hereafter acquired by the Parent or any of its
Subsidiaries, including, without limitation, the land on which each such
facility is located, all buildings and other improvements thereon, and all
fixtures located thereat or used in connection therewith.
"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.
"FATCA" means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official


DOCID - 27822767.5
 
 

- 22 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Internal Revenue Code.
"FCPA" has the meaning specified therefor in Section 6.01(bb).
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
"Fee Letter" means the fourth amended and restated fee letter, dated as of the
Effective Date, as amended and restated as of the ThirdFourth Amendment
Effective Date, among the Borrowers and the Agents.
"Final Maturity Date" means September 2430, 20182020.
"Financial Statements" means (a) the audited consolidated balance sheet of the
Parent and its Subsidiaries for the Fiscal Year ended December 31, 2014, and the
related consolidated statement of operations, shareholders' equity and cash
flows for the Fiscal Year then ended, (b) the unaudited consolidated balance
sheet of the Parent and its Subsidiaries for the six months ended June 30, 2015,
and the related consolidated statement of operations and cash flows for the six
months then ended, (c) the audited consolidated balance sheet of Vegas.com and
its Subsidiaries for the Fiscal Year ended December 31, 2014, and the related
consolidated statement of operations, shareholders' equity and cash flows for
the Fiscal Year then ended, and (d) the unaudited consolidated balance sheet of
Vegas.com and its Subsidiaries for the six months ended June 30, 2015, and the
related consolidated statement of operations for the six months then ended.
"First Amendment" means Amendment No. 1 to Financing Agreement, dated as of
September 20, 2016, among the Borrowers, the Guarantors, the Lenders, and the
Agents.
"First Amendment Disbursement Agreement" shall mean the Disbursement Agreement,
dated as of the First Amendment Effective Date, by and among the Loan Parties,
the Agents and the Lenders, and the related funds flow memorandum describing the
sources and uses of all cash payments in connection with the making of the
Additional Loan on the First Amendment Effective Date.
"First Amendment Effective Date" shall have the meaning specified therefor in
Section 5 of the First Amendment.
"Fiscal Year" means the fiscal year of the Parent and its Subsidiaries ending on
December 31st of each year.
"Foreign Official" has the meaning specified therefor in Section 6.01(bb).


DOCID - 27822767.5
 
 

- 23 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





"Foreign Sovereign Immunities Act" means the US Foreign Sovereign Immunities Act
of 1976 (28 U.S.C. Sections 1602-1611), as amended.
"Foreign Subsidiary" means any Subsidiary of the Parent that is not a Domestic
Subsidiary.
"Fourth Amendment" means Amendment No. 4 and Waiver to Financing Agreement,
dated as of April 30, 2018, among the Borrowers, the Guarantors, the Lenders,
and the Agents.
"Fourth Amendment Effective Date" has the meaning specified therefor in
Section 4 of the Fourth Amendment.
"Funding Losses" has the meaning specified therefor in Section 2.08(a).
"GAAP" means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of Section 7.03 hereof and the definitions used therein, "GAAP" shall
mean generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Financial Statements,
provided further that if there occurs after the date of this Agreement any
change in GAAP that affects in any respect the calculation of any covenant
contained in Section 7.03 hereof, the Collateral Agent and the Administrative
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrowers after such
change in GAAP conform as nearly as possible to their respective positions as of
the date of this Agreement and, until any such amendments have been agreed upon,
the covenants in Section 7.03 hereof shall be calculated as if no such change in
GAAP has occurred.
"Governing Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the operating agreement; (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture, declaration or other applicable agreement or
documentation evidencing or otherwise relating to its formation or organization,
governance and capitalization; and (d) with respect to any of the entities
described above, any other agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization.
"Governmental Authority" means any nation or government, any foreign, Federal,
state, territory, provincial, city, town, municipality, county, local or other
political subdivision thereof or thereto and any department, commission, board,
bureau, instrumentality, agency or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).


DOCID - 27822767.5
 
 

- 24 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





"Guaranteed Obligations" has the meaning specified therefor in Section 11.01.
"Guarantor" means (a) each Subsidiary of the Parent listed as a "Guarantor" on
the signature pages hereto, and (b) each other Person which guarantees, pursuant
to Section 7.01(b) or otherwise, all or any part of the Obligations.
"Guaranty" means (a) the guaranty of each Guarantor party hereto contained in
Article XI hereof and (b) each other guaranty, in form and substance
satisfactory to the Collateral Agent, made by any other Guarantor in favor of
the Collateral Agent for the benefit of the Agents and the Lenders guaranteeing
all or part of the Obligations.
"Hazardous Material" means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws or that is likely to cause immediately, or at some future time, harm to or
have an adverse effect on, the environment or risk to human health or safety,
including, without limitation, any pollutant, contaminant, waste, hazardous
waste, toxic substance or dangerous good which is defined or identified in any
Environmental Law and which is present in the environment in such quantity or
state that it contravenes any Environmental Law; (b) petroleum and its refined
products; (c) polychlorinated biphenyls; (d) any substance exhibiting a
hazardous waste characteristic, including, without limitation, corrosivity,
ignitability, toxicity or reactivity as well as any radioactive or explosive
materials; and (e) any raw materials, building components (including, without
limitation, asbestos-containing materials) and manufactured products containing
hazardous substances listed or classified as such under Environmental Laws.
"Hedging Agreement" means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.
"Highest Lawful Rate" means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to such Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.
"Holdout Lender" has the meaning specified therefor in Section 12.02(b).
"Indebtedness" means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (a) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person's business and not outstanding for more than 90 days after the date such
payable was created and any earn-out, purchase price adjustment or similar
obligation


DOCID - 27822767.5
 
 

- 25 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





until such obligation appears in the liabilities section of the balance sheet of
such Person); (a) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments or upon which interest payments are
customarily made; (a) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used and/or acquired by
such Person, even though the rights and remedies of the lessor, seller and/or
lender thereunder may be limited to repossession or sale of such property; (a)
all Capitalized Lease Obligations of such Person; (a) all obligations and
liabilities, contingent or otherwise, of such Person, in respect of letters of
credit, acceptances and similar facilities; (a) all obligations and liabilities,
calculated on a basis satisfactory to the Collateral Agent and in accordance
with accepted practice, of such Person under Hedging Agreements; (a) all
monetary obligations under any receivables factoring, receivable sales or
similar transactions and all monetary obligations under any synthetic lease, tax
ownership/operating lease, off-balance sheet financing or similar financing; (a)
all Contingent Obligations; (a) all Disqualified Equity Interests; and (a) all
obligations referred to in clauses (a) through (j) of this definition of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) a Lien upon property owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness. The Indebtedness of any Person shall include the
Indebtedness of any partnership of or joint venture in which such Person is a
general partner or a joint venturer.
"Indemnified Matters" has the meaning specified therefor in Section 12.15.
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
"Indemnitees" has the meaning specified therefor in Section 12.15.
"Initial Loan" means the loans made by the Lenders to the U.S. Borrowers on the
Effective Date pursuant to Article II hereof.
"Initial Loan Commitment" means, with respect to each Lender, the commitment of
such Lender to make the Initial Loan on the Effective Date in the amount set
forth opposite such Lender's name under the heading "Initial Loan Commitment" on
Schedule 1.01(A) hereto, or in the Assignment and Acceptance pursuant to which
such Lender became a Lender under this Agreement, as the same may be terminated
or reduced from time to time in accordance with the terms of this Agreement.
"Initial Loan Make-Whole Amount" means, as of any date of determination, an
amount equal to (i) the difference between (A) the aggregate amount of interest
(including, without limitation, interest payable in cash, in kind or deferred)
which would have otherwise been payable on the principal amount of the Initial
Loan paid on such date (or in the case of an Applicable Premium Trigger Event
specified in clauses (b), (c) or (d) of the definition thereof, the principal
amount of the Initial Loan outstanding on such date) from the date of the
occurrence of the Applicable Premium Trigger Event until the twenty-fourtwelve
(2412) month anniversary of the Fourth Amendment Effective Date, minus (B) the
aggregate amount of interest the Lenders would earn if the principal


DOCID - 27822767.5
 
 

- 26 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





amount of the Initial Loan paid on such date (or in the case of an Applicable
Premium Trigger Event specified in clauses (b), (c) or (d) of the definition
thereof, the principal amount of the Initial Loan outstanding on such date) were
reinvested for the period from the date of the occurrence of the Applicable
Premium Trigger Event until the twenty-fourtwelve (2412) month anniversary of
the Fourth Amendment Effective Date at the Treasury Rate plus (ii) an amount
equal to 3% times the aggregate amount of all Obligations in respect of the
Initial Loan paid on such date (or, in the case of an Applicable Premium Trigger
Event specified in clauses (b), (c) or (d) of the definition thereof, the
aggregate amount of all Obligations in respect of the Initial Loan outstanding
on such date); provided, that, notwithstanding any of the foregoing, the Initial
Loan Make-Whole Amount shall mean zero if the Specified Condition has been
satisfied on or prior to the occurrence of the Applicable Premium Trigger Event.
"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.
"Insurance Receipts" means any cash received by the Parent or any of its
Subsidiaries consisting of (a) proceeds of insurance (other than to the extent
such insurance proceeds are (i) immediately payable to a Person that is not the
Parent or any of its Subsidiaries in accordance with applicable Requirements of
Law or with Contractual Obligations entered into in the ordinary course of
business or (ii) received by the Parent or any of its Subsidiaries as
reimbursement for any out-of-pocket costs incurred or made by such Person prior
to the receipt thereof directly related to the event resulting from the payment
of such proceeds), and (b) condemnation awards (and payments in lieu thereof).
"Intellectual Property" has the meaning specified therefor in the Security
Agreement.
"Intellectual Property Contracts" means all agreements concerning Intellectual
Property, including without limitation license agreements, technology consulting
agreements, confidentiality agreements, co-existence agreements, consent
agreements and non-assertion agreements.
"Intercompany Subordination Agreement" means an Intercompany Subordination
Agreement made by the Parent and its Subsidiaries in favor of the Collateral
Agent for the benefit of the Agents and the Lenders, in form and substance
reasonably satisfactory to the Collateral Agent.
"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the automatic
continuation of a LIBOR Rate Loan) and ending 3 months thereafter; provided,
however, that (a) if any Interest Period would end on a day that is not a
Business Day, such Interest Period shall be extended (subject to clauses (c)-(d)
below) to the next succeeding Business Day, (b) interest shall accrue at the
applicable rate based upon the LIBOR Rate from and including the first day of
each Interest Period to, but excluding, the day on which any Interest Period
expires, (c) any Interest Period that would end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (d) with respect to an Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding


DOCID - 27822767.5
 
 

- 27 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





day in the calendar month at the end of such Interest Period), the Interest
Period shall end on the last Business Day of the calendar month that is 3 months
after the date on which the Interest Period began.
"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto) and the regulations thereunder.
"Inventory" means, with respect to any Person, all goods and merchandise of such
Person leased or held for sale or lease by such Person, including, without
limitation, all raw materials, work-in-process and finished goods, and all
packaging, supplies and materials of every nature used or usable in connection
with the shipping, storing, advertising or sale of such goods and merchandise,
whether now owned or hereafter acquired, and all such other property the sale or
other disposition of which would give rise to an Account or cash.
"Investment" means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit (excluding Accounts arising
in the ordinary course of business), capital contributions or acquisitions of
Indebtedness (including, any bonds, notes, debentures or other debt securities),
Equity Interests, or all or substantially all of the assets of such other Person
(or of any division or business line of such other Person), (b) the purchase or
ownership of any futures contract or liability for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or (c) any investment in any other items that are or would be
classified as investments on a balance sheet of such Person prepared in
accordance with GAAP.
"Joinder Agreement" means a Joinder Agreement, substantially in the form of
Exhibit A, duly executed by a Subsidiary of a Loan Party made a party hereto
pursuant to Section 7.01(b).
"LasVegas.com License Agreement" means the Mark and Domain Name License
Agreement, dated as of June 10, 2005, by and between Stephens Media Intellectual
Property, LLC, a Delaware limited liability company, and, as to Sections 9.5 and
14.8 thereof only, DR Partners, a Nevada General Partnership, d/b/a Stephens
Media Group, and Vegas.com, LLC, a Nevada limited liability company and
Greenspun Media Group, a Nevada corporation, and as to Sections 9.5, 10 and 14.7
thereof only, Las Vegas Sun, Inc., a Nevada corporation.
"Lease" means any lease of real property to which any Loan Party or any of its
Subsidiaries is a party as lessor or lessee.
"Lender" has the meaning specified therefor in the preamble hereto.
"Letter of Credit Facility Agreement" means the Bank of America Loan Agreement
or any substitute agreement therefor that is reasonably acceptable to the
Collateral Agent, providing for the issuance of letters of credit, surety bonds
and/or other similar instruments thereunder.
"LIBOR" means, with respect to any LIBOR Rate Loan for any Interest Period, the
London interbank offered rate as administered by the ICE Benchmark
Administration (or any other


DOCID - 27822767.5
 
 

- 28 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





Person that takes over the administration of such rate) for Dollars for a period
equal in length to such Interest Period as displayed on page LIBOR01 or LIBOR02
of the Reuters Screen that displays such rate (or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case, the "Screen
Rate"), at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided, that, if the Screen Rate shall
not be available at such time for such Interest Period (an "Impacted Interest
Period") with respect to Dollars, then the LIBOR Rate shall be the Interpolated
Rate at such time. "Interpolated Rate" means, at any time, the rate per annum
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Screen Rate for the longest
period (for which that Screen Rate is available in Dollars) that is shorter than
the Impacted Interest Period and (b) the Screen Rate for the shortest period
(for which that Screen Rate is available for Dollars) that exceeds the Impacted
Interest Period, in each case, at such time. Notwithstanding anything herein to
the contrary, if "LIBOR" shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.
"LIBOR Rate" means, for each Interest Period for each LIBOR Rate Loan, the
greater of (a) the rate per annum determined by the Administrative Agent
(rounded upwards if necessary, to the next 1/100%) by dividing (i) LIBOR for
such Interest Period by (ii) 100% minus the Reserve Percentage and (b) 1.00%.
The LIBOR Rate shall be adjusted on and as of the effective day of any change in
the Reserve Percentage.
"LIBOR Rate Loan" means each portion of a Loan that bears interest at a rate
determined by reference to the LIBOR Rate.
"Lien" means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capitalized Lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.
"Loan" means the Initial Loan made by the Lenders to the U.S. Borrowers on the
Effective Date and the Additional Loan made by the Lenders to the BVI Borrower
on the First Amendment Effective Date, in each case pursuant to Article II
hereof.
"Loan Account" means an account maintained hereunder by the Administrative Agent
on its books of account at the Payment Office, and with respect to the U.S.
Borrowers, in which the U.S. Borrowers will be charged with all U.S. Initial
Loans made to, and all other Obligations incurred by, the U.S. Borrowers, and
with respect to the BVI Borrower, in which the BVI Borrower will be charged with
all BVIAdditional Loans made to, and all other Obligations incurred by, the BVI
Borrower.
"Loan Document" means this Agreement, any Control Agreement, any Credit Card
Acknowledgment, the Disbursement Letter, any Domain Name Control Agreement, the
Fee Letter,


DOCID - 27822767.5
 
 

- 29 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





any Guaranty, the Intercompany Subordination Agreement, any Joinder Agreement,
any Mortgage, any Security Agreement, the Shareholder Letter, the Side Letter,
any UCC Filing Authorization Letter, the Vegas.com Acquisition Collateral
Assignment, any VCOC Management Rights Agreement, any landlord waiver, any
collateral access agreement, any Perfection Certificate and any other agreement,
instrument, certificate, report and other document executed and delivered
pursuant hereto or thereto or otherwise evidencing or securing any Loan or any
other Obligation, but excluding, for the avoidance of doubt, the Equity
Documents.
"Loan Party" means any Borrower and any Guarantor.
"Make-Whole Amount" means the Initial Loan Make-Whole Amount and/or the
Additional Loan Make-Whole Amount, as applicable.
"Material Adverse Effect" means a material adverse effect on any of (a) the
operations, assets, liabilities or financial condition of the Loan Parties taken
as a whole, (b) the ability of the Loan Parties taken as a whole to perform any
of their obligations under any Loan Document, (c) the legality, validity or
enforceability of this Agreement or any other Loan Document, (d) the rights and
remedies of any Agent or any Lender under any Loan Document, or (e) the
validity, perfection or priority of a Lien in favor of the Collateral Agent for
the benefit of the Agents and the Lenders on Collateral having a fair market
value in excess of $375,000.
"MGG" has the meaning specified therefor in the preamble hereto.
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
"Mortgage" means a mortgage, deed of trust or deed to secure debt, in form and
substance satisfactory to the Collateral Agent, made by a Loan Party in favor of
the Collateral Agent for the benefit of the Agents and the Lenders, securing the
Obligations and delivered to the Collateral Agent.
"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any of its ERISA Affiliates has
contributed, or has been obligated to contribute, to at any time during the
preceding 6 years.
"Net Cash Proceeds" means, with respect to, any issuance or incurrence of any
Indebtedness, any Disposition or the receipt of any Extraordinary Receipts or
Insurance Receipts by any Person or any of its Subsidiaries, the aggregate
amount of cash received (directly or indirectly) from time to time (whether as
initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of such Person or such Subsidiary, in connection
therewith after deducting therefrom only (a) in the case of any Disposition or
the receipt of any Insurance Receipts, the amount of any Indebtedness secured by
any Permitted Lien on any asset (other than Indebtedness assumed by the
purchaser of such asset) which is required to be, and is, repaid in connection
therewith (other than Indebtedness under this Agreement), (b) reasonable
expenses related thereto incurred by such Person or such Subsidiary in
connection therewith, (c) transfer taxes paid to any taxing authorities by such
Person or such Subsidiary in connection therewith, and (d) net income taxes to
be paid in connection therewith (after taking into account any tax credits or
deductions and any tax


DOCID - 27822767.5
 
 

- 30 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





sharing arrangements), in each case, to the extent, but only to the extent, that
the amounts so deducted are (i) actually paid to a Person that, except in the
case of reasonable out-of-pocket expenses, is not an Affiliate of such Person or
any of its Subsidiaries and (ii) properly attributable to such transaction or to
the asset that is the subject thereof.
"New Facility" has the meaning specified therefor in Section 7.01(m).
"New Lending Office" has the meaning specified therefor in Section 2.09(e)
"Non-U.S. Lender" has the meaning specified therefor in Section 2.09(e).
"Notice of Borrowing" has the meaning specified therefor in Section 2.02(a).
"Obligations" means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agents and the Lenders arising under or in
connection with this Agreement or any other Loan Document, whether or not the
right of payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured, unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 9.01.
Without limiting the generality of the foregoing, the Obligations of each Loan
Party under the Loan Documents include (a) the obligation (irrespective of
whether a claim therefor is allowed in an Insolvency Proceeding) to pay
principal, interest, charges, expenses, fees, premiums (including the Applicable
Premium), attorneys' fees and disbursements, indemnities and other amounts
payable by such Person under the Loan Documents, and (b) the obligation of such
Person to reimburse any amount in respect of any of the foregoing that any Agent
or any Lender (in its sole discretion) may elect to pay or advance on behalf of
such Person. For the avoidance of doubt, (i) except to the extent otherwise
provided in any other Loan Document, "Obligations" shall not include any
obligations under the Equity Documents, and (ii) with respect to the obligation
of any BVI Loan Party to pay the Obligations, the term "Obligations" shall not
include the U.S. Obligations.
"OFAC Sanctions Programs" means (a) the Requirements of Law and Executive Orders
administered by OFAC, including, without limitation, Executive Order No. 13224,
and (b) the list of Specially Designated Nationals and Blocked Persons
administered by OFAC, in each case, as renewed, extended, amended, or replaced.
"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.


DOCID - 27822767.5
 
 

- 31 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





"Parent" has the meaning specified therefor in the preamble hereto.
"Participant Register" has the meaning specified therefor in Section 12.07(i).
"Payment Office" means the Administrative Agent's office located at 888 7th
Avenue, New York, New York 10106, or at such other office or offices of the
Administrative Agent as may be designated in writing from time to time by the
Administrative Agent to the Collateral Agent and the Administrative Borrower.
"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.
"Perfection Certificate" means a certificate in form and substance satisfactory
to the Collateral Agent providing information with respect to the property of
each Loan Party.
"Permitted Acquisition" means any Acquisition by a Loan Party to the extent that
each of the following conditions shall have been satisfied:
(a)    no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition;
(b)    the Borrowers shall have furnished to the Agents at least 10 Business
Days prior to the consummation of such Acquisition (i) an executed term sheet
and/or commitment letter (setting forth in reasonable detail the terms and
conditions of such Acquisition) and, at the request of any Agent, such other
information and documents that any Agent may reasonably request, including,
without limitation, executed counterparts of the respective agreements,
instruments or other documents pursuant to which such Acquisition is to be
consummated (including, without limitation, any related management, non-compete,
employment, option or other material agreements), any schedules to such
agreements, instruments or other documents and all other material ancillary
agreements, instruments or other documents to be executed or delivered in
connection therewith, (ii) pro forma financial statements of the Parent and its
Subsidiaries after the consummation of such Acquisition, (iii) a certificate of
the chief financial officer of the Parent, demonstrating on a pro forma basis
compliance, as at the end of the most recently ended fiscal quarter for which
internally prepared financial statements are available, with all covenants set
forth in Section 7.03 hereof after the consummation of such Acquisition, and
(iv) copies of such other agreements, instruments or other documents as any
Agent shall reasonably request;
(c)    the agreements, instruments and other documents referred to in
paragraph (c) above shall provide that (i) neither the Loan Parties nor any of
their Subsidiaries shall, in connection with such Acquisition, assume or remain
liable in respect of any Indebtedness of the Seller or Sellers, or other
obligation of the Seller or Sellers (except for obligations incurred in the
ordinary course of business in operating the property so acquired and necessary
or desirable to the continued operation of such property and except for
Permitted Indebtedness), and (ii) all property to be so acquired in connection
with such Acquisition shall be free and clear of any and all Liens, except for
Permitted Liens (and if any such property is subject to any Lien not permitted
by this clause (ii) then concurrently with such Acquisition such Lien shall be
released);


DOCID - 27822767.5
 
 

- 32 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





(d)    such Acquisition shall be effected in such a manner so that the acquired
assets or Equity Interests are owned by a Loan Party and, if effected by merger
or consolidation involving a Loan Party, such Loan Party shall be the continuing
or surviving Person;
(e)    the assets being acquired or the Person whose Equity Interests are being
acquired did not have negative Consolidated EBITDA during the 12 consecutive
month period most recently concluded prior to the date of the proposed
Acquisition (except to the extent otherwise approved in writing by the Agents);
(f)    the assets being acquired (other than a de minimis amount of assets in
relation to the Loan Parties' and their Subsidiaries' total assets), or the
Person whose Equity Interests are being acquired, are engaged in a Permitted
Business;
(g)    the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States;
(h)    such Acquisition shall be consensual and shall have been approved by the
board of directors of the Person whose Equity Interests or assets are proposed
to be acquired and shall not have been preceded by an unsolicited tender offer
for such Equity Interests by, or proxy contest initiated by, the Parent or any
of its Subsidiaries or an Affiliate thereof;
(i)    any such Subsidiary (and its equityholders) shall execute and deliver the
agreements, instruments and other documents required by Section 7.01(b) on or
prior to the date of the consummation of such Acquisition; and
(j)    the Purchase Price payable in respect of (i) any single Acquisition or
series of related Acquisitions shall not exceed $7,500,000 in the aggregate and
(ii) all Acquisitions (including the proposed Acquisition) shall not exceed
$15,000,000 in the aggregate during the term of this Agreement.
"Permitted Business" means the ownership and/or operation of digital media
properties.
"Permitted Disposition" means:
(a)    sale of Inventory in the ordinary course of business;
(b)    licensing, on a non-exclusive basis, Intellectual Property rights in the
ordinary course of business;
(c)    leasing or subleasing assets in the ordinary course of business;
(d)    (i) the lapse of Registered Intellectual Property of the Parent and its
Subsidiaries to the extent not economically desirable in the conduct of their
business or (ii) the abandonment of Intellectual Property rights in the ordinary
course of business so long as (in each case under clauses (i) and (ii)), (A)
with respect to copyrights, such copyrights are not material


DOCID - 27822767.5
 
 

- 33 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





revenue generating copyrights, and (B) such lapse is not materially adverse to
the interests of the Secured Parties;
(e)    any involuntary loss, damage or destruction of property;
(f)    any involuntary condemnation, seizure or taking, by exercise of the power
of eminent domain or otherwise, or confiscation or requisition of use of
property;
(g)    so long as no Event of Default has occurred and is continuing or would
result therefrom, transfers of assets (i) from a Loan Party to another Loan
Party, and (ii) from any Subsidiary of the Parent that is not a Loan Party to
the Parent or any other Subsidiary of the Parent;
(h)    Disposition of the Sharecare Equity, provided that:
(i)    (A) both before and after giving effect to such Disposition, no Default
or Event of Default exists, (B) the Parent receives, at the time of such
Disposition, cash consideration in respect of such Disposition in an aggregate
amount not less than the Release Price for the Sharecare Equity, and (C) the
documentation in respect of such Disposition is reasonably satisfactory to the
Collateral Agent, or
(ii) (A) the Disposition is required to be made pursuant to Section 6 of the
Right of First Refusal, Co-Sale and Change of Control Agreement, dated as of
October 30, 2009, among Sharecare and the holders of its Equity Interests party
thereto, (B) the Sharecare SPV did not vote any of its Sharecare Equity in favor
of the transaction giving rise to the requirement for such Disposition (except
as required pursuant to Section 6 of the agreement described in subclause (A)),
and (C) the Sharecare SPV receives consideration in respect of such Disposition
at the time of such Disposition, consisting of cash in an amount not less than
the Release Price, or, if the only consideration being offered is Equity
Interests of another Person, such Equity Interests ("Received Equity"), but only
if:
(1) (w) the Received Equity is traded on a national securities exchange, (x) the
fair market value of the Received Equity (as determined by reference to the
trading price thereof) is not less than the Release Price for the Sharecare
Equity, (y) the Sharecare SPV Disposes of the Received Equity as soon as the
Disposition of such Received Equity is not prohibited by applicable securities
laws, and receives cash consideration therefor at the time of such Disposition
in an amount not less than the fair market value of the Received Equity (as
determined by reference to the trading price thereof) and (z) the Net Cash
Proceeds of each such Disposition of Received Equity are applied in accordance
with Section 2.05(c)(ii) as if clause (h) of the definition of Permitted
Dispositions were not excluded from the provisions of Section 2.05(c)(ii), or
(2) (v) the Parent provides written notice to the Collateral Agent within three
Business Days of the date on which it or any of its Subsidiaries is advised of,
or otherwise becomes aware of, the transaction giving rise to the requirement
for such Disposition, (w) the Sharecare SPV uses its commercially reasonable
best efforts


DOCID - 27822767.5
 
 

- 34 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





(and takes all actions reasonably requested by the Collateral Agent) to promptly
sell the Sharecare Equity to a third party for cash in an amount not less than
the Release Price prior to the date on which the transaction giving rise to the
requirement for such Disposition is consummated, (x) the fair market value of
the Received Equity (as determined in good faith by the Parent and the
Collateral Agent, or if the Parent and the Collateral Agent cannot agree, by a
Qualified Appraiser) is not less than the Release Price, (y) the Sharecare SPV
uses its best efforts (and takes all actions requested by the Collateral Agent)
to promptly sell the Received Equity to a third party for cash in an amount not
less than the Release Price within 60 days following the date of receipt
thereof; and (z) the Net Cash Proceeds of each such Disposition of Received
Equity are applied in accordance with Section 2.05(c)(ii) as if clause (h) of
the definition of Permitted Dispositions were not excluded from the provisions
of Section 2.05(c)(ii);
(i)    Disposition of any Specified Asset, provided that (i) both before and
after giving effect to such Disposition, no Default or Event of Default exists,
(ii) the Parent receives, at the time of such Disposition, cash consideration in
respect of such Disposition in an aggregate amount not less than the Release
Price for such Specified Asset, and (iii) the documentation in respect of such
Disposition is reasonably satisfactory to the Collateral Agent;
(j)    Disposition of obsolete or worn-out equipment in the ordinary course of
business; and
(k)    Disposition of property or assets (other than the Sharecare Equity or any
Specified Asset) not otherwise permitted in clauses (a) through (j) above for
cash in an aggregate amount not less than the fair market value of such property
or assets;
provided that the Net Cash Proceeds of such Dispositions (including the proposed
Disposition) (1) in the case of clauses (j) and (k) above, do not exceed
$500,000 in the aggregate in any Fiscal Year, (2) in the case of clause (h), are
delivered to the Administrative Agent for deposit into the Cash Collateral
Account in accordance with Section 7.01(q), and (3) in all cases (other than
clause (h)), are paid to the Administrative Agent for the benefit of the Agents
and the Lenders pursuant to the terms of Section 2.05(c)(ii) or applied as
provided in Section 2.05(c)(v).
"Permitted Holder" means Kai-Shing Tao or any Controlled Investment Affiliate
thereof.
"Permitted Indebtedness" means:
(a)    any Indebtedness owing to any Agent or any Lender under this Agreement
and the other Loan Documents;
(b)    any Indebtedness listed on Schedule 7.02(b), and any Permitted
Refinancing Indebtedness in respect of such Indebtedness;


DOCID - 27822767.5
 
 

- 35 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





(c)    Permitted Purchase Money Indebtedness and any Permitted Refinancing
Indebtedness in respect of such Indebtedness;
(d)    Permitted Intercompany Investments;
(e)    Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds;
(f)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to the Loan Parties, so long as the amount of such
Indebtedness is not in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the period in which such
Indebtedness is incurred and such Indebtedness is outstanding only during such
period;
(g)    the incurrence by any Loan Party of Indebtedness under Hedging Agreements
that are incurred for the bona fide purpose of hedging the interest rate,
commodity, or foreign currency risks associated with such Loan Party's
operations and not for speculative purposes;
(h)    Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
"procurement cards" or "P-cards") or other similar cash management services, in
each case, incurred in the ordinary course of business;
(i)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions;
(j)    the Vegas.com Earnout Payments in an aggregate principal amount not
exceeding $3,000,000; provided that such amounts are paid in accordance with the
terms of the Vegas.com Acquisition Agreement, as in effect on the Effective
Date;
(k)    (i) any amount of Subordinated Indebtedness issued to DigiPac pursuant to
the terms of the Shareholder Letter, and (ii) other Subordinated Indebtedness in
an aggregate principal amount not exceeding $500,000 at any time outstanding;
and
(l)    Indebtedness outstanding under a Letter of Credit Facility Agreement;
provided that (i) such Indebtedness consists entirely of reimbursement
obligations in respect of letters of credit, surety bonds and/or other similar
instruments issued thereunder (and related fees and expenses); (ii) the
aggregate principal amount of such Indebtedness (which shall be equal to the
face amount of the letters of credit, surety bonds and/or other similar
instruments issued thereunder) does not exceed $11,000,000; and (iii) such
Indebtedness is unsecured, other than with respect to Liens on cash collateral
to the extent permitted by clause (p) of the definition of "Permitted Liens".
"Permitted Intercompany Investments" means Investments made by (a) a U.S. Loan
Party to or in another U.S. Loan Party, (b) a Subsidiary that is not a U.S. Loan
Party to or in another


DOCID - 27822767.5
 
 

- 36 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





Subsidiary that is not a Loan Party, (c) a Subsidiary that is not a U.S. Loan
Party to or in a Loan Party, so long as, in the case of a loan or advance, the
parties thereto are party to the Intercompany Subordination Agreement and (d) a
U.S. Loan Party to or in a Subsidiary that is not a U.S. Loan Party so long as
(i) the aggregate amount of all such Investments outstanding at any time made by
the U.S. Loan Parties to or in Subsidiaries that are not U.S. Loan Parties does
not exceed (A) the aggregate amount of $15,000,00030,000,000 in the case of
Subsidiaries of the Parent that are not U.S. Loan Parties, and whose primary
business is the operation of the KanKan social media channelartificial
intelligence data platform; provided, that both before and after giving effect
to such Investment, (x) the Loan Parties shall be in compliance with Section
7.03(d) and (y) all Second Future Equity Raise Amounts (as defined in the Side
Letter and without giving effect to the "best efforts" qualifier in Section 6 of
the Side Letter) shall have been deposited in an account subject to a Control
Agreement and (B) $350,000 in the case of all other Subsidiaries of the Parent
that are not U.S. Loan Parties (not including any Subsidiary covered by
subclause (A)), and (ii) no Default or Event of Default has occurred and is
continuing either before or after giving effect to such Investment.
"Permitted Investments" means:
(a)    Investments in cash and Cash Equivalents;
(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;
(c)    advances made in connection with purchases of goods or services in the
ordinary course of business;
(d)    Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries;
(e)    Investments existing on the date hereof, as set forth on Schedule 7.02(e)
hereto, but not any increase in the amount thereof as set forth in such Schedule
or any other modification of the terms thereof;
(f)    Permitted Intercompany Investments; and
(g)    Permitted Acquisitions.
"Permitted Liens" means:
(a)    Liens securing the Obligations;
(b)    Liens for taxes, assessments and governmental charges the payment of
which is not required under Section 7.01(c)(ii);


DOCID - 27822767.5
 
 

- 37 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





(c)    Liens imposed by law, such as carriers', warehousemen's, mechanics',
materialmen's and other similar Liens arising in the ordinary course of business
and securing obligations (other than Indebtedness for borrowed money) that are
not overdue by more than 30 days or are being contested in good faith and by
appropriate proceedings promptly initiated and diligently conducted, and a
reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made therefor;
(d)    Liens described on Schedule 7.02(a), provided that any such Lien shall
only secure the Indebtedness that it secures on the Effective Date and any
Permitted Refinancing Indebtedness in respect thereof;
(e)    purchase money Liens on equipment acquired or held by any Loan Party or
any of its Subsidiaries in the ordinary course of its business to secure
Permitted Purchase Money Indebtedness so long as such Lien only (i) attaches to
such property and (ii) secures the Indebtedness that was incurred to acquire
such property or any Permitted Refinancing Indebtedness in respect thereof;
(f)    deposits and pledges of cash securing (i) obligations incurred in respect
of workers' compensation, unemployment insurance or other forms of governmental
insurance or benefits, (ii) the performance of bids, tenders, leases, contracts
(other than for the payment of money) and statutory obligations or (iii)
obligations on surety or appeal bonds, but only to the extent such deposits or
pledges are made or otherwise arise in the ordinary course of business and
secure obligations not past due;
(g)    with respect to any Facility, easements, zoning restrictions and similar
encumbrances on real property and minor irregularities in the title thereto that
do not (i) secure obligations for the payment of money or (ii) materially impair
the value of such property or its use by any Loan Party or any of its
Subsidiaries in the normal conduct of such Person's business;
(h)    Liens of landlords and mortgagees of landlords (i) arising by statute or
under any lease or related Contractual Obligation entered into in the ordinary
course of business, (ii) on fixtures and movable tangible property located on
the real property leased or subleased from such landlord, or (iii) for amounts
not yet due or that are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves or other appropriate
provisions are maintained on the books of such Person in accordance with GAAP;
(i)    the title and interest of a lessor or sublessor in and to personal
property leased or subleased (other than through a Capitalized Lease), in each
case extending only to such personal property;
(j)    non-exclusive licenses of Intellectual Property rights in the ordinary
course of business;
(k)    judgment liens (other than for the payment of taxes, assessments or other
governmental charges) securing judgments and other proceedings not constituting
an Event of Default under Section 9.01(j);


DOCID - 27822767.5
 
 

- 38 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





(l)    rights of set-off or bankers' liens upon deposits of cash in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;
(m)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness;
(n)    Liens solely on any cash earnest money deposits made by any Loan Party in
connection with any letter of intent or purchase agreement with respect to a
Permitted Acquisition;
(p)    Liens on cash collateral securing Indebtedness outstanding under the
Letter of Credit Facility Agreement; provided, that the aggregate amount of such
cash collateral does not exceed, at any time, 105% of the face amount of the
letters of credit, surety bonds and/or other similar instruments outstanding
under the Letter of Credit Facility Agreement at such time; and
(q)    other Liens which do not secure Indebtedness for borrowed money or
letters of credit and as to which the aggregate amount of the obligations
secured thereby does not exceed $250,000.
"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations) incurred to finance the acquisition of any fixed assets secured by
a Lien permitted under clause (e) of the definition of "Permitted Liens";
provided that (a) such Indebtedness is incurred within 20 days after such
acquisition, (b) such Indebtedness when incurred shall not exceed the purchase
price of the asset financed and (c) the aggregate principal amount of all such
Indebtedness shall not exceed $250,000 at any time outstanding.
"Permitted Refinancing Indebtedness" means the extension of maturity,
refinancing or modification of the terms of Indebtedness so long as:
(a)    after giving effect to such extension, refinancing or modification, the
amount of such Indebtedness is not greater than the amount of Indebtedness
outstanding immediately prior to such extension, refinancing or modification
(other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto);
(b)    such extension, refinancing or modification does not result in a
shortening of the average weighted maturity (measured as of the extension,
refinancing or modification) of the Indebtedness so extended, refinanced or
modified;
(c)    such extension, refinancing or modification is pursuant to terms that are
not less favorable to the Loan Parties and the Lenders than the terms of the
Indebtedness (including, without limitation, terms relating to the collateral
(if any) and subordination (if any)) being extended, refinanced or modified; and


DOCID - 27822767.5
 
 

- 39 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





(d)    the Indebtedness that is extended, refinanced or modified is not recourse
to any Loan Party or any of its Subsidiaries that is liable on account of the
obligations other than those Persons which were obligated with respect to the
Indebtedness that was refinanced, renewed, or extended.
"Permitted Restricted Payments" means any of the following Restricted Payments
made by:
(a)    any Subsidiary of any Loan Party to such Loan Party,
(b)    the Parent to pay dividends in the form of common Equity Interests; and
(c)    any Loan Party or any of its Subsidiaries with any Affiliate thereof to
the extent expressly permitted pursuant to Section 7.02(j) (other than clause
(iii) thereof).
"Permitted Specified Liens" means Permitted Liens described in clauses (a), (b)
and (c) of the definition of Permitted Liens, and, solely in the case of Section
7.01(b)(i), including clauses (g), (h) and (i) of the definition of Permitted
Liens.
"Person" means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.
"Petty Cash Accounts" means Cash Management Accounts with deposits at any time
in an aggregate amount not in excess of $50,000 for any one account and $500,000
in the aggregate for all such accounts.
"Plan" means any Employee Plan or Multiemployer Plan.
"Post-Default Rate" means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 2.50%, or, if a rate of interest is not otherwise in effect,
interest at the highest rate specified herein for any Loan then outstanding
prior to an Event of Default plus 2.50%.
"Principal Market" means the Nasdaq Capital Market.
"Pro Rata Share" means, with respect to:
(a) a Lender's obligation to make the Initial Loan and the right to receive
original issue discount amounts and/or Applicable Premium payments in respect
thereof, the percentage obtained by dividing (i) such Lender's Initial Loan
Commitment, by (ii) the Total Initial Loan Commitment, provided that, if the
Total Initial Loan Commitment has been reduced to zero, the numerator shall be
the aggregate unpaid principal amount of such Lender's portion of the Initial
Loan and the denominator shall be the aggregate unpaid principal amount of the
Initial Loan,


DOCID - 27822767.5
 
 

- 40 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





(b) a Lender's obligation to make the Additional Loan and the right to receive
original issue discount amounts and/or Applicable Premium payments, the
percentage obtained by dividing (i) such Lender's Additional Loan Commitment, by
(ii) the Total Additional Loan Commitment, provided that if the Total Additional
Loan Commitment has been reduced to zero, the numerator shall be the aggregate
unpaid principal amount of such Lender's portion of the Additional Loan and the
denominator shall be the aggregate unpaid principal amount of the Additional
Loan, and
(c) a Lender's right to receive payments of interest, fees (other than original
issue discount amounts and Applicable Premium payments) and principal with
respect to the Loan, and, except as set forth in clauses (a) and (b) above, all
other matters (including, without limitation, the indemnification obligations
arising under Section 10.05), the percentage obtained by dividing (i) the
aggregate unpaid principal amount of such Lender's portion of the Loan by (ii)
the aggregate unpaid principal amount of the Loan.
"Process Agent" has the meaning specified therefor in Section 12.10(b).
"Projections" means financial projections of the Parent and its Subsidiaries
delivered pursuant to Section 6.01(g)(ii), as updated from time to time pursuant
to Section 7.01(a)(v).
"Purchase Price" means, with respect to any Acquisition, an amount equal to the
sum of (a) the aggregate consideration, whether cash, property or securities
(including, without limitation, the fair market value of any Equity Interests of
any Loan Party or any of its Subsidiaries issued in connection with such
Acquisition), paid or delivered by a Loan Party or any of its Subsidiaries
(whether as initial consideration or through the payment or disposition of
deferred consideration, including, without limitation, in the form of seller
financing, royalty payments, payments allocated towards non-compete covenants,
payments to principals for consulting services or other similar payments) in
connection with such Acquisition, plus (b) the aggregate amount of liabilities
of the acquired business (net of current assets of the acquired business) that
would be reflected on a balance sheet (if such were to be prepared) of the
Parent and its Subsidiaries after giving effect to such Acquisition, plus (c)
the aggregate amount of all transaction fees, costs and expenses incurred by the
Parent or any of its Subsidiaries in connection with such Acquisition.
"Qualified Appraisal" means an appraisal that is conducted (a) by a Qualified
Appraiser, and (b) in such a manner and of such a scope as is reasonably
acceptable to the Collateral Agent and the Administrative Borrower.
"Qualified Appraiser" means a qualified independent appraiser that is
satisfactory to the Collateral Agent and the Administrative Borrower. For the
avoidance of doubt, each of Houlihan Lokey and Lincoln International is deemed
to be a Qualified Appraiser for purposes of this Agreement.
"Qualified Equity Interests" means, with respect to any Person, all Equity
Interests of such Person that are not Disqualified Equity Interests.


DOCID - 27822767.5
 
 

- 41 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





"RAAD" means RAAD Productions, LLC, a California limited liability company.
"Real Property Deliverables" means each of the following agreements, instruments
and other documents in respect of each Facility:
(a)    a Mortgage duly executed by the applicable Loan Party,
(b)    evidence of the recording of each Mortgage in such office or offices as
may be necessary or, in the opinion of the Collateral Agent, desirable to
perfect the Lien purported to be created thereby or to otherwise protect the
rights of the Collateral Agent and the Lenders thereunder;
(c)    a Title Insurance Policy with respect to each Mortgage;
(d)    a current ALTA survey and a surveyor's certificate, in form and substance
satisfactory to the Collateral Agent, certified to the Collateral Agent and to
the issuer of the Title Insurance Policy with respect thereto by a professional
surveyor licensed in the state in which such Facility is located and
satisfactory to the Collateral Agent;
(e)    if requested by the Collateral Agent, a copy of each letter issued by the
applicable Governmental Authority, evidencing each Facility's compliance with
all applicable building codes, fire codes, other health and safety rules and
regulations, parking, density and height requirements and other building and
zoning laws together with a copy of all certificates of occupancy issued with
respect to each Facility;
(f)    if requested by the Collateral Agent, an opinion of counsel, satisfactory
to the Collateral Agent, in the state where such Facility is located with
respect to the enforceability of the Mortgage to be recorded and such other
matters as the Collateral Agent may reasonably request;
(g)    a satisfactory ASTM 1527-00 Phase I Environmental Site Assessment ("Phase
I ESA") (and, if requested by the Collateral Agent based upon the results of
such Phase I ESA, an ASTM 1527-00 Phase II Environmental Site Assessment) of
each Facility, in form and substance and by an independent firm satisfactory to
the Collateral Agent; and
(h)    such other agreements, instruments and other documents (including
guarantees and opinions of counsel) as the Collateral Agent may reasonably
require.
"Recipient" means any Agent and any Lender as applicable.
"Reference Rate" means, for any period, the greatest of (a) 3.25% per annum,
(b) the Federal Funds Rate plus 0.50% per annum, and (c) the rate last quoted by
The Wall Street Journal as the "Prime Rate" in the United States or, if The Wall
Street Journal ceases to quote such rate, the highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the "bank prime loan" rate or, if such
rate is no longer quoted therein, any similar rate quoted therein (as determined
by the Administrative Agent) or any similar release by the Federal Reserve Board
(as determined by the Administrative Agent).


DOCID - 27822767.5
 
 

- 42 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





Each change in the Reference Rate shall be effective from and including the date
such change is publicly announced as being effective.
"Reference Rate Loan" means each portion of a Loan that bears interest at a rate
determined by reference to the Reference Rate.
"Register" has the meaning specified therefor in Section 12.07(f).
"Registered Intellectual Property" means Intellectual Property that is issued,
registered, renewed or the subject of a pending application.
"Registered Loans" has the meaning specified therefor in Section 12.07(f).
"Registration Rights Agreement" means the Registration Rights Agreement, in form
and substance satisfactory to the Agents, by and between the Parent and MGG
Specialty Finance Fund LP, with respect to the registration rights of MGG
Specialty Finance Fund LP with respect to shares of Warrant Stock that MGG
Specialty Finance Fund LP may acquire and the anti-dilution and tag-along
provisions applicable thereto.
"Regulation T", "Regulation U" and "Regulation X" mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.
"Related Fund" means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.
"Release" means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.
"Release Price" means, with respect to the Sharecare Equity or any Specified
Asset, the amount specified as the "Release Price" therefor in the Side Letter.
"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (b) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (c) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (d) perform any other
actions authorized by 42 U.S.C. § 9601.
"Replacement Lender" has the meaning specified therefor in Section 12.02(b).


DOCID - 27822767.5
 
 

- 43 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





"Reportable Event" means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30-day notice to the PBGC under the
regulations promulgated under such Section).
"Required Asset Value" has the meaning specified therefor in the Side Letter.
"Required Lenders" means Lenders whose Pro Rata Shares (calculated in accordance
with clause (c) of the definition thereof, and subject to the last sentence of
Section 12.02(a)) aggregate more than 50%.
"Requirements of Law" means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.
"Reserve Percentage" means, on any day, for any Lender, the maximum percentage
prescribed by the Board (or any successor Governmental Authority) for
determining the reserve requirements (including any basic, supplemental,
marginal, or emergency reserves) that are in effect on such date with respect to
eurocurrency funding (currently referred to as "eurocurrency liabilities") of
that Lender, but so long as such Lender is not required or directed under
applicable regulations to maintain such reserves, the Reserve Percentage shall
be zero.
"Restricted Payment" means (a) the declaration or payment of any dividend or
other distribution, direct or indirect, on account of any Equity Interests of
any Loan Party or any of its Subsidiaries, now or hereafter outstanding, (b) the
making of any repurchase, redemption, retirement, defeasance, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interests of any Loan Party or any direct or indirect parent of any
Loan Party, now or hereafter outstanding, (c) the making of any payment to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights for the purchase or acquisition of shares of any class of Equity
Interests of any Loan Party, now or hereafter outstanding, (d) the return of any
Equity Interests to any shareholders or other equity holders of any Loan Party
or any of its Subsidiaries, or make any other distribution of property, assets,
shares of Equity Interests, warrants, rights, options, obligations or securities
thereto as such or (e) the payment of any management, consulting, monitoring or
advisory fees or any other fees or expenses (including the reimbursement thereof
by any Loan Party or any of its Subsidiaries) pursuant to any management,
consulting, monitoring, advisory or other services agreement to (x) any of the
shareholders or other equityholders of any Loan Party (other than Parent); (y)
any shareholder or other equityholder of the Parent that owns 5% or more of the
issued and outstanding Equity Interests of the Parent, (z) any other
Subsidiaries or Affiliates of any Loan Party.
"Sale and Leaseback Transaction" means, with respect to the Parent or any of its
Subsidiaries, any arrangement, directly or indirectly, with any Person whereby
the Parent or any of its Subsidiaries shall sell or transfer any property used
or useful in its business, whether now owned


DOCID - 27822767.5
 
 

- 44 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being sold or transferred.
"SEC" means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.
"Second Amendment" means Amendment No. 2 and Waiver and Consent to Financing
Agreement, dated as of October 25November 2, 2017, among the Borrowers, the
Guarantors, the Lenders, and the Agents.
"Second Amendment Effective Date" shall have the meaning specified therefor in
Section 5 of the Second Amendment.
"Secured Party" means any Agent and any Lender.
"Securities Act" means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.
"Securitization" has the meaning specified therefor in Section 12.07(l).
"Security Agreement" means a Pledge and Security Agreement, in form and
substance satisfactory to the Collateral Agent, made by a Loan Party in favor of
the Collateral Agent for the benefit of the Secured Parties securing the
Obligations.
"Seller" means any Person that sells Equity Interests or other property or
assets to a Loan Party or a Subsidiary of a Loan Party in a Permitted
Acquisition.
"Sharecare " means Sharecare, Inc., a Delaware corporation.
"Sharecare Equity" means the Equity Interests of Sharecare that are owned by the
Parent or any of its Subsidiaries.
"Sharecare SPV" means Remark Holdings SPV, Inc., a Delaware corporation.
"Shareholder Letter" means the side letter, dated as of the Effective Date, by
and between the Collateral Agent, the Administrative Borrower and DigiPac, as
amended on the First Amendment Effective Date.
"Side Letter" means the third amended and restated side letter, dated as of the
Effective Date and amended and restated as of the ThirdFourth Amendment
Effective Date, by and between the Collateral Agent and the Administrative
Borrower.
"Solvent" means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become


DOCID - 27822767.5
 
 

- 45 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





absolute and matured, (c) such Person is able to realize upon its assets and pay
its debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person's ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person's property would constitute
unreasonably small capital.
"Specified Asset" has the meaning specified therefor in the Side Letter.
"Specified Condition" means the Closing Sale Price of the Common Stock on five
(5) Trading Days during any period of ten (10) consecutive Trading Days
commencing after the Fourth Amendment Effective Date exceeds $18.00 (as adjusted
for any stock dividend, stock split, stock combination, reclassification or
similar transaction after the Fourth Amendment Effective Date).
"Specified Date" has the meaning specified therefor in Section 2.05(c)(vi).
"Standard & Poor's" means Standard & Poor's Ratings Services, a division of
The McGraw‑Hill Companies, Inc. and any successor thereto.
"Subordinated Indebtedness" means Indebtedness of any Loan Party the terms of
which (including, without limitation, payment terms, interest rates, covenants,
remedies, defaults and other material terms) are satisfactory to the Collateral
Agent and the Required Lenders and which has been expressly subordinated in
right of payment to all Indebtedness of such Loan Party under the Loan Documents
(a) by the execution and delivery of a subordination agreement, in form and
substance satisfactory to the Collateral Agent and the Required Lenders, or
(b) otherwise on terms and conditions satisfactory to the Collateral Agent and
the Required Lenders. For the avoidance of doubt, the term "Subordinated
Indebtedness" shall not include the Vegas.com Earnout Payments.
"Subsidiary" means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (a) the accounts of which
would be consolidated with those of such Person in such Person's consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (b) of which more than 50% of (i) the outstanding Equity Interests
having (in the absence of contingencies) ordinary voting power to elect a
majority of the Board of Directors of such Person, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such Person. References to a Subsidiary shall mean a
Subsidiary of the Parent unless the context expressly provides otherwise.
"Swap Obligation" means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of section 1a(47) of the Commodity Exchange Act.


DOCID - 27822767.5
 
 

- 46 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
"Termination Date" means the first date on which all of the Obligations are paid
in full in cash and the Commitments of the Lenders are terminated.
"Termination Event" means (a) a Reportable Event with respect to any Employee
Plan, (b) any event that causes any Loan Party or any of its ERISA Affiliates to
incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal Revenue
Code, (c) the filing of a notice of intent to terminate an Employee Plan or the
treatment of an Employee Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings by the PBGC to terminate an Employee
Plan, or (e) any other event or condition that could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Employee Plan.
"Third Amendment" means Amendment No. 3 to Financing Agreement, dated as of
December 5, 2017, among the Borrowers, the Guarantors, the Lenders, and the
Agents.
"Third Amendment Effective Date" shall have the meaning specified therefor in
Section 4 of the Third Amendment.
"Title Insurance Policy" means a mortgagee's loan policy, in form and substance
satisfactory to the Collateral Agent, together with all endorsements made from
time to time thereto, issued to the Collateral Agent by or on behalf of a title
insurance company selected by or otherwise satisfactory to the Collateral Agent,
insuring the Lien created by a Mortgage in an amount and on terms and with such
endorsements satisfactory to the Collateral Agent, delivered to the Collateral
Agent.
"Total Additional Loan Commitment" means the sum of the amounts of the Lenders'
Additional Loan Commitments.
"Total Commitment" means the sum of the Lenders' Commitments.
"Total Initial Loan Commitment" means the sum of the amounts of the Lenders'
Initial Loan Commitments.
"Trading Day" means any day on which the Common Stock is traded on the Principal
Market, or, if the Principal Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded; provided, that "Trading Day" shall not
include any day on which the Common Stock is scheduled to trade on such exchange
or market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in


DOCID - 27822767.5
 
 

- 47 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York time).
"Transferee" has the meaning specified therefor in Section 2.09(a).
"Treasury Rate" means, with respect to any prepayment, a rate per annum
(computed on the basis of actual days elapsed over a year of 360 days) equal to
the rate determined by the Administrative Agent on the date 3 Business Days
prior to the date of such prepayment, to be the yield expressed as a rate listed
in The Wall Street Journal for United States Treasury securities having a term
of not greater than 36 months.
"UCC Filing Authorization Letter" means a letter duly executed by each Loan
Party authorizing the Collateral Agent to file appropriate financing statements
on Form UCC-1 without the signature of such Loan Party in such office or offices
as may be necessary or, in the opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by each Security
Agreement and each Mortgage.
"Uniform Commercial Code" or "UCC" has the meaning specified therefor in Section
1.04.
"USA PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001)) as amended by the USA Patriot
Improvement and Reauthorization Act of 2005 (Pub. L. 109-177, March 9, 2006) and
as the same may have been or may be further renewed, extended, amended, or
replaced.
"U.S. Borrower" has the meaning specified therefor in the preamble hereto.
"U.S. Loan Party" means each Loan Party, other than the BVI Loan Parties.
"U.S. Obligations" means (a) the Obligations of any of the U.S. Borrowers with
respect to the Initial Loan and all other amounts from time to time owing by any
U.S. Loan Party with respect to the Initial Loan under any of the Loan
Documents, and (b) all Obligations to the extent incurred by or related to a
U.S. Loan Party or any of its Subsidiaries (other than the BVI Borrower and its
Subsidiaries).
"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Internal Revenue Code.
"VCOC Management Rights Agreement" has the meaning specified therefor in
Section 5.01(d)(ix).
"Vegas.com" means Vegas.com, LLC, a Nevada limited liability company.
"Vegas.com Acquisition" means the acquisition by the Parent of 100% of the
Equity Interests of Vegas.com pursuant to the Vegas.com Acquisition Documents.


DOCID - 27822767.5
 
 

- 48 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------





"Vegas.com Acquisition Agreement" means the Unit Purchase Agreement, dated
August 18, 2015, by and among the Parent, Vegas.com and the Vegas.com Sellers.
"Vegas.com Acquisition Collateral Assignment" means the Collateral Assignment of
the Vegas.com Acquisition Documents, dated as of the date hereof, and in form
and substance reasonably satisfactory to the Collateral Agent, made by the
Parent in favor of the Collateral Agent.
"Vegas.com Acquisition Documents" means the Vegas.com Acquisition Agreement and
all other agreements, instruments and other documents related thereto or
executed in connection therewith.
"Vegas.com Earnout Payments" means any "Earnout Payment" as defined in, and
required to be paid by the Parent pursuant to, the Vegas.com Acquisition
Agreement.
"Vegas.com Sellers" means, collectively, Amy Greenspun Arenson 2010 Legacy
Trust, James Adam Greenspun 2010 Legacy Trust, Moira Greenspun Tarmy 2010 Legacy
Trust, Jeffrey Aaron Fine 2010 Legacy Trust, Alyson Fine Marmur 201 Legacy
Trust, Jonathan M. Fine 2010 Legacy Trust, Kathryn A. Fine 2010 Legacy Trust,
DRG Holdings, LP, DRG Legacy Limited Partnership, LLP, GC Investments, LLC, and
to the extent applicable, Seller Representative, James B. Gibson.
"WARN" has the meaning specified therefor in Section 6.01(p).
"Warrants" means the warrants issued to MGG Specialty Finance Fund LP to
purchase Equity Interests of the Parent, which warrants shall be in form and
substance satisfactory to MGG Specialty Finance Fund LP.
"Warrant Stock" has the meaning assigned to such term in the Warrants.
"Withholding Agent" means any Loan Party and the Administrative Agent.
"Working Capital" means, at any date of determination thereof, (a) the sum, for
any Person and its Subsidiaries, of (i) the unpaid face amount of all Accounts
of such Person and its Subsidiaries as at such date of determination, plus
(ii) the aggregate amount of prepaid expenses and other current assets of such
Person and its Subsidiaries as at such date of determination (other than cash,
Cash Equivalents and any Indebtedness owing to such Person or any of its
Subsidiaries by Affiliates of such Person), minus (b) the sum, for such Person
and its Subsidiaries, of (i) the unpaid amount of all accounts payable of such
Person and its Subsidiaries as at such date of determination, plus (ii) the
aggregate amount of all accrued expenses of such Person and its Subsidiaries as
at such date of determination (other than the current portion of long-term debt
and all accrued interest and taxes).

Section 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without


DOCID - 27822767.5
 
 

- 49 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







limitation". The word "will" shall be construed to have the same meaning and
effect as the word "shall". Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (c) the words "herein", "hereof" and
"hereunder", and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any right or interest in or to
assets and properties of any kind whatsoever, whether real, personal or mixed
and whether tangible or intangible.

Section 1.03    Certain Matters of Construction. References in this Agreement to
"determination" by any Agent include good faith estimates by such Agent (in the
case of quantitative determinations) and good faith beliefs by such Agent (in
the case of qualitative determinations). A Default or Event of Default shall be
deemed to exist at all times during the period commencing on the date that such
Default or Event of Default occurs to the date on which such Default or Event of
Default is waived in writing pursuant to this Agreement or, in the case of a
Default, is cured within any period of cure expressly provided for in this
Agreement; and an Event of Default shall "continue" or be "continuing" until
such Event of Default has been waived in writing by the Required Lenders. Any
Lien referred to in this Agreement or any other Loan Document as having been
created in favor of any Agent, any agreement entered into by any Agent pursuant
to this Agreement or any other Loan Document, any payment made by or to or funds
received by any Agent pursuant to or as contemplated by this Agreement or any
other Loan Document, or any act taken or omitted to be taken by any Agent,
shall, unless otherwise expressly provided, be created, entered into, made or
received, or taken or omitted, for the benefit or account of the Agents and the
Lenders. Wherever the phrase "to the knowledge of any Loan Party" or words of
similar import relating to the knowledge or the awareness of any Loan Party are
used in this Agreement or any other Loan Document, such phrase shall mean and
refer to (i) the actual knowledge of an Authorized Officer of any Loan Party or
(ii) the knowledge that an Authorized Officer would have obtained if such
officer had engaged in good faith and diligent performance of such officer's
duties, including the making of such reasonably specific inquiries as may be
necessary of the employees or agents of such Loan Party and a good faith attempt
to ascertain the existence or accuracy of the matter to which such phrase
relates. All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or otherwise within the
limitations of, another covenant shall not avoid the occurrence of a default if
such action is taken or condition exists. In addition, all representations and
warranties hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.


DOCID - 27822767.5
 
 

- 50 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------








Section 1.04    Accounting and Other Terms.
(a)    Unless otherwise expressly provided herein, each accounting term used
herein shall have the meaning given it under GAAP. For purposes of determining
compliance with any incurrence or expenditure tests set forth in Section 7.01,
Section 7.02 and Section 7.03, any amounts so incurred or expended (to the
extent incurred or expended in a currency other than Dollars) shall be converted
into Dollars on the basis of the exchange rates (as shown on the Bloomberg
currency page for such currency or, if the same does not provide such exchange
rate, by reference to such other publicly available service for displaying
exchange rates as may be reasonably selected by the Agents or, in the event no
such service is selected, on such other basis as is reasonably satisfactory to
the Agents) as in effect on the date of such incurrence or expenditure under any
provision of any such Section that has an aggregate Dollar limitation provided
for therein (and to the extent the respective incurrence or expenditure test
regulates the aggregate amount outstanding at any time and it is expressed in
terms of Dollars, all outstanding amounts originally incurred or spent in
currencies other than Dollars shall be converted into Dollars on the basis of
the exchange rates (as shown on the Bloomberg currency page for such currency
or, if the same does not provide such exchange rate, by reference to such other
publicly available service for displaying exchange rates as may be reasonably
selected by the Agents or, in the event no such service is selected, on such
other basis as is reasonably satisfactory to the Agents) as in effect on the
date of any new incurrence or expenditures made under any provision of any such
Section that regulates the Dollar amount outstanding at any time).
Notwithstanding the foregoing, (i) with respect to the accounting for leases as
either operating leases or capital leases and the impact of such accounting in
accordance with FASB ASC 840 on the definitions and covenants herein, GAAP as in
effect on the Effective Date shall be applied and (ii) for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Parent and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
(b)    All terms used in this Agreement which are defined in Article 8 or
Article 9 of the Uniform Commercial Code as in effect from time to time in the
State of New York (the "Uniform Commercial Code" or the "UCC") and which are not
otherwise defined herein shall have the same meanings herein as set forth
therein, provided that terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as any Agent may otherwise determine.

Section 1.05    Time References. Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern daylight
saving time, as in effect in New York City on such day. For purposes of the
computation of a period of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
means "to but excluding"; provided, however, that with respect to a computation
of fees or interest payable to any Secured Party, such period shall in any event
consist of at least one full day.

Section 1.06    Obligation to Make Payments in Dollars. All payments to be made
by any Loan Party of principal, interest, fees and other Obligations under any
Loan Document shall


DOCID - 27822767.5
 
 

- 51 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







be made in Dollars in same day funds, and no obligation of any Loan Party to
make any such payment shall be discharged or satisfied by any payment other than
payments made in Dollars in same day funds.



ARTICLE II


THE LOANS



Section 2.01    Commitments. (a) Subject to the terms and conditions and relying
upon the representations and warranties herein set forth:
(i)    each Lender with an Initial Loan Commitment made an Initial Loan to the
U.S. Borrowers on the Effective Date, in an aggregate principal amount equal to
such Lender's Initial Loan Commitment; and
(ii)    each Lender with an Additional Loan Commitment severally agrees to make
its Pro Rata Share of the Additional Loan to the BVI Borrower on the First
Amendment Effective Date, in an aggregate principal amount not to exceed the
amount of such Lender's Additional Loan Commitment.
(b)    Notwithstanding the foregoing:
(i)    the aggregate principal amount of the Additional Loans made on the First
Amendment Effective Date shall not exceed the Total Additional Loan Commitment;
(ii)    Any principal amount of any Loan which is repaid or prepaid may not be
reborrowed;
(iii)    Each of the Initial Loan and the Additional Loan shall be considered
part of the Loan for all purposes of this Agreement and the other Loan Documents
and upon and following the First Amendment Effective Date, all Loan Documents
and any reference to the 'Loan' in this Agreement or in any other Loan Document
shall be deemed to include the Initial Loan and the Additional Loan; and
(iv)    Immediately following the funding of the Additional Loan on the First
Amendment Effective Date, the aggregate outstanding principal amount of the Loan
will be $35,500,000.

Section 2.02    Making the Loans. (a) The Administrative Borrower shall give the
Administrative Agent prior telephonic notice (immediately confirmed in writing,
in substantially the form of Exhibit C hereto (a "Notice of Borrowing")), not
later than 12:00 noon (New York City time) on the date which is 3 Business Days
prior to the date of the proposed Loan (or such shorter period as the
Administrative Agent is willing to accommodate from time to time, but in no
event


DOCID - 27822767.5
 
 

- 52 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







later than 12:00 noon (New York City time) on the borrowing date of the proposed
Loan). Such Notice of Borrowing shall be irrevocable and shall specify (i) the
principal amount of the proposed Loan, and (ii) the proposed borrowing date,
which, in the case of the Initial Loan, must be the Effective Date and, in the
case of the Additional Loan, must be the First Amendment Effective Date. The
Administrative Agent and the Lenders may act without liability upon the basis of
written, telecopied or telephonic notice believed by the Administrative Agent in
good faith to be from the Administrative Borrower (or from any Authorized
Officer thereof designated in writing purportedly from the Administrative
Borrower to the Administrative Agent). Each Borrower hereby waives the right to
dispute the Administrative Agent's record of the terms of any such telephonic
Notice of Borrowing. The Administrative Agent and each Lender shall be entitled
to rely conclusively on any Authorized Officer's authority to request a Loan on
behalf of the Borrowers until the Administrative Agent receives written notice
to the contrary. The Administrative Agent and the Lenders shall have no duty to
verify the authenticity of the signature appearing on any written Notice of
Borrowing.
(b)    Each Notice of Borrowing pursuant to this Section 2.02 shall be
irrevocable and the U.S. Borrowers (in the case of the Initial Loan) and the BVI
Borrower (in the case of the Additional Loan) shall be bound to make a borrowing
in accordance therewith.
(c)    The Loans under this Agreement shall be made by the Lenders
simultaneously and proportionately to their Pro Rata Shares of (i) the Total
Initial Loan Commitment, in the case of the Initial Loan and (y) the Total
Additional Loan Commitment, in the case of the Additional Loan, it being
understood that no Lender shall be responsible for any default by any other
Lender in that other Lender's obligations to make a Loan requested hereunder,
nor shall the Commitment of any Lender be increased or decreased as a result of
the default by any other Lender in that other Lender's obligation to make a Loan
requested hereunder, and each Lender shall be obligated to make the Loans
required to be made by it by the terms of this Agreement regardless of the
failure by any other Lender.

Section 2.03    Repayment of Loans; Evidence of Debt.(a)
(a)    The outstanding unpaid principal amount of the Loan, and all accrued and
unpaid interest thereon, shall be due and payable on the earlier of (i) the
Final Maturity Date and (ii) the date on which the Loan is declared due and
payable pursuant to the terms of this Agreement.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the U.S. Borrowers, on the
one hand, and the BVI Borrower, on the other hand, to such Lender resulting from
the Loans made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of the Initial Loan and the Additional Loan made hereunder, (ii)
the amount of any principal or interest due and payable or to become due and
payable from the U.S. Borrowers and the BVI Borrower, respectively, to each
Lender hereunder and (iii) the amount of any sum received


DOCID - 27822767.5
 
 

- 53 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







by the Administrative Agent hereunder for the account of the Lenders and each
Lender's share thereof.
(d)    The entries made in the accounts maintained pursuant to Section 2.03(b)
or Section 2.03(c) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that (i) the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement and (ii) in the event of any
conflict between the entries made in the accounts maintained pursuant to Section
2.03(b) and the accounts maintained pursuant to Section 2.03(c), the accounts
maintained pursuant to Section 2.03(c) shall govern and control.
(e)    Any Lender may request that any Loan made by it be evidenced by a
promissory note. In such event, the U.S. Borrowers and/or the BVI Borrower, as
applicable, shall execute and deliver to such Lender a promissory note payable
to the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) in a form furnished by the Collateral Agent and
reasonably acceptable to the Administrative Borrower. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 12.07) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

Section 2.04    Interest.
(a)    Interest Rate.
(i)    The Loans shall be LIBOR Rate Loans, and shall bear interest on the
principal amount thereof from time to time outstanding, from the date of the
Loan until repaid, at a rate per annum equal to the LIBOR Rate for the Interest
Period in effect for the Loan plus the Applicable Margin. For the avoidance of
doubt, upon the termination of any Interest Period, a new Interest Period shall
automatically commence.
(ii)    Notwithstanding the foregoing, if LIBOR Rate Loans are not permitted to
be made under this Agreement pursuant to the provisions of Section 2.11(b), the
Loan shall be a Reference Rate Loan, and shall bear interest on the principal
amount thereof from time to time outstanding, from the date on which the Loan is
required to become a Reference Rate Loan pursuant to the provisions of Section
2.11(b), until the Loan is repaid, at a rate per annum equal to the Reference
Rate plus the Applicable Margin.
(b)    Default Interest. To the extent permitted by law and notwithstanding
anything to the contrary in this Section, upon the occurrence and during the
continuance of an Event of Default, the principal of, and all accrued and unpaid
interest on, all Loans, fees, indemnities or any other Obligations of the Loan
Parties under this Agreement and the other Loan Documents, shall bear interest,
from the date such Event of Default occurred until the date such Event of
Default is waived in writing in accordance herewith, at a rate per annum equal
at all times to the Post-Default Rate.
(c)    Interest Payment. Interest on the Loan shall be payable (i) monthly, in
arrears, on the first day of each month, commencing on the first day of the
month following the month in


DOCID - 27822767.5
 
 

- 54 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







which the Loan is made and (ii) at maturity (whether upon demand, by
acceleration or otherwise). Interest at the Post-Default Rate shall be payable
on demand. Each Borrower hereby authorizes the Administrative Agent to, and the
Administrative Agent may, from time to time, charge the Loan Account pursuant to
Section 4.01 with the amount of any interest payment due hereunder.
(d)    General. All interest shall be computed on the basis of a year of 360
days for the actual number of days, including the first day but excluding the
last day, elapsed.

Section 2.05    Reduction of Commitment; Prepayment of Loans.
(a)    Reduction of Commitments. The Total Initial Loan Commitment terminated on
September 24, 2015 upon the making of the Initial Loan. The Total Additional
Loan Commitment shall terminate on the earlier to occur of (i) terminated on the
First Amendment Effective Date upon the making of the Additional Loan, and (ii)
5:00 p.m. (New York City time) on September 20, 2016..
(b)    Optional Prepayment.
(i)    At any time and from time to time, upon at least 5 Business Days' prior
written notice to the Administrative Agent, the U.S. Borrowers may prepay the
principal of the Initial Loan, in whole or in part and/or the BVI Borrower may
prepay the principal of the Additional Loan, in whole or in part; provided, that
no portion of the Additional Loan may be prepaid pursuant to this Section
2.05(b) unless an equivalent percentage of the Initial Loan is simultaneously
being prepaid at such time. Each prepayment made pursuant to this Section
2.05(b)(i) shall be accompanied by the payment of (A) accrued interest to the
date of such payment on the amount prepaid and (B) the Applicable Premium
payable in connection with such prepayment of the Loan.
(ii)    Termination of Agreement. The Borrowers may, upon at least 30 days'
prior written notice to the Administrative Agent, terminate this Agreement by
paying to the Administrative Agent, in cash, the Obligations in full, plus the
Applicable Premium payable in connection with such termination of this
Agreement. If the Administrative Borrower has sent a notice of termination
pursuant to this Section 2.05(b)(ii), then the Borrowers shall be obligated to
repay the Obligations, in full, plus the Applicable Premium payable in
connection with such termination of this Agreement on the date set forth as the
date of termination of this Agreement in such notice. For the avoidance of
doubt, it is understood and agreed that the termination of this Agreement and
the repayment of the Obligations shall have no effect on the Equity Documents,
which shall remain in full force and effect.
(c)    Mandatory Prepayment.
(i)    Contemporaneously with the delivery to the Agents and the Lenders of
audited annual financial statements pursuant to Section 7.01(a)(iii), commencing
with the delivery to the Agents and the Lenders of the financial statements for
the Fiscal Year ended December 31, 2016 or, if such financial statements are not
delivered to the Agents and the Lenders on the date such statements are required
to be delivered pursuant to Section 7.01(a)(iii), on the date such


DOCID - 27822767.5
 
 

- 55 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







statements are required to be delivered to the Agents and the Lenders pursuant
to Section 7.01(a)(iii), the U.S. Borrowers shall prepay the outstanding
principal amount of the Loans in accordance with Section 2.05(d) in an amount
equal to the lesser of $5,000,000 and an amount equal to 50% of the Excess Cash
Flow of the Parent and its Subsidiaries for such Fiscal Year.
(ii)    Immediately upon any Disposition (excluding Dispositions which qualify
as Permitted Dispositions under clauses (a), (b), (c), (d), (e), (f), (g) or (h)
of the definition of Permitted Disposition) by (A) any U.S. Loan Party or its
Subsidiaries (other than BVI Borrower and its Subsidiaries), the U.S. Borrowers
shall prepay the outstanding principal amount of the Loans in accordance with
Section 2.05(d) in an amount equal to 100% of the Net Cash Proceeds received by
such Person in connection with such Disposition, and (B) BVI Borrower or its
Subsidiaries, the BVI Borrower shall prepay the outstanding principal amount of
the Additional Loans in accordance with Section 2.05(d) in an amount equal to
100% of the Net Cash Proceeds received by such Person in connection with such
Disposition, to the extent that the aggregate amount of Net Cash Proceeds
received by all Loan Parties and their Subsidiaries (and not paid to the
Administrative Agent as a prepayment of the Loans) shall exceed for all such
Dispositions $250,000 in any Fiscal Year.  Nothing contained in this Section
2.05(c)(ii) shall permit any Loan Party or any of its Subsidiaries to make a
Disposition of any property other than in accordance with Section 7.02(c)(ii).
(iii)    Upon the issuance or incurrence by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Permitted Indebtedness), (1) if
such issuance or incurrence is made by a U.S. Loan Party or its Subsidiaries
(other than the BVI Borrower and its Subsidiaries), the U.S. Borrowers shall
prepay the outstanding amount of the Loans in accordance with Section 2.05(d) in
an amount equal to 100% of the Net Cash Proceeds received by such Person in
connection therewith, and (2) if such issuance or incurrence is made by the BVI
Borrower or its Subsidiaries, the BVI Borrower shall prepay the outstanding
amount of the Additional Loans in accordance with Section 2.05(d) in an amount
equal to 100% of the Net Cash Proceeds received by such Person in connection
therewith.  The provisions of this Section 2.05(c)(iii) shall not be deemed to
be implied consent to any such issuance, incurrence or sale otherwise prohibited
by the terms and conditions of this Agreement.
(iv)    Upon the receipt by (A) any U.S. Loan Party or any of its Subsidiaries
(other than the BVI Borrower or any of its Subsidiaries) of any Insurance
Receipts, the U.S. Borrowers shall prepay the outstanding principal of the Loans
in accordance with Section 2.05(d) in an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection therewith, and (B) BVI Borrower
or any of its Subsidiaries of any Insurance Receipts, the BVI Borrower shall
prepay the outstanding principal of the Additional Loans in accordance with
Section 2.05(d) in an amount equal to 100% of the Net Cash Proceeds received by
such Person in connection therewith.
(v)    Notwithstanding the foregoing, with respect to Net Cash Proceeds received
by any Loan Party or any of its Subsidiaries in connection with a Disposition or
the receipt of Insurance Receipts that are required to be used to prepay the
Obligations pursuant to Section 2.05(c)(ii) or Section 2.05(c)(iv), as the case
may be, up to $500,000 in the aggregate in any Fiscal Year of the Net Cash
Proceeds from all such Dispositions and up to $1,500,000 in the aggregate in


DOCID - 27822767.5
 
 

- 56 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







any Fiscal Year of the Net Cash Proceeds from all such Insurance Receipts shall
not be required to be so used to prepay the Obligations to the extent that such
Net Cash Proceeds are used to replace, repair or restore properties or assets
(other than current assets) used in such Person's business, provided that (A) no
Default or Event of Default has occurred and is continuing on the date such
Person receives such Net Cash Proceeds, (B) the Administrative Borrower delivers
a certificate to the Administrative Agent within 5 days after such Disposition
or loss, destruction or taking, as the case may be, stating that such Net Cash
Proceeds shall be used to replace, repair or restore properties or assets used
in such Person's business within a period specified in such certificate not to
exceed 270 days after the date of receipt of such Net Cash Proceeds (which
certificate shall set forth estimates of the Net Cash Proceeds to be so
expended), (C) such Net Cash Proceeds are deposited in an account subject to a
Control Agreement, and (D) upon the earlier of (1) the expiration of the period
specified in the relevant certificate furnished to the Administrative Agent
pursuant to clause (B) above or (2) the occurrence of a Default or an Event of
Default, such Net Cash Proceeds, if not theretofore so used, shall be used to
prepay the Obligations in accordance with Section 2.05(c)(ii) or Section
2.05(c)(iv) as applicable.
(vi)    On or prior to the date that is 60 days following the Fourth Amendment
Effective Date, the U.S. Borrowers shall prepay the outstanding principal of the
Loans in accordance with Section 2.05(d) in an amount equal to $8,000,000 (the
earlier of (A) date of such prepayment and (B) the date that is 60 days
following the Fourth Amendment Effective Date, the "Specified Date").
(d)    Application of Payments. Each prepayment pursuant to subsections (c)(i),
(c)(ii), (c)(iii), (c)(iv) and (c)(vi) above shall be applied (i) in the case of
such prepayments made by the U.S. Borrowers, to the outstanding principal amount
of the Initial Loan, until paid in full, and then to the outstanding principal
amount of the Additional Loan until paid in full, and (ii) in the case of such
prepayments made by the BVI Borrower, to the outstanding principal amount of the
Additional Loan, until paid in full. Notwithstanding the foregoing, after the
occurrence and during the continuance of an Event of Default, if the
Administrative Agent has elected, or has been directed by the Collateral Agent
or the Required Lenders, to apply payments in respect of any Obligations in
accordance with Section 4.03(b), prepayments required under Section 2.05(c)
shall be applied in the manner set forth in Section 4.03(b).  For the avoidance
of doubt, no prepayments made by the BVI Borrower shall be applied to the
Initial Loan or any other U.S. Obligations.
(e)    Waivable Mandatory Prepayments. Anything contained herein to the contrary
notwithstanding, in the event the Borrowers are required to make any mandatory
prepayment (a "Waivable Mandatory Prepayment") of the Loans, not less than three
Business Days prior to the date (the "Required Prepayment Date") on which
Borrowers are required to make such Waivable Mandatory Prepayment, the
Administrative Borrower shall notify the Administrative Agent of the amount of
such prepayment, and the Administrative Agent will promptly thereafter notify
each Lender of the amount of such Lender's Pro Rata Share of such Waivable
Mandatory Prepayment and such Lender's option to refuse such amount (the
"Refusal Option"). Each such Lender may exercise the Refusal Option by giving
written notice to the Administrative Borrower and each Agent of its election to
do so on or before the first Business Day prior to the Required Prepayment Date
(it being understood that any Lender which does not notify the Administrative


DOCID - 27822767.5
 
 

- 57 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







Borrower and each Agent of its election to exercise the Refusal Option on or
before the first Business Day prior to the Required Prepayment Date shall be
deemed to have elected, as of such date, not to exercise the Refusal Option). On
the Required Prepayment Date, the Borrowers shall pay to Administrative Agent
the amount of the Waivable Mandatory Prepayment, which amount shall be applied
(i) in an amount equal to that portion of the Waivable Mandatory Prepayment
payable to those Lenders that have elected not to exercise the Refusal Option,
to prepay the Loans of such Lenders (which prepayment shall be applied in
accordance with clause (d) above), and (ii) to the extent of any excess, to the
Borrowers for working capital and general corporate purposes.
(f)    Interest and Fees. Any prepayment made pursuant to this Section 2.05
shall be accompanied by (i) accrued interest on the principal amount being
prepaid to the date of prepayment, (ii) any Funding Losses payable pursuant to
Section 2.08, (iii) the Applicable Premium or any other fee payable in
connection with such prepayment of the Loans to the extent required under
Section 2.06(a) and (iv) if such prepayment would reduce the amount of the
outstanding Loans to zero, such prepayment shall be accompanied by the payment
of all fees accrued to such date pursuant to Section 2.06.
(g)    Cumulative Prepayments. Except as otherwise expressly provided in this
Section 2.05, payments with respect to any subsection of this Section 2.05 are
in addition to payments made or required to be made under any other subsection
of this Section 2.05.

Section 2.06    Fees.
(a)    Applicable Premium.
(i)    Upon the occurrence of an Applicable Premium Trigger Event, (A) the U.S.
Borrowers shall pay to the Administrative Agent, for the account of the Lenders
in accordance with their Pro Rata Shares, the Applicable Premium payable in
connection with the Initial Loan, and (B) the BVI Borrower shall pay to the
Administrative Agent, for the account of the Lenders in accordance with their
Pro Rata Shares, the Applicable Premium payable in connection with the
Additional Loan.
(ii)    Any Applicable Premium payable in accordance with this Section 2.06(a)
shall be presumed to be equal to the liquidated damages sustained by the Lenders
as the result of the occurrence of the Applicable Premium Trigger Event and the
Loan Parties agree that it is reasonable under the circumstances currently
existing. THE LOAN PARTIES EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE
FOREGOING APPLICABLE PREMIUM IN CONNECTION WITH ANY ACCELERATION.
(iii)    The Loan Parties expressly agree that: (A) the Applicable Premium is
reasonable and is the product of an arm's length transaction between
sophisticated business people, ably represented by counsel; (B) the Applicable
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment is made; (C) there has been a course of conduct between the Lenders
and the Loan Parties giving specific consideration in this transaction for such
agreement to pay the Applicable Premium; (D) the Loan Parties shall be estopped
hereafter from claiming


DOCID - 27822767.5
 
 

- 58 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







differently than as agreed to in this paragraph; (E) their agreement to pay the
Applicable Premium is a material inducement to Lenders to provide the
Commitments and make the Loans; and (F) the Applicable Premium represents a good
faith, reasonable estimate and calculation of the lost profits or damages of the
Agents and the Lenders and that it would be impractical and extremely difficult
to ascertain the actual amount of damages to the Agents and the Lenders or
profits lost by the Agents and the Lenders as a result of such Applicable
Premium Trigger Event.
(iv)    Nothing contained in this Section 2.06(a) shall permit any prepayment of
the Loans or reduction of the Commitments not otherwise permitted by the terms
of this Agreement or any other Loan Document.
(b)    Audit and Collateral Monitoring Fees. The Borrowers acknowledge that
pursuant to Section 7.01(f), representatives of the Agents may visit any or all
of the Loan Parties and/or conduct inspections, audits, physical counts,
valuations, appraisals, environmental site assessments and/or examinations of
any or all of the Loan Parties at any time and from time to time. The Borrowers
agree to pay (i) $1,500 per day per examiner plus the examiner's out-of-pocket
costs and reasonable expenses incurred in connection with all such visits,
inspections, audits, physical counts, valuations, appraisals, environmental site
assessments and/or examinations and (ii) the cost of all visits, inspections,
audits, physical counts, valuations, appraisals, environmental site assessments
and/or examinations conducted by a third party on behalf of the Agents;
provided, that the BVI Borrower shall not be required to pay any such costs and
expenses to the extent such costs and expenses relate to the U.S. Borrowers and
their Subsidiaries (other than the BVI Borrower and its Subsidiaries).
(c)    Fee Letter. As and when due and payable under the terms of the Fee
Letter, the U.S. Borrowers shall pay the fees set forth in the Fee Letter
required to be paid by the U.S. Borrowers, and the BVI Borrower shall pay the
fees set forth in the Fee Letter required to be paid by the BVI Borrower.

Section 2.07    [Intentionally Omitted].

Section 2.08    Funding Losses; No Match Funding Requirement.
(a)    In connection with each LIBOR Rate Loan, the Borrowers shall indemnify,
defend, and hold the Agents and the Lenders harmless against any loss, cost, or
expense incurred by any Agent or any Lender as a result of (a) the payment of
any principal of any LIBOR Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of any mandatory prepayment
required pursuant to Section 2.05(c), or any application of payments or proceeds
of Collateral in accordance with Section 4.03 or Section 4.04 or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof), (b) the conversion of any LIBOR Rate Loan other than on the last day of
the Interest Period applicable thereto (including as a result of a Default or an
Event of Default), or (c) the failure to borrow any LIBOR Rate Loan on the date
specified in the Notice of Borrowing delivered pursuant hereto (such losses,
costs, and expenses, collectively, "Funding Losses"). Funding Losses shall, with
respect to any Agent or any Lender, be deemed to equal the amount reasonably
determined by such Agent or such Lender to be the excess, if any, of


DOCID - 27822767.5
 
 

- 59 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







(i) the amount of interest that would have accrued on the principal amount of
such LIBOR Rate Loan had such event not occurred, at the LIBOR Rate that would
have been applicable thereto, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, for the period that would have been the Interest Period
therefor), minus (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Agent or such Lender
would be offered were it to be offered, at the commencement of such period,
Dollar deposits of a comparable amount and period in the London interbank
market. A certificate of an Agent or a Lender delivered to the Administrative
Borrower setting forth any amount or amounts that such Agent or such Lender is
entitled to receive pursuant to this Section 2.08 shall be conclusive absent
manifest error. Notwithstanding anything to the contrary contained herein, no
BVI Loan Party shall be required to make any payment under this Section to the
extent the obligation to make such payment constitutes a U.S. Obligation.
(b)    Anything to the contrary contained herein notwithstanding, neither any
Agent nor any Lender, nor any of their participants, is required actually to
acquire eurodollar deposits to fund or otherwise match fund any Obligation as to
which interest accrues at the LIBOR Rate. The provisions of this Article II
shall apply as if each Lender or its participants had match funded any
Obligation as to which interest is accruing at the LIBOR Rate by acquiring
eurodollar deposits for each Interest Period in the amount of the LIBOR Rate
Loans.

Section 2.09    Taxes. (a) Any and all payments by or on account of any Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without deduction for any and all Taxes, except as required by applicable
law. If any Loan Party shall be required (as determined in the good faith
discretion of the applicable Withholding Agent) to deduct any Taxes from or in
respect of any sum payable hereunder to any Secured Party (or any transferee or
assignee thereof, including a participation holder (any such entity, a
"Transferee")), (i) the applicable Withholding Agent shall make such deductions
and (ii) the applicable Withholding Agent shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law and (iii)
if such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased by the amount (an "Additional Amount") necessary such
that after making all required deductions (including deductions applicable to
additions sums payable under this Section 2.09) such Secured Party (or such
Transferee receives the amount equal to the sum it would have received had no
such deductions been made.
(b)    In addition, each Loan Party agrees to pay to the relevant Governmental
Authority in accordance with applicable law any Other Taxes. Each Loan Party
shall deliver to each Secured Party official receipts in respect of any Taxes or
Other Taxes payable hereunder promptly after payment of such Taxes or Other
Taxes.
(c)    The Loan Parties hereby jointly and severally indemnify and agree to hold
each Secured Party harmless from and against Indemnified Taxes (including,
without limitation, Indemnified Taxes imposed on any amounts payable under this
Section 2.09, but excluding Excluded Taxes under all circumstances) paid by such
Person, whether or not such Indemnified Taxes were correctly or legally
asserted. Such indemnification shall be paid within 30 days from the date on


DOCID - 27822767.5
 
 

- 60 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







which any such Person makes written demand therefore specifying in reasonable
detail the nature and amount of such Indemnified Taxes.
(d)    Each Lender (or Transferee) that is a U.S. Person, as defined in Section
7701(a)(30) of the Internal Revenue Code and is not an exempt recipient within
the meaning of Treasury Regulations Section 1.6049-4(c), shall deliver to the
Administrative Borrower and the Agents (in such number of properly completed and
duly executed originals as shall be requested by the recipients) U.S. Internal
Revenue Service Form W-9, or any successor form that such person is entitled to
provide, establishing that such Lender (or Transferee) is not subject to U.S.
Federal backup withholding tax.
(e)    Each Lender (or Transferee) that is not a U.S. Person (a "Non-U.S.
Lender") agrees that it shall, no later than the Effective Date (or, in the case
of a Lender which becomes a party hereto pursuant to Section 12.07 hereof after
the Effective Date, promptly after the date upon which such Lender becomes a
party hereto) deliver to the Agents (in such number of properly completed and
duly executed originals as shall be reasonably requested by the recipients)
either U.S. Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI or W-8IMY or
any subsequent versions thereof or successors thereto, in each case claiming
complete exemption from, or reduced rate of, U.S. Federal withholding tax on
payments of interest hereunder. In addition, in the case of a Non-U.S. Lender
claiming exemption from U.S. Federal withholding tax under Section 871(h) or
881(c) of the Internal Revenue Code, such Non-U.S. Lender hereby represents to
the Agents and the Borrowers that such Non-U.S. Lender is not a bank for
purposes of Section 881(c) of the Internal Revenue Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code) of the Parent and is not a controlled foreign corporation related to the
Parent (within the meaning of Section 864(d)(4) of the Internal Revenue Code),
and such Non-U.S. Lender agrees that it shall promptly notify the Agents in the
event any such representation is no longer accurate. Such forms shall be
delivered by each Non-U.S. Lender (i) on or before the date it becomes a party
to this Agreement (or, in the case of a Transferee that is a participation
holder, on or before the date such participation holder becomes a Transferee
hereunder) and (ii) on or before the date, if any, such Non-U.S. Lender changes
its applicable lending office by designating a different lending office (a "New
Lending Office"). In addition, such Lender (or Transferee) or Agent shall
deliver such forms within 20 days after receipt of a written request therefor
from the Administrative Borrower or any Agent, the assigning Lender or the
Lender granting a participation, as applicable. Notwithstanding any other
provision of this Section 2.09, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this Section 2.09(e) that such Non-U.S. Lender is
not legally able to deliver.
(f)    Any Secured Party (or Transferee) claiming any indemnity payment or
additional payment amounts payable pursuant to this Section 2.09 shall use
reasonable efforts (consistent with legal and regulatory restrictions) to file
any certificate or document reasonably requested in writing by the
Administrative Borrower or to change the jurisdiction of its applicable lending
office if the making of such a filing or change would avoid the need for or
reduce the amount of any such indemnity payment or additional amount that may
thereafter accrue, would not require such Secured Party (or Transferee) to
disclose any information such Secured Party (or Transferee)


DOCID - 27822767.5
 
 

- 61 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







deems confidential and would not, in the sole determination of such Secured
Party (or Transferee), be otherwise disadvantageous to such Secured Party (or
Transferee).
(g)    If any Secured Party (or a Transferee) shall become aware that it is
entitled to claim a refund from a Governmental Authority in respect of
Indemnified Taxes with respect to which any Loan Party has made an indemnity
payment or paid additional amounts, pursuant to this Section 2.09, it shall
promptly notify the Administrative Borrower of the availability of such refund
claim and shall, within 30 days after receipt of a request by the Administrative
Borrower, make a claim to such Governmental Authority for such refund at the
Loan Parties' expense. If any Secured Party (or a Transferee) receives a refund
(including pursuant to a claim for refund made pursuant to the preceding
sentence) in respect of any Indemnified Taxes with respect to which any Loan
Party has made an Indemnity payment or paid additional amounts pursuant to this
Section 2.09, it shall within 30 days from the date of such receipt pay over
such refund (including any interest paid by the relevant Governmental Authority
with respect to such refund) to the Administrative Borrower, net of all
out‑of‑pocket expenses of such Secured Party (or Transferee).
(h)    If a payment made to a Lender (or Transferee) or any Agent under any Loan
Document would be subject to U.S. Federal withholding tax imposed by FATCA if
such Lender (or Transferee) or Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Lender (or
Transferee) or Agent shall deliver to the Administrative Borrower and the Agents
at the time or times prescribed by law and at such time or times reasonably
requested by the Administrative Borrower or the Agents such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Administrative Borrower or the Agents
as may be necessary for the Administrative Borrower and the Agents to comply
with their obligations under FATCA and to determine that such Lender (or
Transferee) or Agent has complied with its obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (h), "FATCA" shall include any amendments made to FATCA
after the date of this Agreement. Any forms, certifications or other
documentation under this clause (h) shall be delivered by each Lender (or
Transferee) and each Agent.
(i)    The obligations of the Loan Parties under this Section 2.09 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder. Notwithstanding anything to the contrary contained
herein, no BVI Loan Party shall be required to make any payment under this
Section to the extent the obligation to make such payment constitutes a U.S.
Obligation.

Section 2.10    Increased Costs and Reduced Return.  (a) If any Secured Party
shall have determined that any Change in Law shall (i) subject such Secured
Party, or any Person controlling such Secured Party to any tax, duty or other
charge with respect to this Agreement or any Loan made by such Agent or such
Lender, or change the basis of taxation of payments to such Secured Party or any
Person controlling such Secured Party of any amounts payable hereunder (except
for taxes on the overall net income of such Secured Party or any Person
controlling such Secured Party), (ii) impose, modify or deem applicable any
reserve, special deposit or similar


DOCID - 27822767.5
 
 

- 62 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







requirement against any Loan or against assets of or held by, or deposits with
or for the account of, or credit extended by, such Secured Party or any Person
controlling such Secured Party or (iii) impose on such Secured Party or any
Person controlling such Secured Party any other condition regarding this
Agreement or any Loan, and the result of any event referred to in clauses (i),
(ii) or (iii) above shall be to increase the cost to such Secured Party of
making any Loan, or agreeing to make any Loan, or to reduce any amount received
or receivable by such Secured Party hereunder, then, upon demand by such Secured
Party, the Borrowers shall pay to such Secured Party such additional amounts as
will compensate such Secured Party for such increased costs or reductions in
amount.
(b)    If any Secured Party shall have determined that any Change in Law either
(i) affects or would affect the amount of capital required or expected to be
maintained by such Secured Party or any Person controlling such Secured Party,
and such Secured Party determines that the amount of such capital is increased
as a direct or indirect consequence of any Loans made or maintained, such
Secured Party's or such other controlling Person's other obligations hereunder,
or (ii) has or would have the effect of reducing the rate of return on such
Secured Party's or such other controlling Person's capital to a level below that
which such Secured Party or such controlling Person could have achieved but for
such circumstances as a consequence of any Loans made or maintained, or any
agreement to make Loans, or such Secured Party's or such other controlling
Person's other obligations hereunder (in each case, taking into consideration,
such Secured Party's or such other controlling Person's policies with respect to
capital adequacy), then, upon demand by such Secured Party, the Borrowers shall
pay to such Secured Party from time to time such additional amounts as will
compensate such Secured Party for such cost of maintaining such increased
capital or such reduction in the rate of return on such Secured Party's or such
other controlling Person's capital.
(c)    All amounts payable under this Section 2.10 shall bear interest from the
date that is 10 days after the date of demand by any Secured Party until payment
in full to such Secured Party at the Reference Rate. A certificate of such
Secured Party claiming compensation under this Section 2.10, specifying the
event herein above described and the nature of such event shall be submitted by
such Secured Party to the Administrative Borrower, setting forth the additional
amount due and an explanation of the calculation thereof, and such Secured
Party's reasons for invoking the provisions of this Section 2.10, and shall be
final and conclusive absent manifest error.
(d)    The obligations of the Loan Parties under this Section 2.10 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder. Notwithstanding anything to the contrary contained
herein, no BVI Loan Party shall be required to make any payment under this
Section to the extent the obligation to make such payment constitutes a U.S.
Obligation.

Section 2.11    Changes in Law; Impracticability or Illegality.
(a)    The LIBOR Rate may be adjusted by the Administrative Agent with respect
to any Lender on a prospective basis to take into account any additional or
increased costs to such Lender of maintaining or obtaining any eurodollar
deposits or increased costs due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws (except changes of general applicability in corporate income
tax laws)


DOCID - 27822767.5
 
 

- 63 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







and changes in the reserve requirements imposed by the Board, excluding the
Reserve Percentage, which additional or increased costs would increase the cost
of funding loans bearing interest at the LIBOR Rate. In any such event, the
affected Lender shall give the Administrative Borrower and the Administrative
Agent notice of such a determination and adjustment and the Administrative Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, the Administrative Borrower may, by notice
to such affected Lender (i) require such Lender to furnish to the Administrative
Borrower a statement setting forth the basis for adjusting such LIBOR Rate and
the method for determining the amount of such adjustment, or (i) repay the LIBOR
Rate Loans with respect to which such adjustment is made (together with any
amounts due under Section 2.09).
(b)    In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to the Administrative Borrower and the
Administrative Agent, and the Administrative Agent promptly shall transmit the
notice to each other Lender and (i) in the case of any LIBOR Rate Loans of such
Lender that are outstanding, the date specified in such Lender's notice shall be
deemed to be the last day of the Interest Period of such LIBOR Rate Loans, and
interest upon the LIBOR Rate Loans of such Lender thereafter shall accrue
interest at the rate then applicable to Reference Rate Loans hereunder, and
(ii) after the date specified in such Lender's notice, all Loans shall be
Reference Rate Loans until such Lender determines that it would no longer be
unlawful or impractical to fund or maintain LIBOR Rate Loans.
(c)    The obligations of the Loan Parties under this Section 2.11 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder. Notwithstanding anything to the contrary contained
herein, no BVI Loan Party shall be required to make any payment under this
Section to the extent the obligation to make such payment constitutes a U.S.
Obligation.



ARTICLE III


(INTENTIONALLY OMITTED)





ARTICLE IV


APPLICATION OF PAYMENTS; DEFAULTING LENDERS; JOINT AND SEVERAL LIABILITY OF
BORROWERS



Section 4.01    Payments; Computations and Statements. (a) The Borrowers will
make each payment under this Agreement not later than 12:00 noon (New York City
time) on the


DOCID - 27822767.5
 
 

- 64 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







day when due, in lawful money of the United States of America and in immediately
available funds, to the Administrative Agent's Account. All payments received by
the Administrative Agent after 12:00 noon (New York City time) on any Business
Day will be credited to the Loan Account on the next succeeding Business Day.
All payments shall be made by the Borrowers without set-off, counterclaim,
recoupment, deduction or other defense to the Agents and the Lenders. After
receipt, the Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal ratably to the
Lenders in accordance with their Pro Rata Shares and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement. The Lenders and
the Borrowers hereby authorize the Administrative Agent to, and the
Administrative Agent may, from time to time, charge the Loan Account of the
Borrowers with any amount due and payable by the Borrowers under any Loan
Document. Each of the Lenders and the Borrowers agrees that the Administrative
Agent shall have the right to make such charges whether or not any Default or
Event of Default shall have occurred and be continuing. Any amount charged to
the Loan Account of the Borrowers shall be deemed to be Obligations hereunder.
Whenever any payment to be made under any such Loan Document shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day and such extension of time shall in such case be
included in the computation of interest or fees, as the case may be. All
computations of fees shall be made by the Administrative Agent on the basis of a
year of 360 days for the actual number of days. Each determination by the
Administrative Agent of an interest rate or fees hereunder shall be conclusive
and binding for all purposes in the absence of manifest error.
(b)    The Administrative Agent shall provide the Administrative Borrower,
promptly after the end of each calendar month, a summary statement (in the form
from time to time used by the Administrative Agent) of the opening and closing
daily balances in the Loan Account of the Borrowers during such month, the
amounts and dates of all Loans made to the Borrowers during such month, the
amounts and dates of all payments on account of the Loans to the Borrowers
during such month and the Loans to which such payments were applied, the amount
of interest accrued on the Loans to the Borrowers during such month, and the
amount and nature of any charges to the Loan Account made during such month on
account of fees, commissions, expenses and other Obligations. All entries on any
such statement shall be presumed to be correct and, 30 days after the same is
sent, shall be final and conclusive absent manifest error.

Section 4.02    Sharing of Payments. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of any Obligation in excess of its ratable share of
payments on account of similar obligations obtained by all the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
such similar obligations held by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that (a) if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and each Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender's ratable share (according to the proportion of (i) the amount of
such Lender's required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid by the purchasing Lender
in respect of the total amount so recovered and (b) the provisions of this
Section


DOCID - 27822767.5
 
 

- 65 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







shall not be construed to apply to (i) any payment made by the Borrowers
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), or (ii) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans, other than to any
Loan Party or any Subsidiary thereof (as to which the provisions of this Section
shall apply). The Borrowers agree that any Lender so purchasing a participation
from another Lender pursuant to this Section may, to the fullest extent
permitted by law, exercise all of its rights (including the Lender's right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrowers in the amount of such participation.

Section 4.03    Apportionment of Payments. Subject to any written agreement
among the Agents and/or the Lenders:
(a)    All payments of principal and interest in respect of outstanding Loans,
all payments of fees (other than the fees set forth in Section 2.06 hereof) and
all other payments in respect of any other Obligations, shall be allocated by
the Administrative Agent among such of the Lenders as are entitled thereto, in
proportion to their respective Pro Rata Shares or otherwise as provided herein
or, in respect of payments not made on account of Loans, as designated by the
Person making payment when the payment is made.
(b)    After the occurrence and during the continuance of an Event of Default,
the Administrative Agent may, and upon the direction of the Collateral Agent or
the Required Lenders shall:
(i)    apply all payments in respect of any U.S. Obligations and all proceeds of
the Collateral owned by the U.S. Loan Parties as follows: (A) first, ratably to
pay the U.S. Obligations in respect of any fees, expense reimbursements,
indemnities and other amounts then due and payable to the Agents until paid in
full; (B) second, to pay interest then due and payable in respect of the
Collateral Agent Advances (other than Collateral Agent Advances made in respect
of the BVI Borrower and its Subsidiaries) until paid in full; (C) third, to pay
principal of the Collateral Agent Advances (other than Collateral Agent Advances
made in respect of the BVI Borrower and its Subsidiaries) until paid in full;
(D) fourth, ratably to pay the U.S. Obligations in respect of any fees, expense
reimbursements, indemnities and other amounts then due and payable to the
Lenders until paid in full; (E) fifth, ratably to pay interest then due and
payable in respect of the Initial Loan until paid in full; (F) sixth, ratably to
pay principal of the Initial Loan until paid in full; (G) seventh, to the
ratable payment of all other U.S. Obligations then due and payable; and (H)
eighth, at the election of the Administrative Agent, to be held as cash
collateral and/or applied to the ratable payment of any other Obligations, in
such order as the Administrative Agent may elect; and
(ii)    apply all payments in respect of any BVI Obligations and all proceeds of
the Collateral owned by the BVI Loan Parties as follows: (A) first, ratably to
pay the BVI Obligations in respect of any fees, expense reimbursements,
indemnities and other amounts then due and payable to the Agents until paid in
full; (B) second, to pay interest then due and payable in respect of the
Collateral Agent Advances made in respect of the BVI Borrower and its
Subsidiaries until paid in full; (C) third, to pay principal of the Collateral
Agent Advances made in respect of the BVI Borrower and its Subsidiaries until
paid in full; (D) fourth, ratably to pay the BVI Obligations


DOCID - 27822767.5
 
 

- 66 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







in respect of any fees, expense reimbursements, indemnities and other amounts
then due and payable to the Lenders until paid in full; (E) fifth, ratably to
pay interest then due and payable in respect of the Additional Loan until paid
in full; (F) sixth, ratably to pay principal of the Additional Loan until paid
in full; (G) seventh, to the ratable payment of all other BVI Obligations then
due and payable; and (H) eighth, to be held as cash collateral.
(iii)    Notwithstanding anything to the contrary set forth in this Section
4.03(b), no payments from or proceeds of BVI Collateral pledged by the BVI
Borrower or any of its Subsidiaries shall be applied to pay any U.S. Obligation.
(c)    For purposes of Section 4.03(b), "paid in full" means payment in cash of
all amounts owing under the Loan Documents according to the terms thereof,
including loan fees, service fees, professional fees, interest (and specifically
including interest accrued after the commencement of any Insolvency Proceeding),
default interest, interest on interest, and expense reimbursements, whether or
not the same would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
(d)    In the event of a direct conflict between the priority provisions of this
Section 4.03 and other provisions contained in any other Loan Document, it is
the intention of the parties hereto that both such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 4.03 shall control and govern.

Section 4.04    Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(a)    Such Defaulting Lender's right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 12.02.
(b)    The Administrative Agent shall not be obligated to transfer to such
Defaulting Lender any payments made by any Borrower to the Administrative Agent
for such Defaulting Lender's benefit.
(c)    Any such failure to fund by any Defaulting Lender shall constitute a
material breach by such Defaulting Lender of this Agreement and shall entitle
the Borrowers to replace the Defaulting Lender with one or more substitute
Lenders, and the Defaulting Lender shall have no right to refuse to be replaced
hereunder. Such notice to replace the Defaulting Lender shall specify an
effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given. Prior to the effective date
of such replacement, the Defaulting Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Defaulting Lender being repaid
its share of the outstanding Obligations without any premium (including the
Applicable Premium) or penalty of any kind whatsoever. If the Defaulting Lender
shall refuse or fail to execute and deliver any such Assignment and Acceptance
prior to the effective date of such replacement, the Defaulting Lender shall be
deemed to have executed and delivered such Assignment and


DOCID - 27822767.5
 
 

- 67 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







Acceptance. The replacement of any Defaulting Lender shall be made in accordance
with the terms of Section 12.07.
(d)    The operation of this Section shall not be construed to increase or
otherwise affect the Commitments of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to the Administrative Agent or to the
Lenders other than such Defaulting Lender.
(e)    This Section 4.04 shall remain effective with respect to such Lender
until either (i) the Obligations under this Agreement shall have been declared
or shall have become immediately due and payable or (ii) the non-Defaulting
Lenders, the Agents and the Borrowers shall have waived such Defaulting Lender's
default in writing, and the Defaulting Lender makes its Pro Rata Share of the
applicable defaulted Loans and pays to the Agents all amounts owing by such
Defaulting Lender in respect thereof; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while such Lender was a Defaulting Lender; provided further that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender's having
been a Defaulting Lender.

Section 4.05    Administrative Borrower; Joint and Several Liability of the
Borrowers.
(a)    Each Borrower hereby irrevocably appoints the Parent as the borrowing
agent and attorney-in-fact for the Borrowers (the "Administrative Borrower")
which appointment shall remain in full force and effect unless and until the
Agents shall have received prior written notice signed by all of the Borrowers
that such appointment has been revoked and that another Borrower has been
appointed Administrative Borrower. Each Borrower hereby irrevocably appoints and
authorizes the Administrative Borrower (i) to provide to the Agents and receive
from the Agents all notices with respect to Loans obtained for the benefit of
any Borrower and all other notices and instructions under this Agreement and
(ii) to take such action as the Administrative Borrower deems appropriate on its
behalf to obtain Loans and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement. It is understood
that the handling of the Loan Account and Collateral of the Borrowers in a
combined fashion, as more fully set forth herein, is done solely as an
accommodation to the Borrowers in order to utilize the collective borrowing
powers of the Borrowers in the most efficient and economical manner and at their
request, and that neither the Agents nor the Lenders shall incur liability to
the Borrowers as a result hereof. Each Borrower expects to derive benefit,
directly or indirectly, from the handling of the Loan Account and the Collateral
in a combined fashion since the successful operation of each Borrower is
dependent on the continued successful performance of the integrated group.
(b)    Each U.S. Borrower hereby accepts joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Agents and the Lenders under this Agreement
and the other Loan Documents, for the mutual benefit, directly and indirectly,
of each of the Borrowers and in consideration of the undertakings


DOCID - 27822767.5
 
 

- 68 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







of the other U.S. Borrowers to accept joint and several liability for the
Obligations. Each of the U.S. Borrowers, jointly and severally, hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other U.S. Borrowers, with
respect to the payment and performance of all of the Obligations (including,
without limitation, any Obligations arising under this Section 4.05), it being
the intention of the parties hereto that all of the Obligations shall be the
joint and several obligations of each of the U.S. Borrowers without preferences
or distinction among them. If and to the extent that any of the Borrowers shall
fail to make any payment with respect to any of the Obligations as and when due
or to perform any of the Obligations in accordance with the terms thereof, then
in each such event, the other Borrowers that are U.S. Borrowers will make such
payment with respect to, or perform, such Obligation. Subject to the terms and
conditions hereof, the Obligations of each of the U.S. Borrowers under the
provisions of this Section 4.05 constitute the absolute and unconditional, full
recourse Obligations of each of the U.S. Borrowers, enforceable against each
such Person to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement, the other Loan
Documents or any other circumstances whatsoever. Notwithstanding anything to the
contrary contained herein (i) the BVI Borrower shall not be liable to pay or
otherwise be liable, in whole or in part, for any U.S. Obligations and (ii) no
Collateral granted by the BVI Borrower as security for all or any part of the
BVI Obligations or any other credit enhancement provided by the BVI Borrower
hereunder or any Loan Document shall secure any U.S. Obligations.
(c)    The provisions of this Section 4.05 are made for the benefit of the
Agents, the Lenders and their successors and assigns, and may be enforced by
them from time to time against any or all of the U.S. Borrowers as often as
occasion therefor may arise and without requirement on the part of the Agents,
the Lenders or such successors or assigns first to marshal any of its or their
claims or to exercise any of its or their rights against any of the other
Borrowers or to exhaust any remedies available to it or them against any of the
other Borrowers or to resort to any other source or means of obtaining payment
of any of the Obligations hereunder or to elect any other remedy. The provisions
of this Section 4.05 shall remain in effect until all of the Obligations shall
have been paid in full or otherwise fully satisfied.
(d)    Each of the Borrowers hereby agrees that it will not enforce any of its
rights of contribution or subrogation against the other Borrowers with respect
to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to the Agents or the Lenders with respect to
any of the Obligations or any Collateral, until such time as all of the
Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to the Agents or
the Lenders hereunder or under any other Loan Documents are hereby expressly
made subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations.



ARTICLE V


CONDITIONS TO LOANS




DOCID - 27822767.5
 
 

- 69 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------








Section 5.01    Conditions Precedent to Effectiveness. This Agreement shall
become effective as of the Business Day (the "Effective Date") when each of the
following conditions precedent shall have been satisfied in a manner
satisfactory to the Agents:
(a)    Payment of Fees, Etc. The Borrowers shall have paid on or before the
Effective Date all fees, costs, expenses and taxes then payable pursuant to
Section 2.06 and Section 12.04.
(b)    Representations and Warranties; No Event of Default. The following
statements shall be true and correct: (i) the representations and warranties
contained in Article VI and in each other Loan Document, certificate or other
writing delivered to any Secured Party pursuant hereto or thereto on or prior to
the Effective Date are true and correct on and as of the Effective Date in all
material respects as though made on and as of such date, except to the extent
that any such representation or warranty expressly relates solely to an earlier
date (in which case such representation or warranty shall be true and correct on
and as of such earlier date) and (ii) no Default or Event of Default shall have
occurred and be continuing on the Effective Date or would result from this
Agreement or the other Loan Documents becoming effective in accordance with its
or their respective terms.
(c)    Legality. The making of the initial Loan shall not contravene any law,
rule or regulation applicable to any Secured Party.
(d)    Delivery of Documents. The Collateral Agent shall have received on or
before the Effective Date the following, each in form and substance satisfactory
to the Collateral Agent and, unless indicated otherwise, dated the Effective
Date and, if applicable, duly executed by the Persons party thereto:
(i)    a Security Agreement, together with the original stock certificates
representing all of the Equity Interests and all promissory notes required to be
pledged thereunder, accompanied by undated stock powers executed in blank and
other proper instruments of transfer;
(ii)    a UCC Filing Authorization Letter, together with evidence satisfactory
to the Collateral Agent of the filing of appropriate financing statements on
Form UCC‑1 in such office or offices as may be necessary or, in the opinion of
the Collateral Agent, desirable to perfect the security interests purported to
be created by each Security Agreement and each Mortgage;
(iii)    the results of searches for any effective UCC financing statements, tax
Liens or judgment Liens filed against any Loan Party or its property, which
results shall not show any such Liens (other than Permitted Liens acceptable to
the Collateral Agent);
(iv)    a Perfection Certificate;
(v)    the Vegas.com Acquisition Collateral Assignment;
(vi)    the Disbursement Letter;
(vii)    the Fee Letter;


DOCID - 27822767.5
 
 

- 70 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







(viii)    the Intercompany Subordination Agreement;
(ix)    a Management Rights Agreement between the Loan Parties and each Lender
that is intended to qualify as a venture capital operating company under the
United States Department of Labor Regulation published at 29 C.F.R. 2510.3-101
(each a "VCOC Management Rights Agreement");
(x)    each of the Equity Documents;
(xi)    (A) the Shareholder Letter, duly executed by the Administrative
Borrower, the Collateral Agent and DigiPac, and (B) the Side Letter, duly
executed by the Administrative Borrower and the Collateral Agent;
(xii)    a certificate of an Authorized Officer of each Loan Party, certifying
(A) as to copies of the Governing Documents of such Loan Party, together with
all amendments thereto (including, without limitation, a true and complete copy
of the charter, certificate of formation, certificate of limited partnership or
other publicly filed organizational document of each Loan Party certified as of
a recent date not more than 30 days prior to the Effective Date by an
appropriate official of the jurisdiction of organization of such Loan Party
which shall set forth the same complete name of such Loan Party as is set forth
herein and the organizational number of such Loan Party, if an organizational
number is issued in such jurisdiction), (B) as to a copy of the resolutions or
written consents of such Loan Party authorizing (1) the borrowings hereunder and
the transactions contemplated by the Loan Documents to which such Loan Party is
or will be a party, and (2) the execution, delivery and performance by such Loan
Party of each Loan Document to which such Loan Party is or will be a party and
the execution and delivery of the other documents to be delivered by such Person
in connection herewith and therewith, including, without limitation, in the case
of the Parent, the Warrants, (C) the names and true signatures of the
representatives of such Loan Party authorized to sign each Loan Document (in the
case of a Borrower, including, without limitation, the Notice of Borrowing and
all other notices under this Agreement and the other Loan Documents) to which
such Loan Party is or will be a party and the other documents to be executed and
delivered by such Loan Party in connection herewith and therewith, together with
evidence of the incumbency of such authorized officers and (D) as to the matters
set forth in Section 5.01(b);
(xiii)    a certificate of the chief financial officer of the Parent
(A) attaching a copy of the Financial Statements and the Projections described
in Section 6.01(g)(ii) hereof and certifying as to the compliance with the
representations and warranties set forth in Section 6.01(g)(i) and Section
6.01(cc) and (B) certifying that after giving effect to all Loans to be made on
the Effective Date, all liabilities of the Loan Parties (other than those
identified to the Collateral Agent in writing prior to the date hereof) are
current;
(xiv)    a certificate of the chief financial officer of each Loan Party,
certifying as to the solvency of such Loan Party (after giving effect to the
Loans made on the Effective Date);
(xv)    a certificate of the appropriate official(s) of the jurisdiction of
organization and, except to the extent such failure to be so qualified could not
reasonably be expected


DOCID - 27822767.5
 
 

- 71 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







to have a Material Adverse Effect, each jurisdiction of foreign qualification of
each Loan Party certifying as of a recent date not more than 30 days prior to
the Effective Date as to the subsistence in good standing of, and the payment of
taxes by, such Loan Party in such jurisdictions, together with, if requested by
the Collateral Agent, written confirmation (where available) on the Effective
Date from such official(s) as to such matters;
(xvi)    an opinion of (A) Olshan Frome Wolosky LLP, counsel to the Loan
Parties, and Sklar Williams PLLC, Nevada counsel to the Loan Parties, in each
case, as to such matters as the Collateral Agent may reasonably request,
including, without limitation, the Warrants;
(xvii)    except as may otherwise be agreed by the Collateral Agent, evidence of
the insurance coverage required by Section 7.01 and the terms of each Security
Agreement and each Mortgage and such other insurance coverage with respect to
the business and operations of the Loan Parties as the Collateral Agent may
reasonably request, together with evidence of the payment of all premiums due in
respect thereof for such period as the Collateral Agent may request;
(xviii)    evidence that on the Effective Date, concurrently with the making of
the Loan, the Parent and its Subsidiaries shall have (A) repaid in full all
Existing Indebtedness (or in the case of the Indebtedness described in
clauses (b), (c), (d) and (e) of the definition of Existing Indebtedness,
converted all of such Indebtedness into Qualified Equity Interests of the
Parent), (B) terminated any commitments to lend or make other extensions of
credit under the documents establishing or evidencing such Existing
Indebtedness, (C) delivered to Administrative Agent all documents or instruments
necessary to release all Liens securing Existing Indebtedness or other
obligations of the Parent and its Subsidiaries thereunder being repaid on the
Effective Date, and (D) made arrangements satisfactory to Administrative Agent
with respect to the cancellation of any letters of credit outstanding
thereunder.
(xix)    evidence in form and substance reasonably satisfactory to the Agents
that (A) the Sharecare SPV has been formed as a special purpose entity on terms
satisfactory to the Agents, and (B) all of the Sharecare Equity owned by the
Parent has been transferred to the Sharecare SPV;
(xx)    (A) a certificate of an Authorized Officer of the Parent attaching
copies of the Bank of America Loan Documents (as amended and restated on the
Effective Date in form and substance satisfactory to the Agents), and certifying
that such documents are true and correct copies thereof and are in full force
and effect, and (B) evidence that all Liens securing the Bank of America Loan
Documents (other than Liens securing the cash collateral permitted pursuant to
clause (p) of the definition of Permitted Liens) have been released (or, if such
Liens are not released prior to the Effective Date, all documents necessary to
effect such releases, including, without limitation, all appropriate UCC-3
financing statements and intellectual property releases);
(xxi)    a Control Agreement with respect to the Cash Collateral Account, duly
executed by the Parent, the Collateral Agent, and Citibank, N.A.;
(xxii)    evidence of the resolution of the "Specified Dispute" (as defined in
the Vegas.com Acquisition Agreement) in form and substance satisfactory to the
Agents (it being


DOCID - 27822767.5
 
 

- 72 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







understood that delivery of an invoice stating that payment of the amount
specified therein satisfies all payment obligations between the parties thereto
for all periods prior to September 30, 2015, along with evidence of the payment
of such invoice, shall be deemed to be satisfactory to the Agents); and
(xxiii)    such other agreements, instruments, approvals, opinions and other
documents, each satisfactory to the Agents in form and substance, as any Agent
may reasonably request.
(e)    Material Adverse Effect. The Collateral Agent shall have determined, in
its sole judgment, that no event or development shall have occurred since
December 31, 2014 which could reasonably be expected to have a Material Adverse
Effect.
(f)    Receipt of Vegas.com Acquisition Documents; Consummation of Vegas.com
Acquisition. The Agents shall have received, in form and substance reasonably
satisfactory to them, (i) a copy of the Vegas.com Acquisition Agreement and each
other Vegas.com Acquisition Document, duly executed by the parties thereto; (ii)
evidence that the Vegas.com Acquisition will be consummated in accordance with
the terms of such Vegas.com Acquisition Documents concurrently with the
effectiveness of this Agreement. Concurrently with the making of the Loan,
(i) the Parent shall have purchased pursuant to the Vegas.com Acquisition
Documents (no provision of which shall have been amended or otherwise modified
or waived in a manner adverse to the Parent, the Loan Parties, the Agents or the
Lenders without the prior written consent of the Agents), and shall have become
the owner, free and clear of all Liens other than Permitted Liens, of all of the
outstanding Equity Interests of Vegas.com, (ii) a portion of the proceeds of the
Loan shall have been applied to finance a portion of the consideration for the
Vegas.com Acquisition payable pursuant to the Vegas.com Acquisition Documents
for all of the outstanding Equity Interests of Vegas.com and the closing and
other costs relating thereto and (iii) each of the Parent, Vegas.com and the
Vegas.com Sellers shall have fully performed (or, with the prior written consent
of the Collateral Agent, received a waiver with respect to) all of the
obligations to be performed by it under the Vegas.com Acquisition Documents.
Without limiting the foregoing, the Agents shall have received a certificate of
the Parent, stating that (1) the Parent has delivered to the Agents complete and
correct copies of the Vegas.com Acquisition Documents, including all schedules
and exhibits thereto, (2) the Vegas.com Acquisition Documents set forth the
entire agreement and understanding of the parties thereto relating to the
subject matter thereof, and there are no other agreements, arrangements or
understandings, written or oral, relating to the matters covered thereby,
(3) the execution, delivery and performance of the Vegas.com Acquisition
Documents has been duly authorized by all necessary action (including, without
limitation, the obtaining of any consent of stockholders or other holders of
Equity Interests required by law or by any applicable corporate or other
organizational documents) on the part of each such Person, (4) no authorization
or approval or other action by, and no notice to filing with or license from,
any Governmental Authority is required for the consummation of such sale other
than such as have been obtained on or prior to the Effective Date, (5) each
Vegas.com Acquisition Document is the legal, valid and binding obligation of the
parties thereto, enforceable against such parties in accordance with its terms,
(6) all conditions precedent to the Vegas.com Acquisition Agreement have been
fulfilled or (with the prior written consent of the Agents) waived, (7) no
Vegas.com Acquisition Document has been


DOCID - 27822767.5
 
 

- 73 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







amended or otherwise modified in a manner adverse to the Parent, the Loan
Parties, the Agents or the Lenders and (8) there has been no breach of any
material term or condition of any Vegas.com Acquisition Document.
(g)    Cash Collateral Account. The Agents shall have received (i) evidence, in
form and substance reasonably satisfactory to them, of the establishment of the
Cash Collateral Account, (ii) immediately available funds from the Borrowers, in
an amount not less than $2,250,000, for deposit into the Cash Collateral
Account, and (iii) a Control Agreement with respect to the Cash Collateral
Account, which Control Agreement shall provide the Collateral Agent with sole
dominion and control over the Cash Collateral Account and the funds on deposit
therein.
(h)    Approvals. All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with the making of the Loans or
the conduct of the Loan Parties' business shall have been obtained and shall be
in full force and effect.
(i)    Proceedings; Receipt of Documents. All proceedings in connection with the
making of the initial Loan and the other transactions contemplated by this
Agreement and the other Loan Documents, and all documents incidental hereto and
thereto, shall be satisfactory to the Collateral Agent and its counsel, and the
Collateral Agent and such counsel shall have received all such information and
such counterpart originals or certified or other copies of such documents as the
Collateral Agent or such counsel may reasonably request.
(j)    Due Diligence. The Agents shall have completed their business, legal and
collateral due diligence with respect to each Loan Party and the results thereof
shall be acceptable to the Agents, in their sole and absolute discretion.
(k)    Notices. The Administrative Agent shall have received a Notice of
Borrowing pursuant to Section 2.02 hereof.



ARTICLE VI


REPRESENTATIONS AND WARRANTIES



Section 6.01    Representations and Warranties. Each Loan Party hereby
represents and warrants to the Secured Parties as follows:
(a)    Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated and, in the case of the
Borrowers, to make the borrowings hereunder, and to execute and deliver each
Loan Document to which it is a party, and to consummate the transactions
contemplated thereby, and (iii) is duly qualified to do business and is in good
standing in each jurisdiction in which the character of the


DOCID - 27822767.5
 
 

- 74 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except (solely for the purposes of this
subclause (iii)) where the failure to be so qualified and in good standing could
reasonably be expected to have a Material Adverse Effect.
(b)    Authorization, Etc. The execution, delivery and performance by each Loan
Party of each Loan Document to which it is or will be a party, (i) have been
duly authorized by all necessary action, (ii) do not and will not contravene (A)
any of its Governing Documents, (B) any applicable material Requirement of Law
or (C) any material provision of any material Contractual Obligation binding on
or otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval material to its operations or any of its properties.
(c)    Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is or will be a party other than filings and
recordings with respect to Collateral to be made, or otherwise delivered to the
Collateral Agent for filing or recordation, on the Effective Date.
(d)    Enforceability of Loan Documents. This Agreement is, and each other Loan
Document to which any Loan Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally and by general principles of equity.
(e)    Capitalization. On the Effective Date, after giving effect to the
transactions contemplated hereby to occur on the Effective Date, the authorized
Equity Interests of the Parent and each of its Subsidiaries and the issued and
outstanding Equity Interests of the Parent and each of its Subsidiaries are as
set forth on Schedule 6.01(e). All of the issued and outstanding shares of
Equity Interests of the Parent and each of its Subsidiaries have been validly
issued and are fully paid and nonassessable, and the holders thereof are not
entitled to any preemptive, first refusal or other similar rights. All Equity
Interests of such Subsidiaries of the Parent are owned by the Parent free and
clear of all Liens (other than Permitted Specified Liens). Except as described
on Schedule 6.01(e), there are no outstanding debt or equity securities of the
Parent or any of its Subsidiaries and no outstanding obligations of the Parent
or any of its Subsidiaries convertible into or exchangeable for, or warrants,
options or other rights for the purchase or acquisition from the Parent or any
of its Subsidiaries, or other obligations of the Parent or any of its
Subsidiaries to issue, directly or indirectly, any shares of Equity Interests of
the Parent or any of its Subsidiaries.
(f)    Litigation. There is no pending or, to the knowledge of any Loan Party,
threatened action, suit or proceeding affecting any Loan Party or any of its
properties before any court or other Governmental Authority or any arbitrator
that (i) if adversely determined, could reasonably be expected to have a
Material Adverse Effect or (ii) relates to this Agreement, any other Loan
Document or any Vegas.com Acquisition Document or any transaction contemplated
hereby


DOCID - 27822767.5
 
 

- 75 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







or thereby. There are no proceedings pending or, to the knowledge of any Loan
Party, threatened by or against any domain name registrar that would have the
effect of revoking or limiting or affecting the transfer or renewal of the
registration of any Domain Assets with or by its domain name registrar.
(g)    Financial Statements.
(i)    The Financial Statements, copies of which have been delivered to each
Agent and each Lender, fairly present the consolidated financial condition of
the Parent and its Subsidiaries as at the respective dates thereof and the
consolidated results of operations of the Parent and its Subsidiaries for the
fiscal periods ended on such respective dates, all in accordance with GAAP. The
Parent has heretofore delivered to the Lenders the unaudited pro forma
consolidated balance sheet of the Parent and its Subsidiaries as of June 30,
2015 (the "Pro Forma Balance Sheet") after giving effect to the consummation of
the Vegas.com Acquisition and the making of the Loan on the Effective Date and
the payment of all fees and expenses in connection therewith, as if they had
occurred on such date. Such Pro Forma Balance Sheet accurately reflects all
adjustments required to be made to give effect to the Vegas.com Acquisition and
present fairly in all material respects the pro forma consolidated financial
position of the Parent and its Subsidiaries as of such date, assuming that the
Vegas.com Acquisition and the making of the Loan on the Effective Date and the
payment of all fees and expenses in connection therewith, had occurred at such
date. All material indebtedness and other liabilities (including, without
limitation, Indebtedness, liabilities for taxes, long-term leases and other
unusual forward or long-term commitments), direct or contingent, of the Parent
and its Subsidiaries are set forth in the Financial Statements. Since
December 31, 2014, no event or development has occurred that has had or could
reasonably be expected to have a Material Adverse Effect.
(ii)    The Parent has heretofore furnished to each Agent and each Lender
(A) projected quarterly EBITDA and cash flows of the Parent and its Subsidiaries
for the period from September 30, 2015 through December 31, 2016 and (B)
projected annual EBITDA and cash flows of the Parent and its Subsidiaries for
the Fiscal Years ending in 2017 and 2018, which projections shall be updated
annually pursuant to Section 7.01(a)(vi).
(h)    Compliance with Law, Etc. No Loan Party or any of its Subsidiaries is in
violation of (i) any of its Governing Documents, (ii) any material Requirement
of Law or (iii) any material term of any material Contractual Obligation binding
on or otherwise affecting it or any of its properties, and no default or event
of default has occurred and is continuing thereunder.
(i)    ERISA. (i) Each Employee Plan is in substantial compliance with ERISA and
the Internal Revenue Code, (ii) no Termination Event has occurred nor is
reasonably expected to occur with respect to any Employee Plan, (iii) the most
recent annual report (Form 5500 Series) with respect to each Employee Plan,
including any required Schedule B (Actuarial Information) thereto, copies of
which have been filed with the Internal Revenue Service and delivered to the
Agents, is complete and correct and fairly presents the funding status of such
Employee Plan, and since the date of such report there has been no material
adverse change in such funding status, (iv) copies of each agreement entered
into with the PBGC, the U.S. Department of Labor or the Internal Revenue Service
with respect to any Employee Plan have been delivered to the Agents,


DOCID - 27822767.5
 
 

- 76 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







(v) no Employee Plan had an accumulated or waived funding deficiency or
permitted decrease which would create a deficiency in its funding standard
account or has applied for an extension of any amortization period within the
meaning of Section 412 of the Internal Revenue Code at any time during the
previous 60 months, and (vi) no Lien imposed under the Internal Revenue Code or
ERISA exists or is likely to arise on account of any Employee Plan within the
meaning of Section 412 of the Internal Revenue Code. No Loan Party or any of its
ERISA Affiliates has incurred any withdrawal liability under ERISA with respect
to any Multiemployer Plan, or is aware of any facts indicating that it or any of
its ERISA Affiliates may in the future incur any such withdrawal liability. No
Loan Party or any of its ERISA Affiliates nor any fiduciary of any Employee Plan
has (i) engaged in a nonexempt prohibited transaction described in Sections 406
of ERISA or 4975 of the Internal Revenue Code, (ii) failed to pay any required
installment or other payment required under Section 412 of the Internal Revenue
Code on or before the due date for such required installment or payment, (iii)
engaged in a transaction within the meaning of Section 4069 of ERISA or (iv)
incurred any liability to the PBGC which remains outstanding other than the
payment of premiums, and there are no premium payments which have become due
which are unpaid. There are no pending or, to the knowledge of any Loan Party,
threatened claims, actions, proceedings or lawsuits (other than claims for
benefits in the normal course) asserted or instituted against (i) any Employee
Plan or its assets, (ii) any fiduciary with respect to any Employee Plan, or
(iii) any Loan Party or any of its ERISA Affiliates with respect to any Employee
Plan. Except as required by Section 4980B of the Internal Revenue Code, no Loan
Party or any of its ERISA Affiliates maintains an employee welfare benefit plan
(as defined in Section 3(1) of ERISA) which provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of any Loan Party or any of its ERISA Affiliates or coverage after a
participant's termination of employment.
(j)    Taxes, Etc. (i) All foreign, Federal and material provincial, state and
local tax returns and other reports required by applicable Requirements of Law
to be filed by any Loan Party have been filed, or extensions have been obtained,
and (ii) all taxes, assessments and other governmental charges imposed upon any
Loan Party or any property of any Loan Party in an aggregate amount for all such
taxes, assessments and other governmental charges exceeding $50,000 and which
have become due and payable on or prior to the date hereof have been paid,
except to the extent contested in good faith by proper proceedings which stay
the imposition of any penalty, fine or Lien resulting from the non-payment
thereof and with respect to which adequate reserves have been set aside for the
payment thereof on the Financial Statements in accordance with GAAP; provided
that the aggregate amount of all taxes, assessments and other governmental
charges being so contested at any one time shall not exceed $250,000.
(k)    Regulations T, U and X. No Loan Party is or will be engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation T, U or X), and no proceeds of any Loan
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock or for any purpose
that violates, or is inconsistent with, the provisions of Regulation T, U and X.
(l)    Nature of Business. No Loan Party is engaged in any business other than
as set forth on Schedule 6.01(l).


DOCID - 27822767.5
 
 

- 77 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







(m)    Adverse Agreements, Etc. No Loan Party or any of its Subsidiaries is a
party to any Contractual Obligation or subject to any restriction or limitation
in any Governing Document or any judgment, order, regulation, ruling or other
requirement of a court or other Governmental Authority, which (either
individually or in the aggregate) has, or in the future could reasonably be
expected (either individually or in the aggregate) to have, a Material Adverse
Effect.
(n)    Permits, Etc. Each Loan Party has, and is in compliance with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business and Facility currently owned, leased, managed or
operated, or to be acquired, by such Person, except to the extent the failure to
have or be in compliance therewith could not reasonably be expected to have a
Material Adverse Effect. No condition exists or event has occurred which, in
itself or with the giving of notice or lapse of time or both, would result in
the suspension, revocation, impairment, forfeiture or non-renewal of any such
permit, license, authorization, approval, entitlement or accreditation, and, to
the knowledge of any Loan Party, there is no claim that any thereof is not in
full force and effect.
(o)    Properties. Each Loan Party has good and marketable title to, valid
leasehold interests in, or valid licenses to use, all property and assets
material to its business, free and clear of all Liens, except Permitted Liens.
All such properties and assets are in good working order and condition, ordinary
wear and tear excepted.
(p)    Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of any Loan Party, threatened against any
Loan Party before any Governmental Authority and no grievance or arbitration
proceeding pending or, to the knowledge of any Loan Party, threatened against
any Loan Party which arises out of or under any collective bargaining agreement,
(ii) no strike, labor dispute, slowdown, stoppage or similar action or grievance
pending or, to the knowledge of any Loan Party, threatened against any Loan
Party or (iii) to the knowledge of each Loan Party, no union representation
question existing with respect to the employees of any Loan Party and no union
organizing activity taking place with respect to any of the employees of any
Loan Party. No Loan Party or any of its ERISA Affiliates has incurred any
liability or obligation under the Worker Adjustment and Retraining Notification
Act ("WARN") or similar state law, which remains unpaid or unsatisfied. The
hours worked and payments made to employees of any Loan Party have not been in
violation of the Fair Labor Standards Act or any other applicable legal
requirements. All material payments due from any Loan Party on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of such Loan Party.
(q)    Environmental Matters. Except as set forth on Schedule 6.01(q), (i) the
operations of each Loan Party are in compliance with all material requirements
of Environmental Laws; (ii) there has been no Release at any of the properties
owned or operated by any Loan Party or a predecessor in interest, or at any
disposal or treatment facility which received Hazardous Materials generated by
any Loan Party or any predecessor in interest which could reasonably be expected
to have a Material Adverse Effect; (iii) no Environmental Action has been
asserted against any Loan Party or any predecessor in interest nor does any Loan
Party have knowledge or notice of any threatened or pending Environmental Action
against any Loan Party or any predecessor in


DOCID - 27822767.5
 
 

- 78 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







interest which could reasonably be expected to have a Material Adverse Effect;
(iv) no Environmental Actions have been asserted against any facilities that may
have received Hazardous Materials generated by any Loan Party or any predecessor
in interest which could reasonably be expected to have a Material Adverse
Effect; (v) to the knowledge of any Loan Party, no property now or formerly
owned or operated by a Loan Party has been used as a treatment or disposal site
for any Hazardous Material; (vi) no Loan Party has failed to report to the
proper Governmental Authority any Release which is required to be so reported by
any Environmental Laws which could reasonably be expected to have a Material
Adverse Effect; (vii) each Loan Party holds all licenses, permits and approvals
required under any Environmental Laws in connection with the operation of the
business carried on by it, except for such licenses, permits and approvals as to
which a Loan Party's failure to maintain or comply with could not reasonably be
expected to have a Material Adverse Effect; and (viii) no Loan Party has
received any notification pursuant to any Environmental Laws that (A) any work,
repairs, construction or Capital Expenditures are required to be made in respect
as a condition of continued compliance with any Environmental Laws, or any
license, permit or approval issued pursuant thereto or (B) any license, permit
or approval referred to above is about to be reviewed, made, subject to
limitations or conditions, revoked, withdrawn or terminated, in each case under
this clause (viii), except as could not reasonably be expected to have a
Material Adverse Effect.
(r)    Insurance. Each Loan Party maintains the insurance and required services
and financial assurance as required by law and as required by Section 7.01(h).
Schedule 6.01(r) sets forth a list of all insurance maintained by each Loan
Party on the Effective Date.
(s)    Use of Proceeds.
(i)    The proceeds of the Initial Loan were used (A) to finance a portion of
the cash consideration for the Vegas.com Acquisition, (B) to repay a portion of
the Existing Indebtedness, (C) for general working capital purposes of the
Borrowers and (D) to pay fees and expenses related to this Agreement and the
Vegas.com Acquisition.
(ii)    The proceeds of the Additional Loan shall be used (A) to finance a
portion of the cash consideration for the CBG Acquisition, (B) for general
working capital purposes of the CBG Subsidiaries and (C) to pay fees and
expenses related to the First Amendment and the CBG Acquisition.
(t)    Solvency. After giving effect to the transactions contemplated by this
Agreement and before and after giving effect to each Loan, each Loan Party is,
and the Loan Parties on a consolidated basis are, Solvent. No transfer of
property is being made by any Loan Party and no obligation is being incurred by
any Loan Party in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of such Loan Party.
(u)    Intellectual Property. (i) Each Loan Party owns or licenses or otherwise
has the right to use all Intellectual Property rights that are necessary for the
operation of its business, without infringement upon or conflict with the rights
of any other Person with respect thereto, except for such infringements and
conflicts which, individually or in the aggregate, could not reasonably


DOCID - 27822767.5
 
 

- 79 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







be expected to have a Material Adverse Effect. Set forth on Schedule 6.01(u) is
a complete and accurate list as of the Effective Date of (i) each item of
Registered Intellectual Property owned by each Loan Party; (ii) each material
work of authorship owned by each Loan party and which is not Registered
Intellectual Property, and (iii) each material Intellectual Property Contract to
which each Loan Party is bound. Schedule 6.01 identifies certain infringement
actions to which certain of the Loan Parties are a party, but none of such
actions, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect. No trademark or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party infringes upon or conflicts with
any rights owned by any other Person, and no claim or litigation regarding any
of the foregoing is pending or, to the knowledge of any Loan Party, threatened,
except for such infringements and conflicts which could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
To the knowledge of each Loan Party, no patent, invention, device, application,
principle or any statute, law, rule, regulation, standard or code pertaining to
Intellectual Property is pending or proposed, which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
(ii)    The Domain Assets are not subject to any encumbrances or restrictions,
such as registrar or registry locks, that limit the Loan Parties' rights to
access and use the Domain Assets. Since the Domain Assets have been owned by a
Loan Party, they have not been used by or on behalf of such party for purposes
of the delivery of viruses, worms, malicious code, spyware, or link farms (i.e.,
multiple pop-up windows that cannot be closed without another window popping
open), or otherwise in connection with the sending of unsolicited bulk email,
so-called "phishing," or any other similar illegal, fraudulent or misleading
purposes. The Whois contact information for all of the Domain Assets, including
name, address, email address and telephone number, is currently accurate and up
to date. No Domain Asset has been challenged or, to the knowledge of any Loan
Party, threatened as infringing in any way, and, to the knowledge of any Loan
Party, no Domain Asset is alleged to infringe the trademark, copyright or domain
name of any other person. Each Loan Party and each of its Subsidiaries is not in
violation of any applicable rule, regulation, policy, or procedure of (A) the
Internet Corporation for Assigned Names and Numbers, (B) any applicable domain
name registry, or (C) any applicable domain name registrar in connection with
the Domain Assets and the Domain Assets are in compliance with all formal legal
requirements. Each Loan Party is not and has not engaged in or otherwise aided
or solicited any third parties to engage in click fraud or any other acts or
omissions of any kind to artificially inflate the value of the traffic or
revenue statistics of the Domain Assets. Each Loan Party does not directly or
indirectly have any other domain names or websites that are illegally or
unlawfully driving Internet visitors and traffic in any way to the Domain
Assets, or that otherwise violate in any material respect such party's third
party domain name traffic agreements.
(v)    Immaterial Subsidiaries. MyStockFund Securities Inc. (i) engages in no
business activities other than business activities necessary in connection with
the winding down of its business operations, (ii) owns no assets, other than
assets having a fair market value equal to or less than $50,000 in the aggregate
for all such assets, or (iii) has no liabilities, other than liabilities equal
to or less than $50,000 in the aggregate for all such liabilities.


DOCID - 27822767.5
 
 

- 80 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







(w)    Investment Company Act. None of the Loan Parties is (i) an "investment
company" or an "affiliated person" or "promoter" of, or "principal underwriter"
of or for, an "investment company", as such terms are defined in the Investment
Company Act of 1940, as amended, or (ii) subject to regulation under any
Requirement of Law that limits in any respect its ability to incur Indebtedness
or which may otherwise render all or a portion of the Obligations unenforceable.
(x)    Customers and Suppliers. There exists no actual or, to the knowledge of
any Loan Party, threatened, termination, cancellation or limitation of, or
modification to or change in, the business relationship between (i) any Loan
Party, on the one hand, and any customer or any group thereof, on the other
hand, whose agreements with any Loan Party are individually or in the aggregate
material to the business or operations of such Loan Party, or (ii) any Loan
Party, on the one hand, and any supplier or any group thereof, on the other
hand, whose agreements with any Loan Party are individually or in the aggregate
material to the business or operations of such Loan Party; and, to the knowledge
of any Loan Party, there exists no present state of facts or circumstances that
could give rise to or result in any such termination, cancellation, limitation,
modification or change.
(y)    Credit Card Agreements. Set forth in Schedule 6.01(y) is a correct and
complete list of (i) all of the Credit Card Agreements existing as of the
Effective Date between and/or among any Loan Party, any of its Affiliates, the
Credit Card Issuers, the Credit Card Processors and any of their affiliates, and
(ii) the term of such Credit Card Agreements. The Credit Card Agreements
constitute all of such agreements necessary for each Loan Party to operate its
business as presently conducted with respect to credit cards and debit cards and
no Account of the Loan Parties arise from customer purchases with credit cards
or debit cards, other than those which are issued by Credit Card Issuers with
whom any Loan Party has entered into one of the Credit Card Agreements set forth
on Schedule 6.01(y) hereto or with whom each Loan Party has entered into a
Credit Card Agreement in accordance with this Section 6.01(y). Each of the
Credit Card Agreements constitutes the legal, valid and binding obligations of
such Loan Party, enforceable against such Loan Party in accordance with their
respective terms except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors' rights. To the knowledge of each Loan
Party, no default or event of default, or act, condition or event which after
notice or passage of time or both, would constitute a default or an event of
default under any of the Credit Card Agreements exists or has occurred and is
continuing. Each Loan Party and, to each Loan Party's knowledge, the other
parties thereto, have complied with all of the terms and conditions of the
Credit Card Agreements to the extent necessary for such Loan Party to be
entitled to receive all payments thereunder. The Loan Parties have delivered, or
caused to be delivered to the Agents, true, correct and complete copies of all
of the Credit Card Agreements.
(z)    Consummation of Acquisition. The Parent has delivered to the Agents
complete and correct copies of the Vegas.com Acquisition Documents, including
all schedules and exhibits thereto. The Vegas.com Acquisition Documents set
forth the entire agreement and understanding of the parties thereto relating to
the subject matter thereof, and there are no other agreements, arrangements or
understandings, written or oral, relating to the matters covered thereby.


DOCID - 27822767.5
 
 

- 81 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







The execution, delivery and performance of the Vegas.com Acquisition Documents
has been duly authorized by all necessary action (including, without limitation,
the obtaining of any consent of stockholders or other holders of Equity
Interests required by law or by any applicable corporate or other organizational
documents) on the part of the Parent and, to the knowledge of the Parent, on the
part of each other Person party thereto. No authorization or approval or other
action by, and no notice to filing with or license from, any Governmental
Authority on behalf of the Parent and, to the knowledge of the Parent, on behalf
of any other Person party thereto is required for the consummation of such sale
other than such as have been obtained on or prior to the Effective Date. Each
Vegas.com Acquisition Document is the legal, valid and binding obligation of the
Parent and, to the knowledge of the Parent, each other Person party thereto,
enforceable against each such Person in accordance with its terms. All
conditions precedent to the Vegas.com Acquisition Agreement have been fulfilled
or (with the prior written consent of the Agents) waived, no Vegas.com
Acquisition Document has been amended or otherwise modified in a manner adverse
to the Parent, any other Loan Party, the Agents or the Lenders, and there has
been no breach of any material term or condition of any Vegas.com Acquisition
Document. The Parent has delivered to the Agents complete and correct copies of
the CBG Acquisition Documents, including all schedules and exhibits thereto. The
CBG Acquisition Documents set forth the entire agreement and understanding of
the parties thereto relating to the subject matter thereof, and there are no
other agreements, arrangements or understandings, written or oral, relating to
the matters covered thereby. The execution, delivery and performance of the CBG
Acquisition Documents has been duly authorized by all necessary action
(including, without limitation, the obtaining of any consent of stockholders or
other holders of Equity Interests required by law or by any applicable corporate
or other organizational documents) on the part of the Parent and the BVI
Borrower and, to the knowledge of the Parent and the BVI Borrower, on the part
of each other Person party thereto. No authorization or approval or other action
by, and no notice to filing with or license from, any Governmental Authority on
behalf of the Parent or the BVI Borrower and, to the knowledge of the Parent and
the BVI Borrower, on behalf of any other Person party thereto is required for
the consummation of such sale other than such as have been obtained on or prior
to the First Amendment Effective Date. Each CBG Acquisition Document is the
legal, valid and binding obligation of the Parent and the BVI Borrower and, to
the knowledge of the Parent and the BVI Borrower, each other Person party
thereto, enforceable against each such Person in accordance with its terms. All
conditions precedent to the CBG Acquisition Agreement have been fulfilled (or
with the prior written consent of the Agents, waived), no CBG Acquisition
Document has been amended or otherwise modified in a manner adverse to the
Parent or the BVI Borrower, any other Loan Party, the Agents or the Lenders, and
there has been no breach of any material term or condition of any CBG
Acquisition Document.
(aa)    Anti-Money Laundering and Anti-Terrorism Laws.
(i)    None of the Loan Parties, nor any Affiliate of the Loan Parties
controlled by the Loan Parties, nor, to the knowledge of any Loan Party, any
Affiliate of any of the Loan Parties, has violated or is in violation of any of
the Anti-Money Laundering and Anti-Terrorism Laws or has engaged in or conspired
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the Anti-Money Laundering
and Anti-Terrorism Laws.


DOCID - 27822767.5
 
 

- 82 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







(ii)    None of the Loan Parties, nor any Affiliate of the Loan Parties
controlled by the Loan Parties, nor, to the knowledge of any Loan Party, any
Affiliate of any of the Loan Parties, nor any officer, director or principal
shareholder or owner of any of the Loan Parties, nor any of the Loan Parties'
respective agents acting or benefiting in any capacity in connection with the
Loans or other transactions hereunder, is a Blocked Person.
(iii)    None of the Loan Parties and, to the knowledge of any Loan Party, no
agents acting in any capacity in connection with the Loans or other transactions
hereunder, (A) conducts any business with or for the benefit of any Blocked
Person or engages in making or receiving any contribution of funds, goods or
services to, from or for the benefit of any Blocked Person, or (B) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked or subject to blocking pursuant to any OFAC Sanctions Programs.
(bb)    Anti-Bribery and Anti-Corruption Laws.
(i)    The Loan Parties are in compliance with the U.S. Foreign Corrupt
Practices Act of 1977, as amended (the "FCPA") and the anti-bribery and
anti-corruption laws of those jurisdictions in which they do business
(collectively, the "Anti-Corruption Laws").
(ii)    None of the Loan Parties has at any time:
(A)    offered, promised, paid, given, or authorized the payment or giving of
any money, gift or other thing of value, directly or indirectly, to or for the
benefit of any employee, official, representative, or other person acting on
behalf of any foreign (i.e., non-U.S.) Governmental Authority thereof, or of any
public international organization, or any foreign political party or official
thereof, or candidate for foreign political office (collectively, "Foreign
Official"), for the purpose of: (1) influencing any act or decision of such
Foreign Official in his, her, or its official capacity; (2) inducing such
Foreign Official to do, or omit to do, an act in violation of the lawful duty of
such Foreign Official, or (3) securing any improper advantage, in order to
obtain or retain business for, or with, or to direct business to, any Person; or
(B)    acted or attempted to act in any manner which would subject any of the
Loan Parties to liability under any Anti-Corruption Law.
(iii)    To the knowledge of any Loan Party, there are, and have been, no
allegations, investigations or inquiries with regard to a potential violation of
any Anti-Corruption Law by any of the Loan Parties or any of their respective
current or former directors, officers, employees, stockholders or agents, or
other persons acting or purporting to act on their behalf.
(iv)    The Loan Parties have adopted, implemented and maintain anti-bribery and
anti-corruption policies and procedures that are reasonably designed to ensure
compliance with the Anti-Corruption Laws.


DOCID - 27822767.5
 
 

- 83 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







(cc)    Full Disclosure.
(i)    Each Loan Party has disclosed to the Agents all agreements, instruments
and corporate or other restrictions to which it is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information furnished by or on behalf of any
Loan Party to the Agents (other than forward-looking information and projections
and information of a general economic nature and general information about
Borrowers' industry) in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which it was made, not misleading.
(ii)    Projections have been prepared on a reasonable basis and in good faith
based on assumptions, estimates, methods and tests that are believed by the Loan
Parties to be reasonable at the time such Projections were prepared and
information believed by the Loan Parties to have been accurate based upon the
information available to the Loan Parties at the time such Projections were
furnished to the Lenders, and Parent is not be aware of any facts or information
that would lead it to believe that such Projections are incorrect or misleading
in any material respect; it being understood that (A) Projections are by their
nature subject to significant uncertainties and contingencies, many of which are
beyond the Loan Parties' control, (B) actual results may differ materially from
the Projections and such variations may be material and (C) the Projections are
not a guarantee of performance.
(dd)    Exchange Controls. Each Loan Party has the ability to lawfully pay
solely and exclusively in Dollars the total amount which is, or may become,
payable by it to the Lenders under the Loan Documents.



ARTICLE VII


COVENANTS OF THE LOAN PARTIES



Section 7.01    Affirmative Covenants. So long as any principal of or interest
on any Loan or any other Obligation (whether or not due) shall remain unpaid
(other than Contingent Indemnity Obligations) or any Lender shall have any
Commitment hereunder, each Loan Party will, unless the Required Lenders shall
otherwise consent in writing:
(a)    Reporting Requirements. Furnish to each Agent and each Lender:
(i)    as soon as available, and in any event within 30 days after the end of
each fiscal month of the Parent and its Subsidiaries commencing with the first
fiscal month of the Parent and its Subsidiaries ending after the Effective Date,
(A) internally prepared consolidated balance sheets and consolidated and
consolidating statements of operations and retained earnings and statements of
cash flows as at the end of such fiscal month, and for the period commencing at


DOCID - 27822767.5
 
 

- 84 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







the end of the immediately preceding Fiscal Year and ending with the end of such
fiscal month, setting forth in each case in comparative form the figures for the
corresponding date or period set forth in the financial statements for the
immediately preceding Fiscal Year (or, in the case of Vegas.com and its
Subsidiaries for the first 12 months following the Effective Date, only the
statement of operations for the immediately preceding Fiscal Year), in
reasonable detail and certified by an Authorized Officer of the Parent as fairly
presenting, in all material respects, the financial position of the Parent and
its Subsidiaries as at the end of such fiscal month and the results of
operations, retained earnings and cash flows of the Parent and its Subsidiaries
for such fiscal month and for such year-to-date period, in accordance with GAAP
applied in a manner consistent with that of the most recent audited financial
statements furnished to the Agents and the Lenders, subject to the absence of
footnotes and normal year-end adjustments and (B) a report regarding certain key
operating metrics of the Parent and its Subsidiaries for such month, in the form
of Exhibit D hereto; provided that, for all periods ended on or prior to
December 31, 2015, the requirements of sub-clause (A) of this clause shall be
satisfied by delivery of financial statements substantially in the form of
Exhibit E hereto;
(ii)    as soon as available and in any event within 45 days after the end of
each fiscal quarter of the Parent and its Subsidiaries commencing with the first
fiscal quarter of the Parent and its Subsidiaries ending after the Effective
Date, consolidated balance sheets, and consolidated and consolidating statements
of operations and retained earnings and statements of cash flows of the Parent
and its Subsidiaries as at the end of such quarter, and for the period
commencing at the end of the immediately preceding Fiscal Year and ending with
the end of such quarter, setting forth in each case in comparative form the
figures for the corresponding date or period set forth in (A) the financial
statements for the immediately preceding Fiscal Year (or, in the case of
Vegas.com and its Subsidiaries for the first 12 months following the Effective
Date, only the statement of operations for the immediately preceding Fiscal
Year) and (B) the Projections, all in reasonable detail and certified by an
Authorized Officer of the Parent as fairly presenting, in all material respects,
the financial position of the Parent and its Subsidiaries as of the end of such
quarter and the results of operations and cash flows of the Parent and its
Subsidiaries for such quarter and for such year-to-date period, in accordance
with GAAP applied in a manner consistent with that of the most recent audited
financial statements of the Parent and its Subsidiaries furnished to the Agents
and the Lenders, subject to the absence of footnotes and normal year-end
adjustments;
(iii)    as soon as available, and in any event within 90 days after the end of
each Fiscal Year of the Parent and its Subsidiaries, consolidated balance
sheets, and consolidated and consolidating statements of operations and retained
earnings and statements of cash flows of the Parent and its Subsidiaries as at
the end of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding date or period set forth in (A) the financial
statements for the immediately preceding Fiscal Year (or, in the case of
Vegas.com and its Subsidiaries for the first 12 months following the Effective
Date, only the statement of operations for the immediately preceding Fiscal
Year), and (B) the Projections, all in reasonable detail and prepared in
accordance with GAAP, and accompanied by a report and an opinion, prepared in
accordance with generally accepted auditing standards, of independent certified
public accountants of recognized standing selected by the Parent and
satisfactory to the Agents (which opinion shall be without (1) a "going concern"
or like qualification or exception, (2) any qualification or exception


DOCID - 27822767.5
 
 

- 85 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







as to the scope of such audit, or (3) any qualification which relates to the
treatment or classification of any item and which, as a condition to the removal
of such qualification, would require an adjustment to such item, the effect of
which would be to cause any noncompliance with the provisions of Section 7.03),
together with a written statement of such accountants (x) to the effect that, in
making the examination necessary for their certification of such financial
statements, they have not obtained any knowledge of the existence of an Event of
Default or a Default under Section 7.03 and (y) if such accountants shall have
obtained any knowledge of the existence of an Event of Default or such Default,
describing the nature thereof;
(iv)    simultaneously with the delivery of the financial statements of the
Parent and its Subsidiaries required by clauses (i), (ii) and (iii) of this
Section 7.01(a), a certificate of an Authorized Officer of the Parent (a
"Compliance Certificate"):
(A)    stating that such Authorized Officer has reviewed the provisions of this
Agreement and the other Loan Documents and has made or caused to be made under
his or her supervision a review of the condition and operations of the Parent
and its Subsidiaries during the period covered by such financial statements with
a view to determining whether the Parent and its Subsidiaries were in compliance
with all of the provisions of this Agreement and such Loan Documents at the
times such compliance is required hereby and thereby, and that such review has
not disclosed, and such Authorized Officer has no knowledge of, the occurrence
and continuance during such period of an Event of Default or Default or, if an
Event of Default or Default had occurred and continued or is continuing,
describing the nature and period of existence thereof and the action which the
Parent and its Subsidiaries propose to take or have taken with respect thereto,
(B)    in the case of the delivery of the financial statements of the Parent and
its Subsidiaries required by clauses (ii) and (iii) of this Section 7.01(a),
(1) attaching a schedule showing the calculation of the financial covenants
specified in Section 7.03 and (2) including a discussion and analysis of the
financial condition and results of operations of the Parent and its Subsidiaries
for the portion of the Fiscal Year then elapsed and discussing the reasons for
any significant variations from the Projections for such period and the figures
for the corresponding period in the previous Fiscal Year, and
(C)    in the case of the delivery of the financial statements of the Parent and
its Subsidiaries required by clause (iii) of this Section 7.01(a), attaching
(1) a summary of all material insurance coverage maintained as of the date
thereof by any Loan Party and all material insurance coverage planned to be
maintained by any Loan Party, together with such other related documents and
information as the Administrative Agent may reasonably require, (2) the
calculation of the Excess Cash Flow in accordance with the terms of Section
2.05(c)(i) and (3) confirmation that there have been no changes (other than
immaterial changes that could not affect the validity, perfection of priority of
the Collateral Agent's Lien on any Collateral) to the information contained in
each of the Perfection Certificates delivered on the Effective Date or the date
of the most recently updated Perfection Certificate delivered pursuant to this
clause (iv) and/or attaching an updated Perfection Certificate identifying any
such changes to the information contained therein;


DOCID - 27822767.5
 
 

- 86 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







(v)    as soon as available and in any event within 30 days after the end of
each fiscal month of the Parent and its Subsidiaries commencing with the first
fiscal month of the Parent and its Subsidiaries ending after the Effective Date,
reports in form and detail satisfactory to the Agents and certified by an
Authorized Officer of the Administrative Borrower as being accurate and complete
(A) listing all Accounts of the Loan Parties as of such day, which shall include
the amount and age of each such Account, showing separately those which are more
than 30, 60, 90 and 120 days old and a description of all Liens, set-offs,
defenses and counterclaims with respect thereto, and such other information as
any Agent may reasonably request, (B) listing all accounts payable of the Loan
Parties as of each such day which shall include the amount and age of each such
account payable and such other information as any Agent may reasonably request,
all in detail and in form satisfactory to the Agents; provided that, for all
periods ended on or prior to December 31, 2015, the requirements of this clause
(v) shall be satisfied by delivery of a report substantially in the form of
Exhibit F hereto;
(vi)    as soon as available and in any event not later than 30 days after the
end of each Fiscal Year, a certificate of an Authorized Officer of the Parent
(A) attaching Projections for the Parent and its Subsidiaries, supplementing and
superseding the Projections previously required to be delivered pursuant to this
Agreement, including quarterly balance sheets, income statements and statements
of cash flows of the Parent and its Subsidiaries for the remainder of such
Fiscal Year of the Parent and its Subsidiaries, and annual balance sheets,
income statements and statements of cash flows of the Parent and its
Subsidiaries for all Fiscal Years ended thereafter through the Final Maturity
Date, in each case, in form and substance satisfactory to the Agents, and (B)
certifying that the representations and warranties set forth in Section
6.01(cc)(ii) are true and correct with respect to the Projections;
(vii)    promptly after submission to any Governmental Authority, all documents
and information furnished to such Governmental Authority in connection with any
investigation of any Loan Party other than routine inquiries by such
Governmental Authority;
(viii)    as soon as possible, and in any event within 3 days after any
Authorized Officer of any Loan Party has knowledge of the occurrence of an Event
of Default or Default or the occurrence of any event or development that could
reasonably be expected to have a Material Adverse Effect, the written statement
of an Authorized Officer of the Administrative Borrower setting forth the
details of such Event of Default or Default or other event or development having
a Material Adverse Effect and the action which the affected Loan Party proposes
to take with respect thereto;
(ix)    (A) as soon as possible and in any event within 10 days after any Loan
Party or any ERISA Affiliate thereof knows or has reason to know that (1) any
Reportable Event with respect to any Employee Plan has occurred, (2) any other
Termination Event with respect to any Employee Plan has occurred, or (3) an
accumulated funding deficiency has been incurred or an application has been made
to the Secretary of the Treasury for a waiver or modification of the minimum
funding standard (including installment payments) or an extension of any
amortization period under Section 412 of the Internal Revenue Code with respect
to an Employee Plan, a statement of an Authorized Officer of the Administrative
Borrower setting forth the details of such occurrence


DOCID - 27822767.5
 
 

- 87 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







and the action, if any, which such Loan Party or such ERISA Affiliate proposes
to take with respect thereto, (B) promptly and in any event within 3 days after
receipt thereof by any Loan Party or any ERISA Affiliate thereof from the PBGC,
copies of each notice received by any Loan Party or any ERISA Affiliate thereof
of the PBGC's intention to terminate any Plan or to have a trustee appointed to
administer any Plan, (C) promptly and in any event within 10 days after the
filing thereof with the Internal Revenue Service if requested by any Agent,
copies of each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) with respect to each Employee Plan and Multiemployer Plan, (D)
promptly and in any event within 10 days after any Loan Party or any ERISA
Affiliate thereof knows or has reason to know that a required installment within
the meaning of Section 412 of the Internal Revenue Code has not been made when
due with respect to an Employee Plan, (E) promptly and in any event within 3
days after receipt thereof by any Loan Party or any ERISA Affiliate thereof from
a sponsor of a Multiemployer Plan or from the PBGC, a copy of each notice
received by any Loan Party or any ERISA Affiliate thereof concerning the
imposition or amount of withdrawal liability under Section 4202 of ERISA or
indicating that such Multiemployer Plan may enter reorganization status under
Section 4241 of ERISA, and (F) promptly and in any event within 10 days after
any Loan Party or any ERISA Affiliate thereof sends notice of a plant closing or
mass layoff (as defined in WARN) to employees, copies of each such notice sent
by such Loan Party or such ERISA Affiliate thereof;
(x)    promptly after the commencement thereof but in any event not later than 5
days after service of process with respect thereto on, or the obtaining of
knowledge thereof by, any Loan Party, notice of each action, suit or proceeding
before any court or other Governmental Authority or other regulatory body or any
arbitrator which, if adversely determined, could reasonably be expected to have
a Material Adverse Effect;
(xi)    as soon as possible and in any event within 5 days after execution,
receipt or delivery thereof, copies of any material notices that any Loan Party
executes or receives in connection with the sale or other Disposition of the
Equity Interests of, or all or substantially all of the assets of, any Loan
Party;
(xii)    as soon as possible and in any event within 5 days after the delivery
thereof to the Parent's Board of Directors, copies of all reports or other
information so delivered;
(xiii)    promptly after (A) the sending or filing thereof, copies of all
statements, reports and other information any Loan Party sends to any holders of
its Indebtedness or its securities or files with the SEC or any national
(domestic or foreign) securities exchange and (B) the receipt thereof, a copy of
any material notice received from any holder of its Indebtedness;
(xiv)    promptly upon receipt thereof, copies of all financial reports
(including, without limitation, management letters), if any, submitted to any
Loan Party by its auditors in connection with any annual or interim audit of the
books thereof;
(xv)    promptly upon request, any certification or other evidence requested
from time to time by any Lender in its sole discretion, confirming the
Borrowers' compliance with Section 7.02(r);


DOCID - 27822767.5
 
 

- 88 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







(xvi)    as soon as available, but in any event not later than 30 days after the
end of each fiscal month, the monthly statements received by any Loan Party from
any Credit Card Issuers or Credit Card Processors, together with such additional
information with respect thereto as shall be reasonably sufficient to enable the
Agents to monitor the transactions pursuant to the Credit Card Agreements;
(xvii)    simultaneously with the delivery of the financial statements of the
Parent and its Subsidiaries required by clauses (i), (ii) and (iii) of this
Section 7.01(a), if, as a result of any change in accounting principles and
policies from those used in the preparation of the Financial Statements that is
permitted by Section 7.02(q), the consolidated financial statements of the
Parent and its Subsidiaries delivered pursuant to clauses (i), (ii) and (iii) of
this Section 7.01(a) will differ from the consolidated financial statements that
would have been delivered pursuant to such subdivisions had no such change in
accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change, one or more statements
of reconciliation for all such prior financial statements in form and substance
satisfactory to the Agents; and
(xviii)    promptly upon request, such other information concerning the
condition or operations, financial or otherwise, of any Loan Party as any Agent
may from time to time may reasonably request.
(b)    Additional Guarantors and Collateral Security. Cause:
(i)    each Subsidiary of any Loan Party not in existence on the Effective Date,
to execute and deliver to the Collateral Agent promptly and in any event within
3 Business Days after the formation, acquisition or change in status thereof,
(A) a Joinder Agreement, pursuant to which such Subsidiary shall be made a party
to this Agreement as a Guarantor, (B) a supplement to the Security Agreement,
together with (1) certificates evidencing all of the Equity Interests of any
Person owned by such Subsidiary required to be pledged under the terms of the
Security Agreement, (2) undated stock powers for such Equity Interests executed
in blank with signature guaranteed, and (3) such opinions of counsel as the
Collateral Agent may reasonably request, (C) to the extent required under the
terms of this Agreement, one or more Mortgages creating on the real property of
such Subsidiary a perfected, first priority Lien (in terms of priority, subject
only to Permitted Specified Liens) on such real property and such other Real
Property Deliverables as may be required by the Collateral Agent with respect to
each such real property, (D) Credit Card Acknowledgements with respect to any
Credit Card Agreements of such Subsidiary, (E) Domain Name Control Agreements
with respect to any Domain Assets owned by such Subsidiary, and (F) such other
agreements, instruments, approvals or other documents reasonably requested by
the Collateral Agent in order to create, perfect, establish the first priority
of or otherwise protect any Lien purported to be covered by any such Security
Agreement or Mortgage or otherwise to effect the intent that such Subsidiary
shall become bound by all of the terms, covenants and agreements contained in
the Loan Documents and that all property and assets of such Subsidiary shall
become Collateral for the Obligations; and
(ii)    each owner of the Equity Interests of any such Subsidiary to execute and
deliver promptly and in any event within 3 Business Days after the formation or
acquisition of


DOCID - 27822767.5
 
 

- 89 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







such Subsidiary a Pledge Amendment (as defined in the Security Agreement),
together with (A) certificates evidencing all of the Equity Interests of such
Subsidiary required to be pledged under the terms of the Security Agreement,
(B) undated stock powers or other appropriate instruments of assignment for such
Equity Interests executed in blank with signature guaranteed, (C) such opinions
of counsel as the Collateral Agent may reasonably request and (D) such other
agreements, instruments, approvals or other documents requested by the
Collateral Agent.
Notwithstanding the foregoing, no Foreign Subsidiary shall be required to become
a Guarantor of the U.S. Obligations hereunder (and, as such, shall not be
required to deliver the documents required by clause (i) above in respect of any
U.S. Obligations); provided, however, that if the Equity Interests of a Foreign
Subsidiary are directly owned by a U.S. Loan Party, such U.S. Loan Party shall
deliver all such documents, instruments, agreements (including, without
limitation, at the reasonable request of the Collateral Agent, a pledge
agreement governed by the laws of the jurisdiction of the organization of such
Foreign Subsidiary) and certificates described in clause (ii) above to the
Collateral Agent, and take all commercially reasonable actions reasonably
requested by the Collateral Agent or otherwise necessary to grant and to perfect
a first-priority Lien (subject to Permitted Specified Liens) in favor of the
Collateral Agent, for the benefit of the Agents and the Lenders, as security for
the U.S. Obligations in 65% of the voting Equity Interests of such Foreign
Subsidiary and 100% of all other Equity Interests of such Foreign Subsidiary
owned by such Loan Party.
(c)    Compliance with Laws; Payment of Taxes.
(i)    Comply, and cause each of its Subsidiaries to comply, in all material
respects, with all Requirements of Law (including, without limitation, all
Environmental Laws), judgments and awards (including any settlement of any claim
that, if breached, could give rise to any of the foregoing).
(ii)    Pay, and cause each of its Subsidiaries to pay, in full before
delinquency or before the expiration of any extension period, all taxes,
assessments and other governmental charges imposed upon any Loan Party or any of
its Subsidiaries or any property of any Loan Party or any of its Subsidiaries in
an aggregate amount for all such taxes, assessments and other governmental
charges exceeding $50,000, except to the extent contested in good faith by
proper proceedings which stay the imposition of any penalty, fine or Lien
resulting from the non-payment thereof and with respect to which adequate
reserves have been set aside for the payment thereof in accordance with GAAP;
provided that the aggregate amount of all taxes, assessments and other
governmental charges being so contested at any one time shall not exceed
$250,000.
(d)    Preservation of Existence, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, its existence, rights and privileges,
except as otherwise expressly permitted pursuant to Section 7.02(c), and become
or remain, and cause each of its Subsidiaries to become or remain, duly
qualified and in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except to the extent that the failure to be
so qualified could not reasonably be expected to have a Material Adverse Effect.


DOCID - 27822767.5
 
 

- 90 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







(e)    Keeping of Records and Books of Account. Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in accordance
with GAAP.
(f)    Inspection Rights. Permit, and cause each of its Subsidiaries to permit,
the agents and representatives of any Agent at any time and from time to time
upon reasonable prior notice to the Administrative Borrower and during normal
business hours, at the expense of the Borrowers, to examine and make copies of
and abstracts from its records and books of account, to visit and inspect its
properties, to verify materials, leases, notes, accounts receivable, deposit
accounts and its other assets, to conduct audits, physical counts, valuations,
appraisals, Phase I Environmental Site Assessments (and, if requested by the
Collateral Agent based upon the results of any such Phase I Environmental Site
Assessment, a Phase II Environmental Site Assessment) or examinations and to
discuss its affairs, finances and accounts with any of its directors, officers,
managerial employees, independent accountants or any of its other
representatives; provided that the Borrowers shall not be required to reimburse
the Agents for more than one such visit, inspection, audit, appraisal or other
examination during any calendar year (excluding Qualified Appraisals) unless an
Event of Default has occurred and is continuing (in which case no such limit
shall be applicable). In furtherance of the foregoing, each Loan Party hereby
authorizes its independent accountants, and the independent accountants of each
of its Subsidiaries, to discuss the affairs, finances and accounts of such
Person (independently or together with representatives of such Person) with the
agents and representatives of any Agent in accordance with this Section 7.01(f).
(g)    Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties which are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear and tear and casualty excepted, and comply, and
cause each of its Subsidiaries to comply, at all times with the provisions of
all leases to which it is a party as lessee or under which it occupies property,
so as to prevent any loss or forfeiture thereof or thereunder, except to the
extent the failure to so maintain and preserve or so comply could not reasonably
be expected to have a Material Adverse Effect.
(h)    Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations (including, without limitation, comprehensive general liability,
hazard, rent, worker's compensation and business interruption insurance) with
respect to its properties (including all real properties leased or owned by it)
and business, in such amounts and covering such risks as is required by any
Governmental Authority having jurisdiction with respect thereto or as is carried
generally in accordance with sound business practice by companies in similar
businesses similarly situated and in any event in amount, adequacy and scope
reasonably satisfactory to the Collateral Agent. All policies covering the
Collateral are to be made payable to the Collateral Agent for the benefit of the
Agents and the Lenders, as its interests may appear, in case of loss, under a
standard non-contributory "lender" or "secured party" clause and are to contain
such other provisions as the Collateral Agent may reasonably require to fully
protect the Lenders' interest in the Collateral and to any payments to be made
under such policies. All certificates of insurance are to be delivered to the
Collateral Agent and the policies are to be premium prepaid, with the loss
payable and additional insured endorsement in favor of the Collateral Agent and
such other Persons as the


DOCID - 27822767.5
 
 

- 91 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







Collateral Agent may designate from time to time, and shall provide for not less
than 30 days' (10 days' in the case of non-payment) prior written notice to the
Collateral Agent of the exercise of any right of cancellation. If any Loan Party
or any of its Subsidiaries fails to maintain such insurance, the Collateral
Agent may arrange for such insurance, but at the Borrowers' expense and without
any responsibility on the Collateral Agent's part for obtaining the insurance,
the solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Upon the occurrence and during the continuance of an Event
of Default, the Collateral Agent shall have the sole right, in the name of the
Lenders, any Loan Party and its Subsidiaries, to file claims under any insurance
policies, to receive, receipt and give acquittance for any payments that may be
payable thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.
(i)    Obtaining of Permits, Etc. Obtain, maintain and preserve, and cause each
of its Subsidiaries to obtain, maintain and preserve, and take all necessary
action to timely renew, all permits, licenses, authorizations, approvals,
entitlements and accreditations that are necessary or useful in the proper
conduct of its business, in each case, except to the extent the failure to
obtain, maintain, preserve or take such action could not reasonably be expected
to have a Material Adverse Effect.
(j)    Environmental. (i) Keep any property either owned or operated by it or
any of its Subsidiaries free of any Environmental Liens; (ii) comply, and cause
each of its Subsidiaries to comply, with all Environmental Laws and provide to
the Collateral Agent any documentation of such compliance which the Collateral
Agent may reasonably request; (iii) provide the Agents written notice within 5
days of any Authorized Officer of any Loan Party obtaining knowledge of any
Release of a Hazardous Material in excess of any reportable quantity from or
onto property at any time owned or operated by it or any of its Subsidiaries,
and take any Remedial Actions required to abate said Release; and (iv) provide
the Agents with written notice within 10 days of the receipt of any of the
following: (A) notice that an Environmental Lien has been filed against any
property of any Loan Party or any of its Subsidiaries; (B) commencement of any
Environmental Action or notice that an Environmental Action will be filed
against any Loan Party or any of its Subsidiaries; and (C) notice of a
violation, citation or other administrative order which could reasonably be
expected to have a Material Adverse Effect.
(k)    Fiscal Year. Cause the Fiscal Year of the Parent and its Subsidiaries to
end on December 31st of each calendar year unless the Agents consent to a change
in such Fiscal Year (and appropriate related changes to this Agreement).
(l)    Landlord Waivers; Collateral Access Agreements. Commencing on the date
that is 30 days following the Effective Date, at any time any Collateral with a
book value in excess of $250,000 (when aggregated with all other Collateral at
the same location) is located on any real property of a Loan Party (whether such
real property is now existing or acquired after the Effective Date) which is not
owned by a Loan Party, or is stored on the premises of a bailee, warehouseman,
or similar party, use commercially reasonable efforts to obtain written
subordinations or waivers


DOCID - 27822767.5
 
 

- 92 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







or collateral access agreements, as the case may be, in form and substance
satisfactory to the Collateral Agent.
(m)    After Acquired Real Property. Upon the acquisition by it or any of its
Subsidiaries, other than any Foreign Subsidiary, after the date hereof of any
fee interest in any real property (wherever located) (each such interest being a
"New Facility") with a Current Value (as defined below) in excess of $100,000
immediately so notify the Collateral Agent, setting forth with specificity a
description of the interest acquired, the location of the real property, any
structures or improvements thereon and either an appraisal or such Loan Party's
good-faith estimate of the current value of such real property (for purposes of
this Section, the "Current Value"). The Collateral Agent shall notify such Loan
Party whether it intends to require a Mortgage (and any other Real Property
Deliverables) with respect to such New Facility. Upon receipt of such notice
requesting a Mortgage (and any other Real Property Deliverables), the Person
that has acquired such New Facility shall promptly furnish the same to the
Collateral Agent. The Borrowers shall pay all fees and expenses, including,
without limitation, reasonable attorneys' fees and expenses, and all title
insurance charges and premiums, in connection with each Loan Party's obligations
under this Section 7.01(m).
(n)    Anti-Bribery and Anti-Corruption Laws. Maintain, and cause each of its
Subsidiaries to maintain, anti-bribery and anti-corruption policies and
procedures that are reasonably designed to ensure compliance with the
Anti-Corruption Laws.
(o)    Lender Meetings. From time to time upon the reasonable request of any
Agent or the Required Lenders, cause the senior members of the management teams
of each Loan Party (including, without limitation, any Person specifically
requested by any Agent) to participate in telephonic meetings with the Agents
and the Lenders and in-person meetings with the Agents and the Lenders at the
Borrowers' corporate offices (or at such other location as may be agreed to by
the Administrative Borrower and such Agent or the Required Lenders) to discuss
the affairs, assets, financial performance, liquidity, operational performance
and finances of the Loan Parties and such other matters as may be reasonably
requested by any Lender or any Agent, at such times as may be agreed to by the
Administrative Borrower and such Agent or the Required Lenders; provided that,
so long as no Event of Default shall have occurred and be continuing, (i)
requests for telephonic meetings may not be made more frequently than once
during each calendar month and (ii) requests for in-person meetings may not be
made more frequently than once during each calendar year.
(p)    Domain Name Control Agreements. Obtain and maintain at all times, Domain
Name Control Agreements with respect to each of the domain names owned by any
Loan Party, and, at the request of the Collateral Agent, enter into such other
agreements and arrangements with third party domain name registrars necessary or
appropriate to allow the Collateral Agent to access and control the use and
ownership of the Domain Assets in the event that it is necessary for the Agents
to exercise their remedies under the Loan Documents.
(q)    Proceeds of Dispositions of Sharecare Equity and Extraordinary Receipts.
(i)    Immediately upon the Disposition of any Sharecare Equity by the Parent or
any of its Subsidiaries, deliver to the Administrative Agent, for deposit into
the Cash


DOCID - 27822767.5
 
 

- 93 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







Collateral Account, an amount equal to 100% of the Net Cash Proceeds received by
such Person in connection with such Disposition; and
(ii)    upon the receipt by any Loan Party or any of its Subsidiaries of any
Extraordinary Receipts, deliver to the Administrative Agent, for deposit into
the Cash Collateral Account, an amount equal to 100% of the Net Cash Proceeds
received by such Person in connection therewith;
provided, however, that the aggregate amount of funds required to be delivered
to the Administrative Agent for deposit into the Cash Collateral Account
pursuant to this Section 7.01(q) shall not exceed the amount required to repay
the Obligations in full.
(r)    Board Observation Rights. (i) Permit one observer designated by the
Collateral Agent (the "Board Observer") to attend any meeting (a "BOD Meeting")
of the Board of Directors of the Parent (or its direct or indirect ultimate
parent holding company) or any of its Subsidiaries (or, in each case, any
relevant committees thereof), except that the Board Observer shall not be
entitled to vote on matters presented to or discussed by the Board of Directors
(or any relevant committee thereof) of the Parent (or its direct or indirect
ultimate parent holding company) or any of its Subsidiaries at any such
meetings; (ii) hold BOD Meetings no less than once per calendar quarter;
(iii) notify the Board Observer of the time and place of any BOD Meetings and
all proposed actions to be taken by the Board of Directors (or any relevant
committee thereof) of the Parent (or its direct or indirect ultimate parent
holding company) and any of its Subsidiaries at such meeting in a manner
consistent with such notice provided to members of the Board of Directors or
relevant committee thereof; (iv) provide to the Board Observer all information
provided to the members of the Board of Directors or any similar group
performing an executive oversight or similar function (or any relevant committee
thereof) of the Parent (or its direct or indirect ultimate parent holding
company) and any of its Subsidiaries in anticipation of or at such meeting
(regular or special and whether telephonic or otherwise), in addition to copies
of the records of the proceedings or minutes of such meeting, when provided to
the members (it being understood that the Board Observer shall be required to
keep such materials and information confidential in accordance with Section
12.19 of this Agreement); and (v) with respect to two BOD Meetings per year,
reimburse the Board Observer, upon request, for all reasonable out-of-pocket
costs and expenses incurred in connection with its participation in any such BOD
Meeting; provided, that if counsel to the Parent or such Subsidiary advises the
Parent or such Subsidiary that in its reasonable good faith discretion,
participation in any BOD Meeting by the Board Observer or delivery of any
document to the Board Observer required pursuant to clause (i) or (iv) above
would result in a waiver of attorney-client privilege, create a conflict of
interest or otherwise violate applicable law, the Parent shall notify the Board
Observer in writing thereof (which notice shall contain reasonable detail
regarding the nature of the issue and the related legal concern) and shall be
entitled to exclude the Board Member from the portion of the applicable BOD
Meeting during which such issue is discussed and redact the portion of the
relevant documents addressing such issue.
(s)    Post-Closing Requirements.
(i)    Within 10 Business Days following the Effective Date (or such later date
as the Collateral Agent may otherwise agree), deliver to the Collateral Agent,
in form and


DOCID - 27822767.5
 
 

- 94 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







substance reasonably satisfactory to the Collateral Agent, evidence of the
insurance coverage required by Section 7.01 (to the extent not provided on the
Effective Date) and endorsements in respect of each insurance policy maintained
by the Loan Parties (except as otherwise agreed by the Collateral Agent), naming
the Collateral Agent as additional insured or lenders loss payee, as applicable,
and providing that such policy may be terminated or canceled (by the insurer or
the insured thereunder) only upon 30 days' prior written notice to the
Collateral Agent and each such named insured or loss payee;
(ii)    Within 30 days following the Effective Date (or such later date as the
Collateral Agent may otherwise agree), deliver to the Collateral Agent, in form
and substance reasonably satisfactory to the Collateral Agent, (A) (1)
amendments to the operating agreements of each Subsidiary of the Parent that is
a limited liability company, (2) certificates representing the Equity Interests
of each such Subsidiary, and (3) transfer powers with respect to the Equity
Interests referred to in clause (2) above, duly executed in blank, and (B)
amendments to the certificates of incorporation of Remark Travel, Inc. and
Roomlia, Inc.
(iii)    Within 30 days following the Effective Date (or such later date as the
Collateral Agent may otherwise agree), (A) repay in full (and terminate all
obligations in respect of) (1) the Parent's payment obligations to Jeff Arnold
in the aggregate principal amount of $85,000, and (2) the Convertible Promissory
Note, dated as of December 11, 2014, made by the Parent to the order of Scott
Booth, an individual, in the original face amount of $100,000, and (B) deliver
to the Collateral Agent, in form and substance reasonably satisfactory to the
Collateral Agent, evidence of such repayment and termination.
(iv)    Within 30 days following the Effective Date (or such later date as the
Collateral Agent may otherwise agree), deliver to the Collateral Agent, in form
and substance reasonably satisfactory to the Collateral Agent, Domain Name
Control Agreements with respect to each domain name owned by any Loan Party,
duly executed by the applicable Loan Party, the Collateral Agent and the
applicable domain name registrar; provided, that if the Loan Parties are unable
to deliver such Domain Name Control Agreements to the Collateral Agent by such
date, after using commercially reasonable efforts to do so, no Default or Event
of Default shall result under this provision if, within 60 days following the
Effective Date, the Loan Parties (A) use commercially reasonable efforts to
identify a new domain registrar that is willing to enter into a Domain Name
Control Agreement with the Collateral Agent, (B) transfer all of the domain
names owned by a Loan Party to a new registrar that is willing to enter into a
Domain Name Control Agreement with the Collateral Agent, and (C) deliver to the
Collateral Agent, in form and substance reasonably satisfactory to the
Collateral Agent, Domain Name Control Agreements with respect to each domain
name owned by any Loan Party, duly executed by the applicable Loan Party, the
Collateral Agent and each new applicable domain name registrar.
(v)    Within 30 days following the Effective Date (or such later date as the
Collateral Agent may otherwise agree), deliver to the Collateral Agent, in form
and substance reasonably satisfactory to the Collateral Agent, Control
Agreements with respect to each Cash Management Account maintained by any Loan
Party (other than Excluded Accounts), duly executed by the applicable Loan
Party, the Collateral Agent and the applicable financial institution.


DOCID - 27822767.5
 
 

- 95 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







(vi)    Use commercially reasonable best efforts to deliver to the Collateral
Agent, within three Business Days following the next meeting of the shareholders
of the Parent, an amendment to the certificate of incorporation of the Parent,
in form and substance reasonably satisfactory to the Collateral Agent
(vii)    Use commercially reasonable best efforts to deliver to the Collateral
Agent, within 30 days following the Effective Date (or such later date as the
Collateral Agent may otherwise agree), Credit Card Acknowledgments, in form and
substance reasonably satisfactory to the Collateral Agent, duly executed by the
Collateral Agent, the applicable Loan Parties, and each Credit Card Issuer and
Credit Card Processor that is party to a Credit Card Agreement with one or more
Loan Parties (except to the extent the Collateral Agent may otherwise agree);
provided, that to the extent such Credit Card Acknowledgements cannot be
delivered by such date, the Loan Parties and the Agents agree to negotiate in
good faith to reach a mutually acceptable solution with respect to the credit
card arrangements of the Loan Parties, which may include, to the extent
reasonably required by the Agents, entering into Credit Card Agreements with new
Credit Card Processors and Credit Card Issuers.
(viii)    Within 90 days following the Effective Date (or such later date as the
Collateral Agent may otherwise agree), deliver to the Collateral Agent, in form
and substance reasonably satisfactory to the Collateral Agent, such local law
security documents as may be necessary to grant to the Collateral Agent a
first-priority perfected security interest (under local law) with respect to 65%
of the voting Equity Interests and 100% of the non-voting Equity Interests of
KanKan HK Limited (and to the extent requested by the Collateral Agent, any
other Subsidiary of the Parent that participates in the KanKan social media
channelartificial intelligence data platform business), accompanied by an
opinion of local counsel to the effect that the security interest of the
Collateral Agent thereunder is perfected.
(ix)    Within 90 days following the Effective Date (or such later date as the
Collateral Agent may otherwise agree), deliver to the Collateral Agent evidence
of the liquidation of the MyStockFund businesses, the transfer of all remaining
assets of MyStockFund Securities, Inc. to a Loan Party, and the dissolution of
MyStockFund Securities, Inc.
(t)    Credit Card Agreements. (a) Observe and perform all material terms,
covenants, conditions and provisions of the Credit Card Agreements to be
observed and performed by it at the times set forth therein; (b) not do, permit,
suffer or refrain from doing anything, as a result of which there could be a
material default under or material breach of any of the terms of any of the
Credit Card Agreements; (c) at all times maintain in full force and effect the
Credit Card Agreements and not terminate, cancel, surrender, or materially
modify, amend, waive or release any of the Credit Card Agreements, or consent to
or permit to occur any of the foregoing; except, that, (i) any such Loan Party
may terminate or cancel any of the Credit Card Agreements in the ordinary course
of the business of such Loan Party; provided that such Loan Party shall give the
Agents not less than 5 Business Days' prior written notice of its intention to
so terminate or cancel any of the Credit Card Agreements, and (ii) any Loan
Party may modify or amend any of the Credit Card Agreement, so long as such
modification or amendment does not give the Credit Card Issuer or Credit Card
Processor party thereto greater rights to set-off against amounts otherwise
payable


DOCID - 27822767.5
 
 

- 96 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







to such Loan Party or greater rights to cease or suspend payments to such Loan
Party; (d) not enter into any new Credit Card Agreements with any new Credit
Card Issuer or Credit Card Processor unless (i) the Agents shall have received
not less than 30 days' prior written notice of the intention of such Loan Party
to enter into such agreement (together with such other information with respect
thereto as the Agents may reasonably request) and (ii) such Loan Party delivers,
or causes to be delivered to the Agents, a Credit Card Acknowledgment in favor
of the Collateral Agent; and (e) furnish to the Agents, promptly upon the
request of any Agent, such information and evidence as any Agent may reasonably
require from time to time concerning the observance, performance and compliance
by such Loan Party or the other party or parties thereto with the terms,
covenants or provisions of the Credit Card Agreements.
(u)    Further Assurances. Take such action and execute, acknowledge and
deliver, and cause each of its Subsidiaries to take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as any Agent may reasonably require from time to
time in order (i) to carry out more effectively the purposes of this Agreement
and the other Loan Documents, (ii) to subject to valid and perfected first
priority Liens any of the Collateral or any other property of any Loan Party and
its Subsidiaries, (iii) to establish and maintain the validity and effectiveness
of any of the Loan Documents and the validity, perfection and priority of the
Liens intended to be created thereby, and (iv) to better assure, convey, grant,
assign, transfer and confirm unto each Secured Party the rights now or hereafter
intended to be granted to it under this Agreement or any other Loan Document
(including, without limitation, upon the occurrence of an Event of Default,
causing each Credit Card Issuer and Credit Card Processor to direct all payments
(due to any Loan Party) of all credit card charges submitted by any Loan Party
to such Credit Card Issuer and Credit Card Processor to the Administrative
Agent's Account). In furtherance of the foregoing, to the maximum extent
permitted by applicable law, each Loan Party (i) authorizes each Agent to
execute any such agreements, instruments or other documents in such Loan Party's
name and to file such agreements, instruments or other documents in any
appropriate filing office, (ii) authorizes each Agent to file any financing
statement required hereunder or under any other Loan Document, and any
continuation statement or amendment with respect thereto, in any appropriate
filing office without the signature of such Loan Party, and (iii) ratifies the
filing of any financing statement, and any continuation statement or amendment
with respect thereto, filed without the signature of such Loan Party prior to
the date hereof.

Section 7.02    Negative Covenants. So long as any principal of or interest on
any Loan or any other Obligation (whether or not due) shall remain unpaid (other
than Contingent Indemnity Obligations) or any Lender shall have any Commitment
hereunder, each Loan Party shall not, unless the Required Lenders shall
otherwise consent in writing:
(a)    Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien upon or
with respect to any of its properties, whether now owned or hereafter acquired;
file or suffer to exist under the Uniform Commercial Code or any Requirement of
Law of any jurisdiction, a financing statement (or the equivalent thereof) that
names it or any of its Subsidiaries as debtor; sign or suffer to exist any
security agreement authorizing any secured party thereunder to file such
financing statement (or the equivalent thereof) other than, as to all of the
above, Permitted Liens.


DOCID - 27822767.5
 
 

- 97 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







(b)    Indebtedness. Create, incur, assume, guarantee or suffer to exist, or
otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.
(c)    Fundamental Changes; Dispositions.
(i)    Wind-up, liquidate or dissolve, or merge, consolidate or amalgamate with
any Person, or permit any of its Subsidiaries to do (or agree to do) any of the
foregoing; provided, however, that (A) any wholly-owned Subsidiary of any Loan
Party (other than a Borrower) may be merged into such Loan Party or another
wholly-owned Subsidiary of such Loan Party, or may consolidate or amalgamate
with another wholly-owned Subsidiary of such Loan Party, so long as (1) no other
provision of this Agreement would be violated thereby, (2) such Loan Party gives
the Agents at least 30 days' prior written notice of such merger, consolidation
or amalgamation accompanied by true, correct and complete copies of all material
agreements, documents and instruments relating to such merger, consolidation or
amalgamation, including, but not limited to, the certificate or certificates of
merger or amalgamation to be filed with each appropriate Secretary of State
(with a copy as filed promptly after such filing), (3) no Default or Event of
Default shall have occurred and be continuing either before or after giving
effect to such transaction, (4) the Lenders' rights in any Collateral,
including, without limitation, the existence, perfection and priority of any
Lien thereon, are not adversely affected by such merger, consolidation or
amalgamation and (5) the surviving Subsidiary, if any, if not already a Loan
Party, is joined as a Loan Party hereunder pursuant to a Joinder Agreement and
is a party to a Security Agreement and the Equity Interests of such Subsidiary
is the subject of a Security Agreement, in each case, which is in full force and
effect on the date of and immediately after giving effect to such merger,
consolidation or amalgamation and (B) the Loan Parties may wind down and
terminate the HowStuffWorks and MyStockFund businesses, and liquidate any
Subsidiary that has substantially no business other than the business of
HowStuffWorks or MyStockFund, so long as the assets of such Subsidiary are
distributed to a Loan Party prior to (or concurrently with) the effectiveness of
such liquidation; and
(ii)    Make any Disposition, whether in one transaction or a series of related
transactions, of all or any part of its business, property or assets, whether
now owned or hereafter acquired (or agree to do any of the foregoing), or permit
any of its Subsidiaries to do any of the foregoing; provided, however, that any
Loan Party and its Subsidiaries may make Permitted Dispositions.
(d)    Change in Nature of Business.
(i)    Engage, or permit any of its Subsidiaries to engage in any business other
than a Permitted Business; or
(ii)    notwithstanding anything to the contrary contained in any provision of
this Agreement or any other Loan Document, permit any U.S. Loan Party to
transfer any funds or any other asset, or make any loan or advance to, or
investment in, BVI Borrower, other than to the extent such transfer, loan,
advance or investment would have been permitted to have been made to or in any
Subsidiary of the Parent that is not a U.S. Loan Party.


DOCID - 27822767.5
 
 

- 98 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







(e)    Loans, Advances, Investments, Etc. Make or commit or agree to make, or
permit any of its Subsidiaries to make or commit or agree to make, any
Investment in any other Person except for Permitted Investments.
(f)    Sale and Leaseback Transactions. Enter into, or permit any of its
Subsidiaries to enter into, any Sale and Leaseback Transaction.
(g)    Capital Expenditures. Make or commit or agree to make, or permit any of
its Subsidiaries to make or commit or agree to make, any Capital Expenditure (by
purchase or Capitalized Lease) that would cause the aggregate amount of all
Capital Expenditures made by the Loan Parties and their Subsidiaries in any
fiscal period set forth in the table below to exceed the amount set forth
opposite such fiscal period; provided that, if the LasVegas.com License
Agreement is terminated, or the amounts required to be paid by the Parent and
its Subsidiaries under the LasVegas.com License Agreement are reduced or
otherwise modified, each amount set forth below shall be reduced on a
dollar-for-dollar basis equal to the difference, if positive, between (i) the
amount payable during such period by the Parent and its Subsidiaries under the
LasVegas.com License Agreement (calculated based on the LasVegas.com License
Agreement as in effect on the Effective Date), and (ii) the amount payable
during such period by the Parent and its Subsidiaries under the LasVegas.com
License Agreement (calculated based on the LasVegas.com License Agreement as in
effect after giving effect to such termination, payment reduction or other
payment modification):
Period
Capital Expenditure
January 1, 2016 through December 31, 2016
$7,500,000
January 1, 2017 through December 31, 2017
$10,200,000
January 1, 2018 through December 31, 2018
$6,000,000
January 1, 2019 through December 31, 2019
$7,000,000
January 1, 20182020 through the Final Maturity Date
$11,900,0007,000,000



(h)    Restricted Payments.  Make or permit any of its Subsidiaries to make any
Restricted Payment other than Permitted Restricted Payments.
(i)    Federal Reserve Regulations. Permit any Loan or the proceeds of any Loan
under this Agreement to be used for any purpose that would cause such Loan to be
a margin loan under the provisions of Regulation T, U or X of the Board.
(j)    Transactions with Affiliates. Enter into, renew, extend or be a party to,
or permit any of its Subsidiaries to enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except


DOCID - 27822767.5
 
 

- 99 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







(i) transactions consummated in the ordinary course of business in a manner and
to an extent consistent with past practice and necessary or desirable for the
prudent operation of its business, for fair consideration and on terms no less
favorable to it or its Subsidiaries than would be obtainable in a comparable
arm's length transaction with a Person that is not an Affiliate thereof,
provided that such transactions are fully disclosed to the Agents prior to the
consummation thereof, if they involve one or more payments by the Parent or any
of its Subsidiaries in excess of $50,000 for any single transaction or series of
related transactions, (ii) transactions with another Loan Party, (iii)
transactions permitted by Section 7.02(e) and Section 7.02(h), (iv) sales of
Qualified Equity Interests of the Parent to Affiliates of the Parent not
otherwise prohibited by the Loan Documents and the granting of registration and
other customary rights in connection therewith, and (v) reasonable and customary
director and officer compensation (including bonuses and stock option programs),
benefits and indemnification arrangements, in each case approved by the Board of
Directors (or a committee thereof) of such Loan Party or such Subsidiary.
(k)    Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries. Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Equity Interests of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in any of clauses (i) through (iv) of this
Section 7.02(k) shall prohibit or restrict compliance with:
(A)    this Agreement and the other Loan Documents;
(B)    any agreement in effect on the date of this Agreement and described on
Schedule 7.02(k), or any extension, replacement or continuation of any such
agreement; provided that any such encumbrance or restriction contained in such
extended, replaced or continued agreement is no less favorable to the Agents and
the Lenders than the encumbrance or restriction under or pursuant to the
agreement so extended, replaced or continued;
(C)    any applicable law, rule or regulation (including, without limitation,
applicable currency control laws and applicable state corporate statutes
restricting the payment of dividends in certain circumstances);
(D)    in the case of clause (iv), (1) customary restrictions on the subletting,
assignment or transfer of any specified property or asset set forth in a lease,
license, asset sale agreement or similar contract for the conveyance of such
property or asset and (2) instrument or other document evidencing a Permitted
Lien (or the Indebtedness secured thereby) from restricting on customary terms
the transfer of any property or assets subject thereto;
(E)    customary restrictions on dispositions of real property interests in
reciprocal easement agreements;


DOCID - 27822767.5
 
 

- 100 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







(F)    customary restrictions in agreements for the sale of assets on the
transfer or encumbrance of such assets during an interim period prior to the
closing of the sale of such assets; or
(G)    customary restrictions in contracts that prohibit the assignment of such
contract.
(l)    Limitations on Negative Pledges. Enter into, incur or permit to exist, or
permit any Subsidiary to enter into, incur or permit to exist, directly or
indirectly, any agreement, instrument, deed, lease or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any Loan Party
or any Subsidiary of any Loan Party to create, incur or permit to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
or that requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (i) this Agreement and the
other Loan Documents, (ii) restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by Section 7.02(b) of this Agreement
if such restrictions or conditions apply only to the property or assets securing
such Indebtedness, (iii) any customary restrictions and conditions contained in
agreements relating to the sale or other disposition of assets or of a
Subsidiary pending such sale or other disposition; provided that such
restrictions and conditions apply only to the assets or Subsidiary to be sold or
disposed of and such sale or disposition is permitted hereunder, and (iv)
customary provisions in leases restricting the assignment or sublet thereof.
(m)    Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements; Etc.
(i)    Amend, modify or otherwise change (or permit the amendment, modification
or other change in any manner of) any of the provisions of any of its or its
Subsidiaries' Indebtedness or of any instrument or agreement (including, without
limitation, any purchase agreement, indenture, loan agreement or security
agreement) relating to any such Indebtedness if such amendment, modification or
change would shorten the final maturity or average life to maturity of, or
require any payment to be made earlier than the date originally scheduled on,
such Indebtedness, would increase the interest rate applicable to such
Indebtedness, would add any covenant or event of default, would change the
subordination provision, if any, of such Indebtedness, or would otherwise be
adverse to the Lenders or the issuer of such Indebtedness in any respect;
(ii)    except for the Obligations, (A) make any voluntary or optional payment
(including, without limitation, any payment of interest in cash that, at the
option of the issuer, may be paid in cash or in kind), prepayment, redemption,
defeasance, sinking fund payment or other acquisition for value of any of its or
its Subsidiaries' Indebtedness (including, without limitation, by way of
depositing money or securities with the trustee therefor before the date
required for the purpose of paying any portion of such Indebtedness when due),
(B) refund, refinance, replace or exchange any other Indebtedness for any such
Indebtedness (other than with respect to Permitted Refinancing Indebtedness),
(C) make any payment, prepayment, redemption, defeasance, sinking fund payment
or repurchase of any Subordinated Indebtedness in violation of the subordination
provisions thereof or any subordination agreement with respect thereto, or (D)
make any payment, prepayment, redemption, defeasance, sinking fund payment or
repurchase of any Indebtedness as


DOCID - 27822767.5
 
 

- 101 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







a result of any asset sale, change of control, issuance and sale of debt or
equity securities or similar event, or give any notice with respect to any of
the foregoing, other than under the Vegas.com Earnout Payments; or
(iii)    amend, modify or otherwise change any of its Governing Documents
(including, without limitation, by the filing or modification of any certificate
of designation, or any agreement or arrangement entered into by it) with respect
to any of its Equity Interests (including any shareholders' agreement), or enter
into any new agreement with respect to any of its Equity Interests, except any
such amendments, modifications or changes or any such new agreements or
arrangements pursuant to this clause (iii) that either individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
(n)    Investment Company Act of 1940. Engage in any business, enter into any
transaction, use any securities or take any other action or permit any of its
Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an "investment
company" or a company "controlled" by an "investment company" not entitled to an
exemption within the meaning of such Act.
(o)    ERISA. (i) Engage, or permit any ERISA Affiliate to engage, in any
transaction described in Section 4069 of ERISA; (ii) engage, or permit any ERISA
Affiliate to engage, in any prohibited transaction described in Section 406 of
ERISA or 4975 of the Internal Revenue Code for which a statutory or class
exemption is not available or a private exemption has not previously been
obtained from the U.S. Department of Labor; (iii) adopt or permit any ERISA
Affiliate to adopt any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA which provides benefits to employees after termination of
employment other than as required by Section 601 of ERISA or applicable law;
(iv) fail to make any contribution or payment to any Multiemployer Plan which it
or any ERISA Affiliate may be required to make under any agreement relating to
such Multiemployer Plan, or any law pertaining thereto; or (v) fail, or permit
any ERISA Affiliate to fail, to pay any required installment or any other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such installment or other payment.
(p)    Environmental. Permit the use, handling, generation, storage, treatment,
Release or disposal of Hazardous Materials at any property owned or leased by it
or any of its Subsidiaries, except in compliance in all material respects with
Environmental Laws.
(q)    Accounting Methods. Modify or change, or permit any of its Subsidiaries
to modify or change, its method of accounting or accounting principles from
those utilized in the preparation of the Financial Statements (other than as may
be required to conform to GAAP).


DOCID - 27822767.5
 
 

- 102 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







(r)    Anti-Money Laundering and Anti-Terrorism Laws.
(i)    Do, or permit any of its Affiliates or agents to do, any of the
following:
(A)    conduct any business or engage in any transaction or dealing with or for
the benefit of any Blocked Person, including the making or receiving of any
contribution of funds, goods or services to, from or for the benefit of any
Blocked Person;
(B)    deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked or subject to blocking pursuant to the OFAC
Sanctions Programs;
(C)    use any of the proceeds of the transactions contemplated by this
Agreement to finance, promote or otherwise support in any manner any illegal
activity, including, without limitation, any violation of the Anti-Money
Laundering and Anti-Terrorism Laws or any specified unlawful activity as that
term is defined in the Money Laundering Control Act of 1986, 18 U.S.C. §§ 1956
and 1957; or
(D)    violate, attempt to violate, or engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding,
any of the Anti-Money Laundering and Anti-Terrorism Laws.
(ii)    Be or become, or permit any Affiliate of any of the Loan Parties, or any
officer, director or principal shareholder or owner of any of the Loan Parties,
or any of the Loan Parties' respective agents acting or benefiting in any
capacity in connection with the Loans or other transactions hereunder, to be or
become a Blocked Person.
(s)    Anti-Bribery and Anti-Corruption Laws.
(i)    Offer, promise, pay, give, or authorize the payment or giving of any
money, gift or other thing of value, directly or indirectly, to or for the
benefit of any Foreign Official for the purpose of: (1) influencing any act or
decision of such Foreign Official in his, her, or its official capacity; (2)
inducing such Foreign Official to do, or omit to do, an act in violation of the
lawful duty of such Foreign Official; or (3) securing any improper advantage, in
order to obtain or retain business for, or with, or to direct business to, any
Person; or
(ii)    act or attempt to act in any manner which would subject any of the Loan
Parties to liability under any Anti-Corruption Law.
(t)    Immaterial Subsidiaries. Permit MyStockFund Securities Inc. to (i) engage
in any business activities other than business activities necessary in
connection with the winding down of its business operations, (ii) own assets
having a fair market value in excess of $50,000 in the aggregate for all such
assets, or (iii) have liabilities in excess of $50,000 in the aggregate for all
such liabilities.

Section 7.03    Financial Covenants. So long as any principal of or interest on
any Loan or any other Obligation (whether or not due) shall remain unpaid (other
than Contingent


DOCID - 27822767.5
 
 

- 103 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







Indemnity Obligations) or any Lender shall have any Commitment hereunder, each
Loan Party shall not, unless the Required Lenders shall otherwise consent in
writing:
(a)    Consolidated Gross Revenue of KanKan. Permit the consolidated gross
revenues of KanKan HK Limited and any other Subsidiary of the Parent that
participates in the KanKan social media channelartificial intelligence data
platform business for any fiscal quarter period of the Parent and its
Subsidiaries for which thesuch fiscal quarterperiod ends on a date set forth
below to be less than the amount set forth opposite such date:
Fiscal QuarterPeriod End
Consolidated Revenue
DecemberThree consecutive months ending on March 31, 20172018
$2,500,0001,100,000
 
 
Six consecutive months ending on June 30, 2018
$3,100,000
 
 
Nine consecutive months ending September 30, 2018
$12,600,000
 
 
MarchTwelve consecutive months ending on December 31, 2018
$3,000,00025,000,000
 
 
Twelve consecutive months ending on March 31, 2019
$30,000,000
 
 
Twelve consecutive months ending on June 30, 2018 and the last day of each
fiscal quarter ended thereafter2019
$4,000,00035,000,000
 
 
Twelve consecutive months ending on September 30, 2019
$40,000,000
 
 
Twelve consecutive months ending on December 31, 2019
$45,000,000
 
 
Twelve consecutive months ending on March 31, 2020
$50,000,000
 
 
Twelve consecutive months ending on June 30, 2020
$55,000,000
 
 
Twelve consecutive months ending on September 30, 2020
$55,000,000





DOCID - 27822767.5
 
 

- 104 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







(b)    Consolidated EBITDA of Vegas.com and its Subsidiaries. Permit
Consolidated EBITDA of Vegas.com and its Subsidiaries for any four fiscal
quartertwelve consecutive month period of Vegas.com and its Subsidiaries for
which such twelve consecutive month period ends on a date set forth below to be
less than $7,500,000 at the end of any fiscal quarter.the amount set forth
opposite such date:
Twelve Consecutive Month Period Ending
Consolidated EBITDA
March 31, 2018
$8,000,000
 
 
June 30, 2018
$8,666,667
 
 
September 30, 2018
$9,333,333
 
 
December 31, 2018
$10,000,000
 
 
March 31, 2019
$10,625,000
 
 
June 30, 2019
$11,250,000
 
 
September 30, 2019
$11,875,000
 
 
December 31, 2019
$12,500,000
 
 
March 31, 2020
$12,500,000
 
 
June 30, 2020
$12,500,000
 
 
September 30, 2020
$12,500,000



(c)    Asset Value. Permit the Asset Value of (i) the Parent and its
Subsidiaries at any time to be less than the Required Asset Value of the Parent
and its Subsidiaries specified in the Side Letter therefor (less the Release
Price applicable to any Specified Asset that has been Disposed of pursuant to
clause (i) of the definition of Permitted Dispositions and, to the extent
Disposed of pursuant to clause (h) of the definition of Permitted Dispositions,
the Sharecare Equity), (ii) any Specified Asset (other than any Specified Asset
that has been Disposed of pursuant to clause (i) of the definition of Permitted
Dispositions) at any time to be less than the Required Asset Value specified for
such Specified Asset in the Side Letter, or (iii) the Sharecare Equity (except
to the extent Disposed of pursuant to clause (h) of the definition of Permitted
Dispositions) at any time to be less than the Required Asset Value specified
therefor in the Side Letter.


DOCID - 27822767.5
 
 

- 105 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







(d)    Minimum Liquidity. Permit the amount of cash on deposit in the Cash
Collateral Account (excluding any amounts deposited in the Cash Collateral
Account pursuant to Section 7.01(q)) to be less than $2,250,000 at any time.



ARTICLE VIII


CASH MANAGEMENT ARRANGEMENTS
AND OTHER COLLATERAL MATTERS



Section 8.01    Cash Management Arrangements. (a)  The Loan Parties shall
(i) establish and maintain cash management services of a type and on terms
reasonably satisfactory to the Agents at one or more of the banks set forth on
Schedule 8.01 (each a "Cash Management Bank") and (ii) except as otherwise
provided under Section 8.01(b), deposit or cause to be deposited promptly, and
in any event no later than the next Business Day after the date of receipt
thereof, all proceeds in respect of any Collateral, all Collections (of a nature
susceptible to a deposit in a bank account) and all other amounts received by
any Loan Party (including payments made by Account Debtors directly to any Loan
Party and remittances on credit card sales) into a Cash Management Account.
(b)    On or prior to the date that is 30 days following the Effective Date (or
such later date as the Collateral Agent may otherwise agree), the Loan Parties
shall, with respect to each Cash Management Account (other than Excluded
Accounts), deliver to the Collateral Agent a Control Agreement with respect to
such Cash Management Account. The Loan Parties shall not maintain, and shall not
permit any of their Subsidiaries to maintain, cash, Cash Equivalents or other
amounts in any deposit account or securities account, unless the Collateral
Agent shall have received a Control Agreement in respect of each such Cash
Management Account (other than Excluded Accounts).
(c)    Upon the terms and subject to the conditions set forth in a Control
Agreement with respect to a Cash Management Account, all amounts received in
such Cash Management Account shall at the Administrative Agent's direction be
wired each Business Day into the Administrative Agent's Account, except that, so
long as no Event of Default has occurred and is continuing, the Administrative
Agent will not direct the Cash Management Bank to transfer funds in such Cash
Management Account to the Administrative Agent's Account.
(d)    So long as no Default or Event of Default has occurred and is continuing,
the Borrowers may amend Schedule 8.01 to add or replace a Cash Management Bank
or Cash Management Account; provided, however, that (i) such prospective Cash
Management Bank shall be reasonably satisfactory to the Collateral Agent and the
Collateral Agent shall have consented in writing in advance to the opening of
such Cash Management Account with the prospective Cash Management Bank, and (ii)
prior to the time of the opening of such Cash Management Account, each Loan
Party and such prospective Cash Management Bank shall have executed and
delivered to the Collateral Agent a Control Agreement. Each Loan Party shall
close any of its Cash Management Accounts (and establish replacement cash
management accounts in accordance with


DOCID - 27822767.5
 
 

- 106 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







the foregoing sentence) promptly and in any event within 30 days of notice from
the Collateral Agent that the creditworthiness of any Cash Management Bank is no
longer acceptable in the Collateral Agent's reasonable judgment, or that the
operating performance, funds transfer, or availability procedures or performance
of such Cash Management Bank with respect to Cash Management Accounts or the
Collateral Agent's liability under any Control Agreement with such Cash
Management Bank is no longer acceptable in the Collateral Agent's reasonable
judgment.
(e)    Notwithstanding the foregoing, the Cash Collateral Account shall be
subject to a Control Agreement that provides the Collateral Agent with sole
dominion and control over the Cash Collateral Account and the funds on deposit
therein. All funds deposited into the Cash Collateral Account will remain in the
Cash Collateral Account until the Final Maturity Date; provided that, upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent shall have the right, but not the obligation, to apply the funds on
deposit in the Cash Collateral Account to the payment of the Obligations
(whether or not then due) until paid in full.



ARTICLE IX


EVENTS OF DEFAULT



Section 9.01    Events of Default. Each of the following events shall constitute
an event of default (each, an "Event of Default"):
(a)    any Borrower shall fail to pay, when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) all ofor any portion of
the principal of the Loans, any interest on any Loan, any Collateral Agent
Advance or any fee, indemnity or other amount payable under this Agreement or
any other Loan Document;
(b)    any representation or warranty made or deemed made by or on behalf of any
Loan Party or by any officer of the foregoing under or in connection with any
Loan Document or under or in connection with any certificate or other writing
delivered to any Secured Party pursuant to any Loan Document shall have been
incorrect in any material respect (or in any respect if such representation or
warranty is qualified or modified as to materiality or "Material Adverse Effect"
in the text thereof) when made or deemed made;
(c)    any Loan Party shall fail to perform or comply with any covenant or
agreement contained in Section 7.01(a), Section 7.01(c), Section 7.01(d),
Section 7.01(f), Section 7.01(h), Section 7.01(k), Section 7.01(m), Section
7.01(n), Section 7.01(o), Section 7.01(p), Section 7.01(q), Section 7.01(r),
Section 7.01(s), Section 7.02 or Section 7.03 or Article VIII, or any Loan Party
shall fail to perform or comply with any covenant or agreement contained in the
Side Letter or in any Security Agreement to which it is a party or any Mortgage
to which it is a party, or any party to the Shareholder Letter or the Side
Letter shall fail to perform or comply with any covenant or agreement contained
therein;


DOCID - 27822767.5
 
 

- 107 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







(d)    any Loan Party shall fail to perform or comply with any other term,
covenant or agreement contained in any Loan Document to be performed or observed
by it and, except as set forth in subsections (a), (b) and (c) of this Section
9.01, such failure, if capable of being remedied, shall remain unremedied for 15
days after the earlier of the date an Authorized Officer of any Loan Party has
knowledge of such failure and the date written notice of such default shall have
been given by any Agent to such Loan Party;
(e)    any Loan Party or any of its Subsidiaries shall fail to pay when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) any principal, interest or other amount payable in respect of
Indebtedness (excluding Indebtedness evidenced by this Agreement) having an
aggregate amount outstanding in excess of $250,000, and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Indebtedness, or any other default under any
agreement or instrument relating to any such Indebtedness, or any other event,
shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such default or
event is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased or an offer to prepay, redeem,
purchase or defease such Indebtedness shall be required to be made, in each
case, prior to the stated maturity thereof;
(f)    any Loan Party or any of its Subsidiaries (i) shall institute any
proceeding or voluntary case seeking to adjudicate it a bankrupt or insolvent,
or seeking dissolution, liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for any such Person or for any
substantial part of its property, (ii) shall be generally not paying its debts
as such debts become due or shall admit in writing its inability to pay its
debts generally, (iii) shall make a general assignment for the benefit of
creditors, or (iv) shall take any action to authorize or effect any of the
actions set forth above in this subsection (f);
(g)    any proceeding shall be instituted against any Loan Party or any of its
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief of debtors, or seeking the entry of an order for relief or
the appointment of a receiver, trustee, custodian or other similar official for
any such Person or for any substantial part of its property, and either such
proceeding shall remain undismissed or unstayed for a period of 30 days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against any such Person or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property) shall occur;
(h)    any provision of any Loan Document (other than any provision of any Loan
Document that is immaterial, as determined by the Agents in their good faith
reasonable discretion) shall at any time for any reason (other than pursuant to
the express terms thereof) cease to be valid and binding on or enforceable
against any Loan Party intended to be a party thereto, or the validity


DOCID - 27822767.5
 
 

- 108 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







or enforceability thereof shall be contested by any party thereto, or a
proceeding shall be commenced by any Loan Party or any Governmental Authority
having jurisdiction over any of them, seeking to establish the invalidity or
unenforceability thereof, or any Loan Party shall deny in writing that it has
any liability or obligation purported to be created under any Loan Document;
(i)    any Security Agreement, any Mortgage or any other security document,
after delivery thereof pursuant hereto, shall for any reason fail or cease to
create a valid and perfected and, except to the extent permitted by the terms
hereof or thereof, first priority Lien in favor of the Collateral Agent for the
benefit of the Agents and the Lenders on any Collateral purported to be covered
thereby;
(j)    one or more judgments, orders or awards (or any settlement of any
litigation or other proceeding that, if breached, could result in a judgment,
order or award) for the payment of money exceeding $250,000 in the aggregate
(except to the extent fully covered (other than to the extent of customary
deductibles) by insurance pursuant to which the insurer has been notified and
has not denied coverage) shall be rendered against any Loan Party or any of its
Subsidiaries and remain unsatisfied and (i) enforcement proceedings shall have
been commenced by any creditor upon any such judgment, order, award or
settlement or (ii) there shall be a period of 10 consecutive days after entry
thereof during which (A) a stay of enforcement thereof is not be in effect or
(B) the same is not vacated, discharged, stayed or bonded pending appeal;
(k)    any Loan Party or any of its Subsidiaries is enjoined, restrained or in
any way prevented by the order of any court or any Governmental Authority from
conducting, or otherwise ceases to conduct for any reason whatsoever, all or any
material part of its business for more than 15 days;
(l)    any material damage to, or loss, theft or destruction of, any Collateral,
whether or not insured, or any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than 15 consecutive days, the cessation or substantial curtailment of
revenue producing activities at any facility of any Loan Party, if any such
event or circumstance could reasonably be expected to have a Material Adverse
Effect;
(m)    the loss, suspension or revocation of, or failure to renew, any license
or permit now held or hereafter acquired by any Loan Party or any of its
Subsidiaries, if such loss, suspension, revocation or failure to renew could
reasonably be expected to have a Material Adverse Effect;
(n)    the indictment of any Loan Party or any of its Subsidiaries or any
Authorized Officer of the Parent or any of its Subsidiaries under any criminal
statute, or commencement of criminal or civil proceedings against any Loan Party
or any of its Subsidiaries or any Authorized Officer of the Parent or any of its
Subsidiaries, pursuant to which statute or proceedings the penalties or remedies
sought or available include forfeiture to any Governmental Authority of any
material portion of the property of such Person;
(o)    any Loan Party or any of its ERISA Affiliates shall have made a complete
or partial withdrawal from a Multiemployer Plan, and, as a result of such
complete or partial withdrawal, any Loan Party or any of its ERISA Affiliates
incurs a withdrawal liability in an annual


DOCID - 27822767.5
 
 

- 109 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







amount exceeding $250,000; or a Multiemployer Plan enters reorganization status
under Section 4241 of ERISA, and, as a result thereof any Loan Party's or any of
its ERISA Affiliates' annual contribution requirements with respect to such
Multiemployer Plan increases in an annual amount exceeding $250,000;
(p)    any Termination Event with respect to any Employee Plan shall have
occurred, and, 30 days after notice thereof shall have been given to any Loan
Party by any Agent, (i) such Termination Event (if correctable) shall not have
been corrected, and (ii) the then current value of such Employee Plan's vested
benefits exceeds the then current value of assets allocable to such benefits in
such Employee Plan by more than $250,000 (or, in the case of a Termination Event
involving liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, the liability is in excess of such amount);
(q)    (i) there shall occur and be continuing any "Event of Default" (or any
comparable term) under, and as defined in the documents evidencing or governing
any Subordinated Indebtedness, (ii) any of the Obligations for any reason shall
cease to be "Senior Indebtedness" or "Designated Senior Indebtedness" (or any
comparable terms) under, and as defined in the documents evidencing or governing
any Subordinated Indebtedness, (iii) any Indebtedness other than the Obligations
shall constitute "Designated Senior Indebtedness" (or any comparable term)
under, and as defined in, the documents evidencing or governing any Subordinated
Indebtedness, (iv) any holder of Subordinated Indebtedness shall fail to perform
or comply with any of the subordination provisions of the documents evidencing
or governing such Subordinated Indebtedness, or (v) the subordination provisions
of the documents evidencing or governing any Subordinated Indebtedness shall, in
whole or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable Subordinated
Indebtedness;
(r)    any Credit Card Issuer or Credit Card Processor withholds payment of
amounts otherwise payable to any Loan Party to fund a reserve account or
otherwise hold as collateral, or shall require any Loan Party to pay funds into
a reserve account or for such Credit Card Issuer or Credit Card Processor to
otherwise hold as collateral, or any Loan Party shall provide a letter of
credit, guarantee, indemnity or similar instrument to or in favor of such Credit
Card Issuer or Credit Card Processor such that in the aggregate all of such
funds in the reserve account, other amounts held as collateral and the amount of
such letters of credit, guarantees, indemnities or similar instruments shall
exceed $250,000;
(s)    a Change of Control shall have occurred; or
(t)    an event or development occurs which could reasonably be expected to have
a Material Adverse Effect;
then, and in any such event, the Collateral Agent may, and shall at the request
of the Required Lenders, by notice to the Administrative Borrower, (i) terminate
or reduce all Commitments, whereupon all Commitments shall immediately be so
terminated or reduced, (ii) declare all or any portion of the Loans then
outstanding to be accelerated and due and payable, whereupon all or such portion
of the aggregate principal of all Loans, all accrued and unpaid interest
thereon,


DOCID - 27822767.5
 
 

- 110 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







all fees and all other amounts payable under this Agreement and the other Loan
Documents shall become due and payable immediately, together with the payment of
the Applicable Premium with respect to the Commitments so terminated and the
Loans so repaid, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by each Loan Party and
(iii) exercise any and all of its other rights and remedies under applicable
law, hereunder and under the other Loan Documents; provided, however, that upon
the occurrence of any Event of Default described in subsection (f) or (g) of
this Section 9.01 with respect to any Loan Party, without any notice to any Loan
Party or any other Person or any act by any Agent or any Lender, all Commitments
shall automatically terminate and all Loans then outstanding, together with all
accrued and unpaid interest thereon, all fees and all other amounts due under
this Agreement and the other Loan Documents, including, without limitation, the
Applicable Premium, shall be accelerated and become due and payable
automatically and immediately, without presentment, demand, protest or notice of
any kind, all of which are expressly waived by each Loan Party.



ARTICLE X


AGENTS



Section 10.01    Appointment. Each Lender (and each subsequent maker of any Loan
by its making thereof) hereby irrevocably appoints, authorizes and empowers the
Administrative Agent and the Collateral Agent to perform the duties of each such
Agent as set forth in this Agreement and the other Loan Documents, together with
such actions and powers as are reasonably incidental thereto, including: (i) to
receive on behalf of each Lender any payment of principal of or interest on the
Loans outstanding hereunder and all other amounts accrued hereunder for the
account of the Lenders and paid to such Agent, and, subject to Section 2.02 of
this Agreement, to distribute promptly to each Lender its Pro Rata Share of all
payments so received; (ii) to distribute to each Lender copies of all material
notices and agreements received by such Agent and not required to be delivered
to each Lender pursuant to the terms of this Agreement, provided that the Agents
shall not have any liability to the Lenders for any Agent's inadvertent failure
to distribute any such notices or agreements to the Lenders; (iii) to maintain,
in accordance with its customary business practices, ledgers and records
reflecting the status of the Obligations, the Loans, and related matters and to
maintain, in accordance with its customary business practices, ledgers and
records reflecting the status of the Collateral and related matters; (iv) to
execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to this Agreement or any other
Loan Document; (v) to make the Loans and Collateral Agent Advances, for such
Agent or on behalf of the applicable Lenders as provided in this Agreement or
any other Loan Document; (vi) to perform, exercise, and enforce any and all
other rights and remedies of the Lenders with respect to the Loan Parties, the
Obligations, or otherwise related to any of same to the extent reasonably
incidental to the exercise by such Agent of the rights and remedies specifically
authorized to be exercised by such Agent by the terms of this Agreement or any
other Loan Document; (vii)  to incur and pay such fees necessary or appropriate
for the performance and fulfillment of its functions and powers


DOCID - 27822767.5
 
 

- 111 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







pursuant to this Agreement or any other Loan Document; (viii) subject to Section
10.03, to take such action as such Agent deems appropriate on its behalf to
administer the Loans and the Loan Documents and to exercise such other powers
delegated to such Agent by the terms hereof or the other Loan Documents
(including, without limitation, the power to give or to refuse to give notices,
waivers, consents, approvals and instructions and the power to make or to refuse
to make determinations and calculations); and (ix) to act with respect to all
Collateral under the Loan Documents, including for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations. As to any matters not expressly
provided for by this Agreement and the other Loan Documents (including, without
limitation, enforcement or collection of the Loans), the Agents shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), and such instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents) shall be binding upon all
Lenders and all makers of Loans; provided, however, the Agents shall not be
required to take any action which, in the reasonable opinion of any Agent,
exposes such Agent to liability or which is contrary to this Agreement or any
other Loan Document or applicable law.

Section 10.02    Nature of Duties; Delegation. (a) The Agents shall have no
duties or responsibilities except those expressly set forth in this Agreement or
in the other Loan Documents. The duties of the Agents shall be mechanical and
administrative in nature. The Agents shall not have by reason of this Agreement
or any other Loan Document a fiduciary relationship in respect of any Lender.
Nothing in this Agreement or any other Loan Document, express or implied, is
intended to or shall be construed to impose upon the Agents any obligations in
respect of this Agreement or any other Loan Document except as expressly set
forth herein or therein. Each Lender shall make its own independent
investigation of the financial condition and affairs of the Loan Parties in
connection with the making and the continuance of the Loans hereunder and shall
make its own appraisal of the creditworthiness of the Loan Parties and the value
of the Collateral, and the Agents shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into their possession
before the initial Loan hereunder or at any time or times thereafter, provided
that, upon the reasonable request of a Lender, each Agent shall provide to such
Lender any documents or reports delivered to such Agent by the Loan Parties
pursuant to the terms of this Agreement or any other Loan Document. If any Agent
seeks the consent or approval of the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents) to the taking or refraining from taking any action
hereunder, such Agent shall send notice thereof to each Lender. Each Agent shall
promptly notify each Lender any time that the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) have instructed such Agent to act or refrain from
acting pursuant hereto.
(b)    Each Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Loan Document by or
through any trustee, co-agent, employee, attorney-


DOCID - 27822767.5
 
 

- 112 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







in-fact and any other Person (including any Lender). Any such Person shall
benefit from this Article X to the extent provided by the applicable Agent.

Section 10.03    Rights, Exculpation, Etc. The Agents and their directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by them under or in connection with this Agreement or the
other Loan Documents, except for their own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction. Without limiting the generality of the foregoing, the
Agents (i) may treat the payee of any Loan as the owner thereof until the
Collateral Agent receives written notice of the assignment or transfer thereof,
pursuant to Section 12.07 hereof, signed by such payee and in form satisfactory
to the Collateral Agent; (ii) may consult with legal counsel (including, without
limitation, counsel to any Agent or counsel to the Loan Parties), independent
public accountants, and other experts selected by any of them and shall not be
liable for any action taken or omitted to be taken in good faith by any of them
in accordance with the advice of such counsel or experts; (iii) make no warranty
or representation to any Lender and shall not be responsible to any Lender for
any statements, certificates, warranties or representations made in or in
connection with this Agreement or the other Loan Documents; (iv) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Person, the existence or possible existence of any
Default or Event of Default, or to inspect the Collateral or other property
(including, without limitation, the books and records) of any Person; (v) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (vi) shall not be deemed to have made any representation or
warranty regarding the existence, value or collectibility of the Collateral, the
existence, priority or perfection of the Collateral Agent's Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Agents be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral. The Agents shall not be liable for any
apportionment or distribution of payments made in good faith pursuant to Section
4.03, and if any such apportionment or distribution is subsequently determined
to have been made in error, and the sole recourse of any Lender to whom payment
was due but not made shall be to recover from other Lenders any payment in
excess of the amount which they are determined to be entitled. The Agents may at
any time request instructions from the Lenders with respect to any actions or
approvals which by the terms of this Agreement or of any of the other Loan
Documents the Agents are permitted or required to take or to grant, and if such
instructions are promptly requested, the Agents shall be absolutely entitled to
refrain from taking any action or to withhold any approval under any of the Loan
Documents until they shall have received such instructions from the Required
Lenders. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents).

Section 10.04    Reliance. Each Agent shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents or any telephone
message believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person,


DOCID - 27822767.5
 
 

- 113 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







and with respect to all matters pertaining to this Agreement or any of the other
Loan Documents and its duties hereunder or thereunder, upon advice of counsel
selected by it.

Section 10.05    Indemnification. To the extent that any Agent is not reimbursed
and indemnified by any Loan Party, and whether or not such Agent has made demand
on any Loan Party for the same, the Lenders will, within five days of written
demand by such Agent, reimburse such Agent for and indemnify such Agent from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including, without limitation,
client charges and expenses of counsel or any other advisor to such Agent),
advances or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against such Agent in any way relating to or
arising out of this Agreement or any of the other Loan Documents or any action
taken or omitted by such Agent under this Agreement or any of the other Loan
Documents, in proportion to each Lender's Pro Rata Share, including, without
limitation, advances and disbursements made pursuant to Section 10.08; provided,
however, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, advances or disbursements for which there has been a final
non-appealable judicial determination that such liability resulted from such
Agent's gross negligence or willful misconduct. The obligations of the Lenders
under this Section 10.05 shall survive the payment in full of the Loans and the
termination of this Agreement.

Section 10.06    Agents Individually. With respect to its Pro Rata Share of the
Total Commitment hereunder and the Loans made by it, each Agent shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or maker of a Loan. The terms "Lenders" or "Required Lenders" or any
similar terms shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity as a Lender or one of the Required
Lenders. Each Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, trust or other business with any
Borrower as if it were not acting as an Agent pursuant hereto without any duty
to account to the other Lenders.

Section 10.07    Successor Agent. (a) Any Agent may at any time give at least 30
days' prior written notice of its resignation to the Lenders and the
Administrative Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right to appoint a successor Agent. If no such
successor Agent shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the "Resignation Effective Date"), then the retiring Agent
may (but shall not be obligated to), on behalf of the Lenders, appoint a
successor Agent. Whether or not a successor Agent has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    With effect from the Resignation Effective Date, (i) the retiring Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any Collateral held by such
Agent on behalf of the Lenders under any of the Loan Documents, the retiring
Agent shall continue to hold such collateral security until such time as a
successor Agent is appointed) and (ii) all payments, communications and
determinations provided


DOCID - 27822767.5
 
 

- 114 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







to be made by, to or through such retiring Agent shall instead be made by or to
each Lender directly, until such time, if any, as a successor Agent shall have
been appointed as provided for above. Upon the acceptance of a successor's
Agent's appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. After the
retiring Agent's resignation hereunder and under the other Loan Documents, the
provisions of this Article, Section 12.04 and Section 12.15 shall continue in
effect for the benefit of such retiring Agent in respect of any actions taken or
omitted to be taken by it while the retiring Agent was acting as Agent.

Section 10.08    Collateral Matters.
(a)    The Collateral Agent may from time to time make such disbursements and
advances ("Collateral Agent Advances") which the Collateral Agent, in its sole
discretion, deems necessary or desirable to preserve, protect, prepare for sale
or lease or dispose of the Collateral or any portion thereof, to enhance the
likelihood or maximize the amount of repayment by the Borrowers of the Loans and
other Obligations or to pay any other amount chargeable to the Borrowers
pursuant to the terms of this Agreement, including, without limitation, costs,
fees and expenses as described in Section 12.04. The Collateral Agent Advances
shall be repayable on demand and be secured by the Collateral and shall bear
interest at a rate per annum equal to the rate then applicable to Reference Rate
Loans. The Collateral Agent Advances shall constitute Obligations hereunder
which may be charged to the Loan Account in accordance with Section 4.01. The
Collateral Agent shall notify each Lender and the Administrative Borrower in
writing of each such Collateral Agent Advance, which notice shall include a
description of the purpose of such Collateral Agent Advance. Without limitation
to its obligations pursuant to Section 10.05, each Lender agrees that it shall
make available to the Collateral Agent, upon the Collateral Agent's demand, in
Dollars in immediately available funds, the amount equal to such Lender's Pro
Rata Share of each such Collateral Agent Advance. If such funds are not made
available to the Collateral Agent by such Lender, the Collateral Agent shall be
entitled to recover such funds on demand from such Lender, together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to the Collateral Agent, at the Federal Funds Rate for three
Business Days and thereafter at the Reference Rate.
(b)    The Lenders hereby irrevocably authorize the Collateral Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Collateral Agent upon any Collateral upon termination of the Total Commitment
and payment and satisfaction of all Loans and all other Obligations (other than
Contingent Indemnification Obligations) in accordance with the terms hereof; or
constituting property being sold or disposed of in the ordinary course of any
Loan Party's business or otherwise in compliance with the terms of this
Agreement and the other Loan Documents; or constituting property in which the
Loan Parties owned no interest at the time the Lien was granted or at any time
thereafter; or if approved, authorized or ratified in writing by the Lenders in
accordance with Section 12.02. Upon request by the Collateral Agent at any time,
the Lenders will confirm in writing the Collateral Agent's authority to release
particular types or items of Collateral pursuant to this Section 10.08(b).


DOCID - 27822767.5
 
 

- 115 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







(c)    Without in any manner limiting the Collateral Agent's authority to act
without any specific or further authorization or consent by the Lenders (as set
forth in Section 10.08(b)), each Lender agrees to confirm in writing, upon
request by the Collateral Agent, the authority to release Collateral conferred
upon the Collateral Agent under Section 10.08(b). Upon receipt by the Collateral
Agent of confirmation from the Lenders of its authority to release any
particular item or types of Collateral, and upon prior written request by any
Loan Party, the Collateral Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Collateral Agent for the benefit of the
Agents and the Lenders upon such Collateral; provided, however, that (i) the
Collateral Agent shall not be required to execute any such document on terms
which, in the Collateral Agent's opinion, would expose the Collateral Agent to
liability or create any obligations or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Lien upon
(or obligations of any Loan Party in respect of) all interests in the Collateral
retained by any Loan Party.
(d)    Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Loan Parties, each Agent and each Lender hereby agree that
(i) no Lender shall have any right individually to realize upon any of the
Collateral under any Loan Document or to enforce any Guaranty, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Collateral Agent for the benefit of the
Lenders in accordance with the terms thereof, (ii) in the event of a foreclosure
by the Collateral Agent on any of the Collateral pursuant to a public or private
sale, the Administrative Agent, the Collateral Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and (iii) the
Collateral Agent, as agent for and representative of the Agents and the Lenders
(but not any other Agent or any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled (either directly or through one or more acquisition
vehicles) for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral to be sold (A) at any
public or private sale, (B) at any sale conducted by the Collateral Agent under
the provisions of the Uniform Commercial Code (including pursuant to Sections
9-610 or 9-620 of the Uniform Commercial Code), (C) at any sale or foreclosure
conducted by the Collateral Agent (whether by judicial action or otherwise) in
accordance with applicable law or (D) any sale conducted pursuant to the
provisions of any Debtor Relief Law (including Section 363 of the Bankruptcy
Code), to use and apply all or any of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Collateral Agent at such
sale.
(e)    The Collateral Agent shall have no obligation whatsoever to any Lender to
assure that the Collateral exists or is owned by the Loan Parties or is cared
for, protected or insured or has been encumbered or that the Lien granted to the
Collateral Agent pursuant to this Agreement or any other Loan Document has been
properly or sufficiently or lawfully created, perfected, protected or enforced
or is entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Collateral Agent in this Section 10.08 or in any other Loan
Document, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any
manner it may deem


DOCID - 27822767.5
 
 

- 116 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







appropriate, in its sole discretion, given the Collateral Agent's own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to any other Lender, except as otherwise
provided herein.

Section 10.09    Agency for Perfection. Each Agent and each Lender hereby
appoints each other Agent and each other Lender as agent and bailee for the
purpose of perfecting the security interests in and liens upon the Collateral in
assets which, in accordance with Article 9 of the Uniform Commercial Code, can
be perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and each Agent and each Lender hereby acknowledges
that it holds possession of or otherwise controls any such Collateral for the
benefit of the Agents and the Lenders as secured party. Should the
Administrative Agent or any Lender obtain possession or control of any such
Collateral, the Administrative Agent or such Lender shall notify the Collateral
Agent thereof, and, promptly upon the Collateral Agent's request therefor shall
deliver such Collateral to the Collateral Agent or in accordance with the
Collateral Agent's instructions. In addition, the Collateral Agent shall also
have the power and authority hereunder to appoint such other sub-agents as may
be necessary or required under applicable state law or otherwise to perform its
duties and enforce its rights with respect to the Collateral and under the Loan
Documents. Each Loan Party by its execution and delivery of this Agreement
hereby consents to the foregoing.

Section 10.10    No Reliance on any Agent's Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on any Agent to carry out such
Lender's, Affiliate's, participant's or assignee's customer identification
program, or other requirements imposed by the USA PATRIOT Act or the regulations
issued thereunder, including the regulations set forth in 31 C.F.R. §§
1010.100(yy), (iii), 1020.100, and 1020.220 (formerly 31 C.F.R. § 103.121), as
hereafter amended or replaced ("CIP Regulations"), or any other Anti-Terrorism
Laws, including any programs involving any of the following items relating to or
in connection with any of the Loan Parties, their Affiliates or their agents,
the Loan Documents or the transactions hereunder or contemplated hereby: (1) any
identity verification procedures, (2) any recordkeeping, (3) comparisons with
government lists, (4) customer notices or (5) other procedures required under
the CIP Regulations or other regulations issued under the USA PATRIOT Act. Each
Lender, Affiliate, participant or assignee subject to Section 326 of the USA
PATRIOT Act will perform the measures necessary to satisfy its own
responsibilities under the CIP Regulations.

Section 10.11    No Third Party Beneficiaries. The provisions of this Article
are solely for the benefit of the Secured Parties, and no Loan Party shall have
rights as a third-party beneficiary of any of such provisions.

Section 10.12    No Fiduciary Relationship. It is understood and agreed that the
use of the term "agent" herein or in any other Loan Document (or any other
similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.


DOCID - 27822767.5
 
 

- 117 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------








Section 10.13    Reports; Confidentiality; Disclaimers. By becoming a party to
this Agreement, each Lender:
(a)    is deemed to have requested that each Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
with respect to the Parent or any of its Subsidiaries (each, a "Report")
prepared by or at the request of such Agent, and each Agent shall so furnish
each Lender with each such Report,
(b)    expressly agrees and acknowledges that the Agents (i) do not make any
representation or warranty as to the accuracy of any Reports, and (ii) shall not
be liable for any information contained in any Reports,
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that any Agent or other party performing any audit or
examination will inspect only specific information regarding the Parent and its
Subsidiaries and will rely significantly upon the Parent's and its Subsidiaries'
books and records, as well as on representations of their personnel,
(d)    agrees to keep all Reports and other material, non-public information
regarding the Parent and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 12.19, and
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold any Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of the Borrowers, and (ii) to pay and protect, and indemnify, defend and
hold any Agent and any other Lender preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including, attorneys' fees and costs) incurred by any such Agent and
any such other Lender preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender.

Section 10.14    Collateral Custodian. Upon the occurrence and during the
continuance of any Default or Event of Default, the Collateral Agent or its
designee may at any time and from time to time employ and maintain on the
premises of any Loan Party a custodian selected by the Collateral Agent or its
designee who shall have full authority to do all acts necessary to protect the
Agents' and the Lenders' interests. Each Loan Party hereby agrees to, and to
cause its Subsidiaries to, cooperate with any such custodian and to do whatever
the Collateral Agent or its designee may reasonably request to preserve the
Collateral. All costs and expenses incurred by the Collateral Agent or its
designee by reason of the employment of the custodian shall be the
responsibility of the Borrowers and charged to the Loan Account.

Section 10.15    [Intentionally Omitted].


DOCID - 27822767.5
 
 

- 118 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------








Section 10.16    [Intentionally Omitted].

Section 10.17    Collateral Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Collateral Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether any Agent
shall have made any demand on the Borrowers) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Secured Parties (including any
claim for the compensation, expenses, disbursements and advances of the Secured
Parties and their respective agents and counsel and all other amounts due the
Secured Parties hereunder and under the other Loan Documents) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Collateral Agent and, in the
event that the Collateral Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Collateral Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Collateral Agent and its agents and counsel, and any other amounts due the
Collateral Agent hereunder and under the other Loan Documents.



ARTICLE XI


GUARANTY



Section 11.01    Guaranty. Each Guarantor hereby jointly and severally and
unconditionally and irrevocably guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations of
the Borrowers now or hereafter existing under any Loan Document, whether for
principal, interest (including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding of any Borrower, whether or
not a claim for post-filing interest is allowed in such Insolvency Proceeding)
fees, commissions, expense reimbursements, indemnifications or otherwise (such
obligations, to the extent not paid by the Borrowers, being the "Guaranteed
Obligations"), and agrees to pay any and all expenses (including reasonable
counsel fees and expenses) incurred by the Secured Parties in enforcing any
rights under the guaranty set forth in this Article XI. Without limiting the
generality of the foregoing, each Guarantor's liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
the Borrowers to the Secured Parties under any Loan Document but for the fact
that they are unenforceable or not allowable due to the existence of an
Insolvency


DOCID - 27822767.5
 
 

- 119 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







Proceeding involving any Borrower. In no event shall the obligation of any
Guarantor hereunder exceed the maximum amount such Guarantor could guarantee
under any Debtor Relief Law.

Section 11.02    Guaranty Absolute. Each Guarantor jointly and severally
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Secured Parties with respect thereto. Each Guarantor agrees
that this Article XI constitutes a guaranty of payment when due and not of
collection and waives any right to require that any resort be made by any Agent
or any Lender to any Collateral. The obligations of each Guarantor under this
Article XI are independent of the Guaranteed Obligations, and a separate action
or actions may be brought and prosecuted against each Guarantor to enforce such
obligations, irrespective of whether any action is brought against any Loan
Party or whether any Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Article XI shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now or hereafter have in any way relating to, any or all of
the following:
(a)    any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or otherwise;
(c)    any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;
(d)    the existence of any claim, set-off, defense or other right that any
Guarantor may have at any time against any Person, including, without
limitation, any Secured Party;
(e)    any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Loan Party; or
(f)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Secured Parties that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.
This Article XI shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Secured Parties or any other Person upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, all as
though such payment had not been made.


DOCID - 27822767.5
 
 

- 120 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------








Section 11.03    Waiver. Each Guarantor hereby waives (i) promptness and
diligence, (ii) notice of acceptance and any other notice with respect to any of
the Guaranteed Obligations and this Article XI and any requirement that the
Secured Parties exhaust any right or take any action against any Loan Party or
any other Person or any Collateral, (iii) any right to compel or direct any
Secured Party to seek payment or recovery of any amounts owed under this Article
XI from any one particular fund or source or to exhaust any right or take any
action against any other Loan Party, any other Person or any Collateral, (iv)
any requirement that any Secured Party protect, secure, perfect or insure any
security interest or Lien on any property subject thereto or exhaust any right
to take any action against any Loan Party, any other Person or any Collateral,
and (v) any other defense available to any Guarantor. Each Guarantor agrees that
the Secured Parties shall have no obligation to marshal any assets in favor of
any Guarantor or against, or in payment of, any or all of the Obligations. Each
Guarantor acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated herein and that the waiver set forth in
this Section 11.03 is knowingly made in contemplation of such benefits. Each
Guarantor hereby waives any right to revoke this Article XI, and acknowledges
that this Article XI is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future.

Section 11.04    Continuing Guaranty; Assignments. This Article XI is a
continuing guaranty and shall (a) remain in full force and effect until the
later of the cash payment in full of the Guaranteed Obligations (other than
Contingent Indemnity Obligations) and all other amounts payable under this
Article XI and the Final Maturity Date, (b) be binding upon each Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Secured Parties and their successors, pledgees, transferees and assigns. Without
limiting the generality of the foregoing clause (c), any Lender may pledge,
assign or otherwise transfer all or any portion of its rights and obligations
under this Agreement (including, without limitation, all or any portion of its
Commitments, its Loans owing to it) to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
such Lender herein or otherwise, in each case as provided in Section 12.07.

Section 11.05    Subrogation. No Guarantor will exercise any rights that it may
now or hereafter acquire against any Loan Party or any other guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor's obligations under this Article XI, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Secured Parties against any Loan Party or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Loan Party or any other guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
solely on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations (other than Contingent Indemnity Obligations) and all
other amounts payable under this Article XI shall have been paid in full in cash
and the Final Maturity Date shall have occurred. If any amount shall be paid to
any Guarantor in violation of the immediately preceding sentence at any time
prior to the later of the payment in full in cash of the Guaranteed Obligations
(other than Contingent Indemnity Obligations) and all other amounts payable
under this Article XI and the Final Maturity Date, such amount shall be held in
trust for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to be


DOCID - 27822767.5
 
 

- 121 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







credited and applied to the Guaranteed Obligations and all other amounts payable
under this Article XI, whether matured or unmatured, in accordance with the
terms of this Agreement, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Article XI thereafter arising.
If (i) any Guarantor shall make payment to the Secured Parties of all or any
part of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and
all other amounts payable under this Article XI shall be paid in full in cash
and (iii) the Final Maturity Date shall have occurred, the Secured Parties will,
at such Guarantor's request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment by such
Guarantor.

Section 11.06    Contribution. All Guarantors desire to allocate among
themselves, in a fair and equitable manner, their obligations arising under this
Guaranty.  Accordingly, in the event any payment or distribution is made on any
date by a Guarantor under this Guaranty such that its Aggregate Payments exceeds
its Fair Share as of such date, such Guarantor shall be entitled to a
contribution from each of the other Guarantors in an amount sufficient to cause
each Guarantor's Aggregate Payments to equal its Fair Share as of such date. 
"Fair Share" means, with respect to any Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Guarantor, to (ii) the aggregate of the
Fair Share Contribution Amounts with respect to all Guarantors multiplied by,
(b) the aggregate amount paid or distributed on or before such date by all
Guarantors under this Guaranty in respect of the obligations Guaranteed.  "Fair
Share Contribution Amount" means, with respect to any Guarantor as of any date
of determination, the maximum aggregate amount of the obligations of such
Guarantor under this Guaranty that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the United States Code or any comparable applicable provisions of
state law; provided, solely for purposes of calculating the "Fair Share
Contribution Amount" with respect to any Guarantor for purposes of this Section
11.06, any assets or liabilities of such Guarantor arising by virtue of any
rights to subrogation, reimbursement or indemnification or any rights to or
obligations of contribution hereunder shall not be considered as assets or
liabilities of such Guarantor. "Aggregate Payments" means, with respect to any
Guarantor as of any date of determination, an amount equal to (A) the aggregate
amount of all payments and distributions made on or before such date by such
Guarantor in respect of this Guaranty (including, without limitation, in respect
of this Section 11.06), minus (B) the aggregate amount of all payments received
on or before such date by such Guarantor from the other Guarantors as
contributions under this Section 11.06. The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Guarantor.  The allocation among
Guarantors of their obligations as set forth in this Section 11.06 shall not be
construed in any way to limit the liability of any Guarantor hereunder.  Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 11.06.



ARTICLE XII


MISCELLANEOUS


DOCID - 27822767.5
 
 

- 122 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------










Section 12.01    Notices, Etc.


(a)    Notices Generally. All notices and other communications provided for
hereunder shall be in writing and shall be delivered by hand, sent by registered
or certified mail (postage prepaid, return receipt requested), overnight
courier, or telecopier. In the case of notices or other communications to any
Loan Party, Administrative Agent or the Collateral Agent, as the case may be,
they shall be sent to the respective address set forth below (or, as to each
party, at such other address as shall be designated by such party in a written
notice to the other parties complying as to delivery with the terms of this
Section 12.01):
if to the Administrative Borrower and/or any Loan Party, to it at the following
address:

Remark MediaHoldings, Inc.
39303960 Howard Hughes Parkway, Suite 400900
Las Vegas, NV 89169
Attention: Chief Financial Officer
Telephone: 702-701-9514


with a copy to:
Olshan Frome Wolosky LLP
Park1325 Avenue Towerof the Americas
65 East 55th Street
New York, NY 1002210019
Attention: Robert H. Friedman    
Telephone: 212-451-2220
Telecopier: 212-451-2222

if to the Administrative Agent or to the Collateral Agent, to it at the
following address:

MGG Investment Group LP
888 7th Avenue
New York, New York 10106
Attention: Kevin F. Griffin
Telephone: 212-356-6100
Email: creditagreementnotices@mgginv.com
with a copy to:
Schulte Roth & Zabel LLP
919 Third Avenue






--------------------------------------------------------------------------------







New York, New York 10022
Attention: Frederic L. Ragucci
Telephone: 212-756-2000
Telecopier: 212-593-5955
All notices or other communications sent in accordance with this Section 12.01,
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail; provided that (i) notices
sent by overnight courier service shall be deemed to have been received the next
Business Day, and (ii) notices by facsimile shall be deemed to have been
received when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient), provided further that notices to any
Agent pursuant to Article II shall not be effective until received by such
Agent.
(b)    Electronic Communications.
(i)    Each Agent and the Administrative Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Notices
and other communications to the Lenders hereunder may be delivered or furnished
by electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Agents, provided that the foregoing shall
not apply to notices to any Lender pursuant to Article II if such Lender has
notified the Agents that it is incapable of receiving notices under such Article
by electronic communication.
(ii)    Unless the Administrative Agent otherwise prescribes, (A) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (A)
and (B) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

Section 12.02    Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or any other Loan Document (excluding the Fee Letter), and no
consent to any departure by any Loan Party therefrom, shall in any event be
effective unless the same shall be in writing and signed (x) in the case of an
amendment, consent or waiver to cure any ambiguity, omission, defect or
inconsistency or granting a new Lien for the benefit of the Agents and the
Lenders or extending an existing Lien over additional property, by the Agents
and the Borrowers (or by the Administrative Borrower on behalf of the
Borrowers), (y) in the case of any other waiver or consent, by the Required
Lenders (or by the Collateral Agent with the consent of the Required Lenders)
and (z) in the case of any other amendment, by the Required Lenders (or by the
Collateral


DOCID - 27822767.5
 
 

- 124 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







Agent with the consent of the Required Lenders) and the Borrowers (or by the
Administrative Borrower on behalf of the Borrowers), and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall:
(i)    increase the Commitment of any Lender, reduce the principal of, or
interest on, the Loans payable to any Lender, reduce the amount of any fee
payable for the account of any Lender, or postpone or extend any scheduled date
fixed for any payment of principal of, or interest or fees on, the Loans payable
to any Lender, in each case, without the written consent of such Lender;
(ii)    change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that is required for the Lenders or any of them to
take any action hereunder without the written consent of each Lender;
(iii)    amend the definition of "Required Lenders" or "Pro Rata Share" without
the written consent of each Lender;
(iv)    release all or a substantial portion of the Collateral (except as
otherwise provided in this Agreement and the other Loan Documents), subordinate
any Lien granted in favor of the Collateral Agent for the benefit of the Agents
and the Lenders, or release any Borrower or any Guarantor (except in connection
with a Disposition of the Equity Interests thereof permitted by Section
7.02(c)(ii)), in each case, without the written consent of each Lender; or
(v)    amend, modify or waive Section 4.02, Section 4.03 or this Section 12.02
of this Agreement without the written consent of each Lender.
Notwithstanding the foregoing, (A) no amendment, waiver or consent shall, unless
in writing and signed by an Agent, affect the rights or duties of such Agent
(but not in its capacity as a Lender) under this Agreement or the other Loan
Documents, (B) any amendment, waiver or consent to any provision of this
Agreement (including Sections 4.01 and 4.02) that permits any Loan Party, any
Permitted Holder (or other equity holder of the Parent) or any of their
respective Affiliates to purchase Loans on a non-pro rata basis, become an
eligible assignee pursuant to Section 12.07 and/or make offers to make optional
prepayments on a non-pro rata basis shall require the prior written consent of
the Required Lenders rather than the prior written consent of each Lender
directly affected thereby and (C) the consent of the Borrowers shall not be
required to change any order of priority set forth in Section 2.05(d) and
Section 4.03. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent under the Loan Documents and any Loans held by such Person for purposes
hereof shall be automatically deemed to be voted pro rata according to the Loans
of all other Lenders in the aggregate (other than Defaulting Lenders.
(b)    If any action to be taken by the Lenders hereunder requires the consent,
authorization, or agreement of all of the Lenders or any Lender affected
thereby, and a Lender (the "Holdout Lender") fails to give its consent,
authorization, or agreement, then the Collateral Agent, upon at least 5 Business
Days' prior irrevocable notice to the Holdout Lender, may permanently


DOCID - 27822767.5
 
 

- 125 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







replace the Holdout Lender with one or more substitute lenders (each, a
"Replacement Lender"), and the Holdout Lender shall have no right to refuse to
be replaced hereunder. Such notice to replace the Holdout Lender shall specify
an effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given. Prior to the effective date
of such replacement, the Holdout Lender and each Replacement Lender shall
execute and deliver an Assignment and Acceptance, subject only to the Holdout
Lender being repaid its share of the outstanding Obligations without any premium
or penalty of any kind whatsoever. If the Holdout Lender shall refuse or fail to
execute and deliver any such Assignment and Acceptance prior to the effective
date of such replacement, the Holdout Lender shall be deemed to have executed
and delivered such Assignment and Acceptance. The replacement of any Holdout
Lender shall be made in accordance with the terms of Section 12.07. Until such
time as the Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Holdout Lender
hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make its Pro Rata Share of Loans.

Section 12.03    No Waiver; Remedies, Etc. No failure on the part of any Agent
or any Lender to exercise, and no delay in exercising, any right hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right under any Loan Document preclude any
other or further exercise thereof or the exercise of any other right. The rights
and remedies of the Agents and the Lenders provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of the Agents and the Lenders
under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the Agents and the Lenders to exercise any of their
rights under any other Loan Document against such party or against any other
Person.

Section 12.04    Expenses; Taxes; Attorneys' Fees. The Borrowers will pay on
demand, all costs and expenses incurred by or on behalf of each Agent (and, in
the case of clauses (b) through (n) below, each Lender), regardless of whether
the transactions contemplated hereby are consummated, including, without
limitation, reasonable fees, costs, client charges and expenses of counsel for
each Agent (and, in the case of clauses (b) through (n) below, each Lender),
accounting, due diligence, periodic field audits, physical counts, valuations,
investigations, searches and filings, monitoring of assets, appraisals of
Collateral, the rating of the Loans, title searches and reviewing environmental
assessments, miscellaneous disbursements, examination, travel, lodging and
meals, arising from or relating to: (a) the negotiation, preparation, execution,
delivery, performance and administration of this Agreement and the other Loan
Documents (including, without limitation, the preparation of any additional Loan
Documents pursuant to Section 7.01(b) or the review of any of the agreements,
instruments and documents referred to in Section 7.01(f)), subject to a cap of
$350,000 with respect to the negotiation and preparation of Loan Documents and
Equity Documents prior to the Effective Date, (b) any requested amendments,
waivers or consents to this Agreement or the other Loan Documents whether or not
such documents become effective or are given, (c) the preservation and
protection of the Agents' or any of the Lenders' rights under this Agreement or
the other Loan Documents, (d) the defense of any claim or action asserted or
brought against any Agent or any Lender by any Person that arises from or
relates to this Agreement, any other Loan Document, the Agents' or the Lenders'
claims against any Loan Party, or any and all matters in connection


DOCID - 27822767.5
 
 

- 126 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







therewith, (e) the commencement or defense of, or intervention in, any court
proceeding arising from or related to this Agreement or any other Loan Document,
(f) the filing of any petition, complaint, answer, motion or other pleading by
any Agent or any Lender, or the taking of any action in respect of the
Collateral or other security, in connection with this Agreement or any other
Loan Document, (g) the protection, collection, lease, sale, taking possession of
or liquidation of, any Collateral or other security in connection with this
Agreement or any other Loan Document, (h) any attempt to enforce any Lien or
security interest in any Collateral or other security in connection with this
Agreement or any other Loan Document, (i) any attempt to collect from any Loan
Party, (j) all liabilities and costs arising from or in connection with the
past, present or future operations of any Loan Party involving any damage to
real or personal property or natural resources or harm or injury alleged to have
resulted from any Release of Hazardous Materials on, upon or into such property,
(k) any Environmental Liabilities and Costs incurred in connection with the
investigation, removal, cleanup and/or remediation of any Hazardous Materials
present or arising out of the operations of any Facility of any Loan Party, (l)
any Environmental Liabilities and Costs incurred in connection with any
Environmental Lien, (m) the rating of the Loans by one or more rating agencies
in connection with any Lender's Securitization, or (n) the receipt by any Agent
or any Lender of any advice from professionals with respect to any of the
foregoing. Without limitation of the foregoing or any other provision of any
Loan Document: (x) the Borrowers agree to pay all stamp, document, transfer,
recording or filing taxes or fees and similar impositions now or hereafter
determined by any Agent or any Lender to be payable in connection with this
Agreement or any other Loan Document, and the Borrowers agree to save each Agent
and each Lender harmless from and against any and all present or future claims,
liabilities or losses with respect to or resulting from any omission to pay or
delay in paying any such taxes, fees or impositions, (y) the Borrowers agree to
pay all broker fees that may become due in connection with the transactions
contemplated by this Agreement and the other Loan Documents, and (z) if the
Borrowers fail to perform any covenant or agreement contained herein or in any
other Loan Document, any Agent may itself perform or cause performance of such
covenant or agreement, and the expenses of such Agent incurred in connection
therewith shall be reimbursed on demand by the Borrowers. The obligations of the
Borrowers under this Section 12.04 shall survive the repayment of the
Obligations and discharge of any Liens granted under the Loan Documents.

Section 12.05    Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, any Agent or any Lender may, and is hereby
authorized to, at any time and from time to time, without notice to any Loan
Party (any such notice being expressly waived by the Loan Parties) and to the
fullest extent permitted by law, set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Agent or such Lender or any of their
respective Affiliates to or for the credit or the account of any Loan Party
against any and all obligations of the Loan Parties either now or hereafter
existing under any Loan Document, irrespective of whether or not such Agent or
such Lender shall have made any demand hereunder or thereunder and although such
obligations may be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of set-off, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 4.04 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Agents and the Lenders, and (b) the
Defaulting Lender


DOCID - 27822767.5
 
 

- 127 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of set-off. Each Agent and each Lender agrees to notify
such Loan Party promptly after any such set-off and application made by such
Agent or such Lender or any of their respective Affiliates provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Agents and the Lenders under this Section 12.05
are in addition to the other rights and remedies (including other rights of
set-off) which the Agents and the Lenders may have under this Agreement or any
other Loan Documents of law or otherwise.

Section 12.06    Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 12.07    Assignments and Participations.
(a)    This Agreement and the other Loan Documents shall be binding upon and
inure to the benefit of each Loan Party and each Agent and each Lender and their
respective successors and assigns; provided, however, that none of the Loan
Parties may assign or transfer any of its rights hereunder or under the other
Loan Documents without the prior written consent of each Lender and any such
assignment without the Lenders' prior written consent shall be null and void.
(b)    Subject to the conditions set forth in clause (c) below, each Lender may
assign to one or more other lenders or other entities all or a portion of its
rights and obligations under this Agreement with respect to all or a portion of
its Commitment and the Loan made by it with the written consent of the
Collateral Agent; provided, however, that no written consent of the Collateral
Agent shall be required (i) in connection with any assignment by a Lender to a
Lender, an Affiliate of such Lender or a Related Fund of such Lender or (ii) if
such assignment is in connection with any merger, consolidation, sale, transfer,
or other disposition of all or any substantial portion of the business or loan
portfolio of such Lender.
(c)    Assignments shall be subject to the following additional conditions:
(i)    Each such assignment shall be in an amount which is at least $1,000,000
(or the remainder of such Lender's Commitment) (except such minimum amount shall
not apply to an assignment by a Lender to (A) a Lender, an Affiliate of such
Lender or a Related Fund of such Lender or (B) a group of new Lenders, each of
whom is an Affiliate or Related Fund of each other to the extent the aggregate
amount to be assigned to all such new Lenders is at least $1,000,000); and
(ii)    the parties to each such assignment shall execute and deliver to the
Collateral Agent, for its acceptance, an Assignment and Acceptance, together
with any promissory note subject to such assignment and such parties shall
deliver to the Collateral Agent, for the benefit of the Collateral Agent, a
processing and recordation fee of $5,000, except the payment of such fee shall
not be required in connection with an assignment by a Lender to a Lender, an
Affiliate of such Lender or a Related Fund of such Lender.


DOCID - 27822767.5
 
 

- 128 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







(d)    Upon such execution, delivery and acceptance, from and after the
effective date specified in each Assignment and Acceptance and recordation on
the Register, which effective date shall be at least 3 Business Days after the
delivery thereof to the Collateral Agent (or such shorter period as shall be
agreed to by the Collateral Agent and the parties to such assignment), (A) the
assignee thereunder shall become a "Lender" hereunder and, in addition to the
rights and obligations hereunder held by it immediately prior to such effective
date, have the rights and obligations hereunder that have been assigned to it
pursuant to such Assignment and Acceptance and (B) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).
(e)    By executing and delivering an Assignment and Acceptance, the assigning
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto; (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or any of its Subsidiaries or the performance or observance by any
Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the assigning
Lender, any Agent or any Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents; (v) such assignee appoints and authorizes the Agents to take such
action as agents on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agents by the terms hereof
and thereof, together with such powers as are reasonably incidental hereto and
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Loan Documents are required to be performed by it as a Lender.
(f)    The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain, or cause to be maintained at the
Payment Office, a copy of each Assignment and Acceptance delivered to and
accepted by it and a register (the "Register") for the recordation of the names
and addresses of the Lenders and the Commitments of, and the principal amount of
the Loans (and stated interest thereon) (the "Registered Loans") owing to each
Lender from time to time. The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrowers, the Agents
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of this Agreement. The


DOCID - 27822767.5
 
 

- 129 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







Register shall be available for inspection by the Administrative Borrower and
any Lender at any reasonable time and from time to time upon reasonable prior
notice.
(g)    Upon receipt by the Administrative Agent of a completed Assignment and
Acceptance, and subject to any consent required from the Administrative Agent or
the Collateral Agent pursuant to Section 12.07(c) (which consent of the
applicable Agent must be evidenced by such Agent's execution of an acceptance to
such Assignment and Acceptance), the Administrative Agent shall accept such
assignment, record the information contained therein in the Register (as
adjusted to reflect any principal payments on or amounts capitalized and added
to the principal balance of the Loans and/or Commitment reductions made
subsequent to the effective date of the applicable assignment, as confirmed in
writing by the corresponding assignor and assignee in conjunction with delivery
of the assignment to the Administrative Agent) and provide to the Collateral
Agent a copy of the fully executed Assignment and Acceptance.
(h)    A Registered Loan (and the registered note, if any, evidencing the same)
may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register (and each registered note shall expressly so
provide). Any assignment or sale of all or part of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s). Prior to the registration of assignment or sale of any Registered
Loan (and the registered note, if any, evidencing the same), the Agents shall
treat the Person in whose name such Registered Loan (and the registered note, if
any, evidencing the same) is registered on the Register as the owner thereof for
the purpose of receiving all payments thereon, notwithstanding notice to the
contrary.
(i)    In the event that any Lender sells participations in a Registered Loan,
such Lender shall, acting for this purpose as a non-fiduciary agent on behalf of
the Borrowers, maintain, or cause to be maintained, a register, on which it
enters the name of all participants in the Registered Loans held by it and the
principal amount (and stated interest thereon) of the portion of the Registered
Loan that is the subject of the participation (the "Participant Register"). A
Registered Loan (and the registered note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so provide).
Any participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register. The Participant Register shall be
available for inspection by the Administrative Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.
(j)    Any Non-U.S. Lender who purchases or is assigned or participates in any
portion of such Registered Loan shall comply with Section 2.09(e).
(k)    Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of its Commitments and the Loans made


DOCID - 27822767.5
 
 

- 130 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







by it provided that (i) such Lender's obligations under this Agreement
(including without limitation, its Commitments hereunder) and the other Loan
Documents shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and the Borrowers, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement and the other Loan Documents; and (iii) a
participant shall not be entitled to require such Lender to take or omit to take
any action hereunder except (A) action directly effecting an extension of the
maturity dates or decrease in the principal amount of the Loans, (B) action
directly effecting an extension of the due dates or a decrease in the rate of
interest payable on the Loans or the fees payable under this Agreement, or (C)
actions directly effecting a release of all or a substantial portion of the
Collateral or any Loan Party (except as set forth in Section 10.08 of this
Agreement or any other Loan Document). The Loan Parties agree that each
participant shall be entitled to the benefits of Section 2.09 and Section 2.10
of this Agreement with respect to its participation in any portion of the
Commitments and the Loans as if it was a Lender.
(l)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or loans made to such Lender pursuant to securitization or similar
credit facility (a "Securitization"); provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto. The Loan Parties
shall cooperate with such Lender and its Affiliates to effect the Securitization
including, without limitation, by providing such information as may be
reasonably requested by such Lender in connection with the rating of its Loans
or the Securitization.

Section 12.08    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telecopier or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telecopier or electronic
mail also shall deliver an original executed counterpart of this Agreement but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement. The foregoing
shall apply to each other Loan Document mutatis mutandis.

Section 12.09    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK.


DOCID - 27822767.5
 
 

- 131 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------








Section 12.10    CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE.
(a)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE
COUNTY OF NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
LOAN PARTY HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH LOAN PARTY
HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY ANY MEANS
PERMITTED BY APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE
ADMINISTRATIVE BORROWER AT ITS ADDRESS FOR NOTICES AS SET FORTH IN SECTION
12.01, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING. THE LOAN
PARTIES AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE AGENTS AND THE LENDERS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN
PARTY IN ANY OTHER JURISDICTION. EACH LOAN PARTY HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT
ANY LOAN PARTY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF
ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY, EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.
(b)    The BVI Borrower hereby irrevocably appoints C T Corporation System (the
"Process Agent"), with an office on the date hereof at 111 Eighth Avenue, New
York, New York 10011 as its agent to receive on behalf of the BVI Borrower
service of the summons and complaint and any other process which may be served
in any action or proceeding described above. Such service may be made by mailing
or delivering a copy of such process to the BVI Borrower, in care of the Process
Agent at the address specified above for such Process Agent, and the BVI
Borrower hereby irrevocably authorizes and directs the Process Agent to accept
such service on its behalf. The BVI Borrower covenants and agrees that, for so
long as it shall be bound under this Agreement or any other Loan Document, it
shall maintain a duly appointed agent for the service of summons


DOCID - 27822767.5
 
 

- 132 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







and other legal process in New York, New York, United States of America, for the
purposes of any legal action, suit or proceeding brought by any party in respect
of this Agreement or such other Loan Document and shall keep the Agents advised
of the identity and location of such agent. If for any reason there is no
authorized agent for service of process in New York, the BVI Borrower
irrevocably consents to the service of process out of the said courts by mailing
copies thereof by registered United States air mail postage prepaid to it at its
address specified in Section 12.01. Nothing in this Section 12.10 shall affect
the right of any Secured Party to (i) commence legal proceedings or otherwise
sue the BVI Borrower in the country in which it is domiciled or in any other
court having jurisdiction over the BVI Borrower or (ii) serve process upon the
BVI Borrower in any manner authorized by the laws of any such jurisdiction.

Section 12.11    WAIVER OF JURY TRIAL, ETC. EACH LOAN PARTY, EACH AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT
OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY
LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK
TO ENFORCE THE FOREGOING WAIVERS. EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENTS AND THE LENDERS ENTERING INTO
THIS AGREEMENT.

Section 12.12    Consent by the Agents and Lenders. Except as otherwise
expressly set forth herein to the contrary or in any other Loan Document, if the
consent, approval, satisfaction, determination, judgment, acceptance or similar
action (an "Action") of any Agent or any Lender shall be permitted or required
pursuant to any provision hereof or any provision of any other agreement to
which any Loan Party is a party and to which any Agent or any Lender has
succeeded thereto, such Action shall be required to be in writing and may be
withheld or denied by such Agent or such Lender, in its sole discretion, with or
without any reason, and without being subject to question or challenge on the
grounds that such Action was not taken in good faith.

Section 12.13    No Party Deemed Drafter. Each of the parties hereto agrees that
no party hereto shall be deemed to be the drafter of this Agreement.

Section 12.14    Reinstatement; Certain Payments. If any claim is ever made upon
any Secured Party for repayment or recovery of any amount or amounts received by
such Secured Party in payment or on account of any of the Obligations, such
Secured Party shall give prompt notice of such claim to each other Agent and
Lender and the Administrative Borrower, and if such Secured Party repays all or
part of such amount by reason of (i) any judgment, decree or order of


DOCID - 27822767.5
 
 

- 133 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







any court or administrative body having jurisdiction over such Secured Party or
any of its property, or (ii) any good faith settlement or compromise of any such
claim effected by such Secured Party with any such claimant, then and in such
event each Loan Party agrees that (A) any such judgment, decree, order,
settlement or compromise shall be binding upon it notwithstanding the
cancellation of any Indebtedness hereunder or under the other Loan Documents or
the termination of this Agreement or the other Loan Documents, and (B) it shall
be and remain liable to such Secured Party hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by such Secured Party.

Section 12.15    Indemnification; Limitation of Liability for Certain Damages.
(a)    In addition to each Loan Party's other Obligations under this Agreement,
each Loan Party agrees to, jointly and severally, defend, protect, indemnify and
hold harmless each Secured Party and all of their respective Affiliates,
officers, directors, employees, attorneys, consultants and agents (collectively
called the "Indemnitees") from and against any and all losses, damages,
liabilities, obligations, penalties, fees, reasonable costs and expenses
(including, without limitation, reasonable attorneys' fees, costs and expenses)
incurred by such Indemnitees, whether prior to or from and after the Effective
Date, whether direct, indirect or consequential, as a result of or arising from
or relating to or in connection with any of the following: (i) the negotiation,
preparation, execution or performance or enforcement of this Agreement, any
other Loan Document or of any other document executed in connection with the
transactions contemplated by this Agreement, (ii) any Agent's or any Lender's
furnishing of funds to the Borrowers under this Agreement or the other Loan
Documents, including, without limitation, the management of any such Loans or
the Borrowers' use of the proceeds thereof, (iii) the Agents and the Lenders
relying on any instructions of the Administrative Borrower or the handling of
the Loan Account and Collateral of the Borrowers as herein provided, (iv) any
matter relating to the financing transactions contemplated by this Agreement or
the other Loan Documents or by any document executed in connection with the
transactions contemplated by this Agreement or the other Loan Documents, or
(v) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto (collectively,
the "Indemnified Matters"); provided, however, that the Loan Parties shall not
have any obligation to any Indemnitee under this subsection (a) for any
Indemnified Matter caused by the gross negligence or willful misconduct of such
Indemnitee, as determined by a final non-appealable judgment of a court of
competent jurisdiction.
(b)    The indemnification for all of the foregoing losses, damages, fees, costs
and expenses of the Indemnitees set forth in this Section 12.15 are chargeable
against the Loan Account. To the extent that the undertaking to indemnify, pay
and hold harmless set forth in this Section 12.15 may be unenforceable because
it is violative of any law or public policy, each Loan Party shall, jointly and
severally, contribute the maximum portion which it is permitted to pay and
satisfy under applicable law, to the payment and satisfaction of all Indemnified
Matters incurred by the Indemnitees.
(c)    No Loan Party shall assert, and each Loan Party hereby waives, any claim
against the Indemnitees, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on


DOCID - 27822767.5
 
 

- 134 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to, this Agreement
or any other Loan Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and each Loan Party hereby waives,
releases and agrees not to sue upon any such claim or seek any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.
(d)    The indemnities and waivers set forth in this Section 12.15 shall survive
the repayment of the Obligations and discharge of any Liens granted under the
Loan Documents.

Section 12.16    Records. The unpaid principal of and interest on the Loans, the
interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, the Commitments, and the accrued and unpaid fees
payable pursuant to Section 2.06 hereof, shall at all times be ascertained from
the records of the Agents, which shall be conclusive and binding absent manifest
error.

Section 12.17    Binding Effect. This Agreement shall become effective when it
shall have been executed by each Loan Party, each Agent and each Lender and when
the conditions precedent set forth in Section 5.01 hereof have been satisfied or
waived in writing by the Agents, and thereafter shall be binding upon and inure
to the benefit of each Loan Party, each Agent and each Lender, and their
respective successors and assigns, except that the Loan Parties shall not have
the right to assign their rights hereunder or any interest herein without the
prior written consent of each Agent and each Lender, and any assignment by any
Lender shall be governed by Section 12.07 hereof.

Section 12.18    Highest Lawful Rate. It is the intention of the parties hereto
that each Agent and each Lender shall conform strictly to usury laws applicable
to it. Accordingly, if the transactions contemplated hereby or by any other Loan
Document would be usurious as to any Agent or any Lender under laws applicable
to it (including the laws of the United States of America and the State of New
York or any other jurisdiction whose laws may be mandatorily applicable to such
Agent or such Lender notwithstanding the other provisions of this Agreement),
then, in that event, notwithstanding anything to the contrary in this Agreement
or any other Loan Document or any agreement entered into in connection with or
as security for the Obligations, it is agreed as follows: (i) the aggregate of
all consideration which constitutes interest under law applicable to any Agent
or any Lender that is contracted for, taken, reserved, charged or received by
such Agent or such Lender under this Agreement or any other Loan Document or
agreements or otherwise in connection with the Obligations shall under no
circumstances exceed the maximum amount allowed by such applicable law, any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Agent or such Lender on the principal amount of the Obligations (or, to
the extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Agent or such Lender, as applicable,
to the Borrowers); and (ii) in the event that the maturity of the Obligations is
accelerated by reason of any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest under law applicable to any Agent or any Lender may
never include more than


DOCID - 27822767.5
 
 

- 135 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







the maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall, subject to the last sentence
of this Section 12.18, be canceled automatically by such Agent or such Lender,
as applicable, as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Agent or such Lender, as applicable,
on the principal amount of the Obligations (or, to the extent that the principal
amount of the Obligations shall have been or would thereby be paid in full,
refunded by such Agent or such Lender to the Borrowers). All sums paid or agreed
to be paid to any Agent or any Lender for the use, forbearance or detention of
sums due hereunder shall, to the extent permitted by law applicable to such
Agent or such Lender, be amortized, prorated, allocated and spread throughout
the full term of the Loans until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law. If at any time and from time to time (x) the
amount of interest payable to any Agent or any Lender on any date shall be
computed at the Highest Lawful Rate applicable to such Agent or such Lender
pursuant to this Section 12.18 and (y) in respect of any subsequent interest
computation period the amount of interest otherwise payable to such Agent or
such Lender would be less than the amount of interest payable to such Agent or
such Lender computed at the Highest Lawful Rate applicable to such Agent or such
Lender, then the amount of interest payable to such Agent or such Lender in
respect of such subsequent interest computation period shall continue to be
computed at the Highest Lawful Rate applicable to such Agent or such Lender
until the total amount of interest payable to such Agent or such Lender shall
equal the total amount of interest which would have been payable to such Agent
or such Lender if the total amount of interest had been computed without giving
effect to this Section 12.18.
For purposes of this Section 12.18, the term "applicable law" shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrowers, on the one hand, and the Agents and the Lenders, on the other,
that lawfully permits the charging and collection of the highest permissible,
lawful non-usurious rate of interest on such loan transaction and this
Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.
The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.

Section 12.19    Confidentiality. Each Agent and each Lender agrees (on behalf
of itself and each of its affiliates, directors, officers, employees and
representatives) to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound practices of comparable
commercial finance companies, any non-public information supplied to it by the
Loan Parties pursuant to this Agreement or the other Loan Documents (which at
the time is not, and does not thereafter become, publicly available or available
to such Person from another source not known to be subject to a confidentiality
obligation to such Person not to disclose such information), provided that
nothing herein shall limit the disclosure by any Agent or any Lender of any such
information (i) to its Affiliates and to its and its Affiliates' respective
equityholders (including, without limitation, partners), directors, officers,
employees, agents, trustees, counsel, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the


DOCID - 27822767.5
 
 

- 136 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







confidential nature of such information and instructed to keep such information
confidential in accordance with this Section 12.19); (ii) to any other party
hereto; (iii) to any assignee or participant (or prospective assignee or
participant) or any party to a Securitization so long as such assignee or
participant (or prospective assignee or participant) or party to a
Securitization first agrees, in writing, to be bound by confidentiality
provisions substantially the same as this Section 12.19; (iv) to the extent
required by any Requirement of Law or judicial process or as otherwise requested
by any Governmental Authority; (v) to the National Association of Insurance
Commissioners or any similar organization, any examiner, auditor or accountant
or any nationally recognized rating agency or otherwise to the extent consisting
of general portfolio information that does not identify Loan Parties; (vi) in
connection with any litigation to which any Agent or any Lender is a party;
(vii) as required in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; or (viii) with the written consent of the Administrative Borrower.

Section 12.20    Public Disclosure. Each Loan Party agrees that neither it nor
any of its Affiliates will now or in the future issue any press release or other
public disclosure using the name of an Agent, any Lender or any of their
respective Affiliates or referring to this Agreement or any other Loan Document
without the prior written consent of such Agent or such Lender, except to the
extent that such Loan Party or such Affiliate is required to do so under
applicable law (in which event, such Loan Party or such Affiliate will consult
with such Agent or such Lender before issuing such press release or other public
disclosure). Each Loan Party hereby authorizes each Agent and each Lender, after
consultation with the Borrowers, to advertise the closing of the transactions
contemplated by this Agreement, and to make appropriate announcements of the
financial arrangements entered into among the parties hereto, as such Agent or
such Lender shall deem appropriate, including, without limitation, on a home
page or similar place for dissemination of information on the Internet or
worldwide web, or in announcements commonly known as tombstones, in such trade
publications, business journals, newspapers of general circulation and to such
selected parties as such Agent or such Lender shall deem appropriate.

Section 12.21    Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

Section 12.22    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies the Borrowers that pursuant
to the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the entities composing the Borrowers, which
information includes the name and address of each such entity and other
information that will allow such Lender to identify the entities composing the
Borrowers in accordance with the USA PATRIOT Act. Each Loan Party agrees to take
such action and execute, acknowledge and deliver at its sole cost and expense,
such instruments and documents as any Lender may reasonably require from time to
time in order to enable such Lender to comply with the USA PATRIOT Act.


DOCID - 27822767.5
 
 

- 137 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------








Section 12.23    Investment Unit Tax Reporting. The Borrowers and the Secured
Parties acknowledge and agree that the Warrants and the CBG Warrants are part of
an investment unit within the meaning of Section 1273(c)(2) of the Internal
Revenue Code, which includes the Loan. The Borrowers and the Secured Parties
further agree as between them, that the fair market value of the Warrants is
$3,000,000 and that, pursuant to Treasury Regulations Section 1.1273-2(h),
$3,000,000 of the issue price of the investment unit will be allocable to the
Warrants and the balance (after taking into account the Discount (as defined in
the Fee Letter)) shall be allocable to the Loan. The Borrowers and the Secured
Parties further agree as between them, that the fair market value of the CBG
Warrants is $3,500,000 and that, pursuant to Treasury Regulations Section
1.1273-2(h), $3,500,000 of the issue price of the investment unit will be
allocable to the CBG Warrants and the balance (after taking into account the
Additional Discount (as defined in the Fee Letter)) shall be allocable to the
Loan. The Borrowers and the Secured Parties each agree to prepare their federal
income tax returns in a manner consistent with the foregoing.

Section 12.24    Judgment Currency. This is an international financial
transaction in which the specification of a currency and payment in New York is
of the essence. Dollars shall be the currency of account in the case of all
payments pursuant to or arising under this Agreement or under any other Loan
Document, and all such payments shall be made to the Administrative Agent's
Account in New York in immediately available funds. To the fullest extent
permitted by applicable law, the obligations of each Loan Party to the Secured
Parties under this Agreement and under the other Loan Documents shall not be
discharged by any amount paid in any other currency or in a place other than to
the Administrative Agent's Account in New York to the extent that the amount so
paid after conversion under this Agreement and transfer to New York does not
yield the amount of Dollars in New York due under this Agreement and under the
other Loan Documents. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder in Dollars into another currency
(the "Other Currency"), to the fullest extent permitted by applicable law, the
rate of exchange used shall be that at which the Administrative Agent could, in
accordance with normal procedures, purchase Dollars with the Other Currency on
the Business Day preceding that on which final judgment is given. The obligation
of each Loan Party in respect of any such sum due from it to the Secured Parties
hereunder shall, notwithstanding any judgment in such Other Currency, be
discharged only to the extent that, on the Business Day immediately following
the date on which the Administrative Agent receives any sum adjudged to be so
due in the Other Currency, the Administrative Agent may, in accordance with
normal banking procedures, purchase Dollars with the Other Currency. If the
Dollars so purchased are less than the sum originally due to the Secured Parties
in Dollars, each Loan Party agrees, as a separate obligation and notwithstanding
any such judgment, to indemnify the Secured Parties against such loss, and if
the Dollars so purchased exceed the sum originally due to the Secured Parties in
Dollars, the Secured Parties agrees to remit to the Loan Parties such excess.

Section 12.25    Waiver of Immunity. To the extent that any Loan Party has or
hereafter may acquire (or may be attributed, whether or not claimed) any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set-off or any legal process (whether
service of process or notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) with respect to
itself or any of its property, such Loan Party hereby irrevocably waives and
agrees not to plead or claim, to the fullest


DOCID - 27822767.5
 
 

- 138 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------







extent permitted by law, such immunity in respect of (a) its obligations under
the Loan Documents, (b) any legal proceedings to enforce such obligations and
(c) any legal proceedings to enforce any judgment rendered in any proceedings to
enforce such obligations. Each Loan Party hereby agrees that the waivers set
forth in this Section 12.25 shall be to the fullest extent permitted under the
Foreign Sovereign Immunities Act and are intended to be irrevocable for purposes
of the Foreign Sovereign Immunities Act.

Section 12.26    English Language. This Agreement and each other Loan Document
have been negotiated and executed in English. All certificates, reports, notices
and other documents and communications given or delivered by any party hereto
pursuant to this Agreement or any other Loan Document shall be in English or, if
not in English, accompanied by a certified English translation thereof. The
English version of any such document shall control the meaning of the matters
set forth herein.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


DOCID - 27822767.5
 
 

- 139 -


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
BORROWERS:
 
 
 
REMARK MEDIAHOLDINGS, INC.
BANKS.COM, INC.
BIKINI.COM LLC
FILELATER.COM LLC
ROOMLIA, INC.
TAX EXTENSION LLC
VEGAS.COM, LLC


 
By:
 
 
 
Name: Douglas Osrow
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
GUARANTORS:
 
 
 
CASINO TRAVEL & TOURS, LLC
CTT TOURS, LLC
CT&T TRANSPORTATION, LLC
INTAC INTERNATIONAL, INC.
LV.COM, LLC
REMARK TRAVEL, INC.
SLAPTV LLC




 
By:
 
 
 
Name: Douglas Osrow
 
 
Title: Chief Financial Officer
 
 
 



DOCID - 27822767.5
 
 

[Financing Agreement]


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018

--------------------------------------------------------------------------------









 
 
 
 
REMARK HOLDINGS SPV, INC.




 
By:
 
 
 
Name: Douglas Oscow
 
 
Title: Chief Financial Officer



DOCID - 27822767.5
 
 

[Financing Agreement]


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018

--------------------------------------------------------------------------------









 
COLLATERAL AGENT AND ADMINISTRATIVE AGENT:
 
 
 
MGG INVESTMENT GROUP LP




 
By:
 
 
 
Name: Kevin Griffin
 
 
Title: Chief Executive Officer and Chief Investment Officer
 
 
 
 
 



 
LENDER:
 
 
 
MGG SPECIALTY FINANCE FUND LP




 
By:
 
 
 
Name: Kevin Griffin
 
 
Title: Chief Executive Officer and Chief Investment Officer
 
 
 
 
 
 
 
 
 





































DOCID - 27822767.5
 
 

[Financing Agreement]


ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018

--------------------------------------------------------------------------------








Schedule 1.01(A)


Lenders and Lenders' Commitments


Lender
Initial Loan1
Additional Loan Commitment
MGG FUNDING II LLC


$26,063,870.26




$0.00


MGG SPECIALTY FINANCE FUND LP
95,123.64


5,879,977.00


MGG SF EVERGREEN FUND LP
0.00


1,351,304.00


MGG SF EVERGREEN MASTER FUND (CAYMAN) LP
289,610.86


0.00


MGG SF DRAWDOWN UNLEVERED FUND LP
1,051,395.24


768,719.00


Total
$
27,500,000.00


$
8,000,000.00





































































 
 
 
1 As of the First Amendment Effective Date.
 



DOCID - 27822767.5
 
 





ChangePro Comparison of 27822767v1 and 27822767v5 4/30/2018